Exhibit 10.1

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

September 18, 2012

among

TRIANGLE CAPITAL CORPORATION

as Borrower,

The Lenders Listed Herein

and

BRANCH BANKING AND TRUST COMPANY,

as Administrative Agent,

and

BB&T CAPITAL MARKETS,

and

FIFTH THIRD BANK

as Joint Lead Arrangers

and

ING CAPITAL LLC

as Documentation Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.01.

 

Definitions.

     1   

SECTION 1.02.

 

Accounting Terms and Determinations.

     33   

SECTION 1.03.

 

Use of Defined Terms.

     33   

SECTION 1.04.

 

Terms Generally.

     33   

ARTICLE II THE CREDIT

     33   

SECTION 2.01.

 

Commitments to Make Advances.

     33   

SECTION 2.02.

 

Method of Borrowing Advances.

     35   

SECTION 2.03.

 

Continuation and Conversion Elections.

     36   

SECTION 2.04.

 

Notes.

     36   

SECTION 2.05.

 

Two One-Year Extensions of Termination Date.

     37   

SECTION 2.06.

 

Interest Rates.

     37   

SECTION 2.07.

 

Fees.

     39   

SECTION 2.08.

 

Optional Termination or Reduction of Commitments.

     39   

SECTION 2.09.

 

Termination of Commitments; Maturity of Advances.

     40   

SECTION 2.10.

 

Optional Prepayments.

     40   

SECTION 2.11.

 

Mandatory Prepayments.

     40   

SECTION 2.12.

 

General Provisions as to Payments.

     42   

SECTION 2.13.

 

Computation of Interest and Fees.

     45   

SECTION 2.14.

 

Increase in Commitments.

     46   

ARTICLE III CONDITIONS TO BORROWINGS

     49   

SECTION 3.01.

 

Conditions to Initial Closing.

     49   

SECTION 3.02.

 

Conditions to All Borrowings.

     51   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     52   

SECTION 4.01.

 

Existence and Power.

     52   

SECTION 4.02.

 

Organizational and Governmental Authorization; No Contravention.

     52   

SECTION 4.03.

 

Binding Effect.

     52   

SECTION 4.04.

 

Financial Information.

     52   

SECTION 4.05.

 

Litigation.

     53   

SECTION 4.06.

 

Compliance with ERISA.

     53   

SECTION 4.07.

 

Payment of Taxes.

     53   

SECTION 4.08.

 

Subsidiaries.

     53   

SECTION 4.09.

 

Investment Company Act, Etc.

     54   

SECTION 4.10.

 

All Consents Required.

     54   

SECTION 4.11.

 

Ownership of Property; Liens.

     54   

SECTION 4.12.

 

No Default.

     54   

SECTION 4.13.

 

Full Disclosure.

     54   

SECTION 4.14.

 

Environmental Matters.

     54   

SECTION 4.15.

 

Compliance with Laws.

     55   

SECTION 4.16.

 

Capital Securities.

     55   

SECTION 4.17.

 

Margin Stock.

     55   

SECTION 4.18.

 

Insolvency.

     55   

SECTION 4.19.

 

Collateral Documents.

     55   

 

i



--------------------------------------------------------------------------------

SECTION 4.20.

 

Labor Matters.

     56   

SECTION 4.21.

 

Patents, Trademarks, Etc.

     56   

SECTION 4.22.

 

Insurance.

     56   

SECTION 4.23.

 

Anti-Terrorism Laws.

     56   

SECTION 4.24.

 

Ownership Structure.

     56   

SECTION 4.25.

 

Reports Accurate; Disclosure.

     57   

SECTION 4.26.

 

Location of Offices.

     57   

SECTION 4.27.

 

Affiliate Transactions.

     57   

SECTION 4.28.

 

Broker’s Fees.

     57   

SECTION 4.29.

 

Survival of Representations and Warranties, Etc.

     57   

SECTION 4.30.

 

Loans and Investments.

     58   

SECTION 4.31.

 

No Default or Event of Default.

     58   

SECTION 4.32.

 

USA Patriot Act; OFAC.

     58   

SECTION 4.33.

 

Material Contracts.

     58   

SECTION 4.34.

 

Collateral-Mortgage Property.

     59   

SECTION 4.35.

 

Mortgaged Properties.

     59   

SECTION 4.36.

 

Common Enterprise.

     59   

SECTION 4.37.

 

Investment Policies.

     59   

SECTION 4.38.

 

Eligibility of Portfolio Investments.

     59   

SECTION 4.39.

 

Portfolio Investments.

     59   

SECTION 4.40.

 

Selection Procedures.

     60   

SECTION 4.41.

 

Coverage Requirement.

     60   

ARTICLE V COVENANTS

     60   

SECTION 5.01.

 

Information.

     60   

SECTION 5.02.

 

Inspection of Property, Books and Records.

     62   

SECTION 5.03.

 

Maintenance of RIC Status and Business Development Company; Asset Coverage.

     62   

SECTION 5.04.

 

Minimum Liquidity.

     62   

SECTION 5.05.

 

[Intentionally omitted].

     63   

SECTION 5.06.

 

Sale/Leasebacks.

     63   

SECTION 5.07.

 

Minimum Consolidated Tangible Net Worth.

     63   

SECTION 5.08.

 

Acquisitions.

     63   

SECTION 5.09.

 

Interest Coverage Ratio.

     63   

SECTION 5.10.

 

[Intentionally omitted].

     63   

SECTION 5.11.

 

Loans or Advances.

     63   

SECTION 5.12.

 

Restricted Payments.

     63   

SECTION 5.13.

 

Investments.

     64   

SECTION 5.14.

 

Negative Pledge.

     64   

SECTION 5.15.

 

Maintenance of Existence, etc.

     65   

SECTION 5.16.

 

Dissolution.

     66   

SECTION 5.17.

 

Consolidations, Mergers and Sales of Assets.

     66   

SECTION 5.18.

 

Use of Proceeds.

     66   

SECTION 5.19.

 

Compliance with Laws; Payment of Taxes.

     66   

SECTION 5.20.

 

Insurance.

     67   

SECTION 5.21.

 

Change in Fiscal Year.

     67   

SECTION 5.22.

 

Maintenance of Property.

     67   

SECTION 5.23.

 

Environmental Notices.

     67   

SECTION 5.24.

 

Environmental Matters.

     67   

SECTION 5.25.

 

Environmental Release.

     67   

SECTION 5.26.

 

[Intentionally omitted].

     67   

 

ii



--------------------------------------------------------------------------------

SECTION 5.27.

 

Transactions with Affiliates.

     67   

SECTION 5.28.

 

Joinder of Subsidiaries.

     67   

SECTION 5.29.

 

No Restrictive Agreement.

     69   

SECTION 5.30.

 

Partnerships and Joint Ventures.

     69   

SECTION 5.31.

 

Additional Debt.

     69   

SECTION 5.32.

 

[Intentionally omitted].

     69   

SECTION 5.33.

 

Modifications of Organizational Documents.

     69   

SECTION 5.34.

 

ERISA Exemptions.

     70   

SECTION 5.35.

 

Hedge Transactions.

     70   

SECTION 5.36.

 

Performance of Loan Documents.

     70   

SECTION 5.37.

 

Operating Leases.

     70   

SECTION 5.38.

 

[Intentionally omitted].

     70   

SECTION 5.39.

 

Compliance with Investment Policies and Investment Documents.

     70   

SECTION 5.40.

 

Delivery of Collateral to Collateral Custodian.

     70   

SECTION 5.41.

 

Custody Agreements.

     71   

ARTICLE VI DEFAULTS

     71   

SECTION 6.01.

 

Events of Default.

     71   

SECTION 6.02.

 

Notice of Default.

     74   

SECTION 6.03.

 

[Intentionally omitted].

     74   

SECTION 6.04.

 

Allocation of Proceeds.

     75   

ARTICLE VII THE ADMINISTRATIVE AGENT

     76   

SECTION 7.01.

 

Appointment and Authority.

     76   

SECTION 7.02.

 

Rights as a Lender.

     76   

SECTION 7.03.

 

Exculpatory Provisions.

     76   

SECTION 7.04.

 

Reliance by Administrative Agent.

     77   

SECTION 7.05.

 

Delegation of Duties.

     77   

SECTION 7.06.

 

Resignation of Administrative Agent.

     78   

SECTION 7.07.

 

Non-Reliance on Administrative Agent and Other Lenders.

     78   

SECTION 7.08.

 

No Other Duties, etc.

     79   

SECTION 7.09.

 

Other Agents.

     79   

SECTION 7.10.

 

Hedging Agreements, Cash Management Services and Bank Products.

     79   

ARTICLE VIII CHANGE IN CIRCUMSTANCES; COMPENSATION

     80   

SECTION 8.01.

 

Basis for Determining Interest Rate Inadequate or Unfair.

     80   

SECTION 8.02.

 

Illegality.

     81   

SECTION 8.03.

 

Increased Costs.

     81   

SECTION 8.04.

 

Base Rate Advances Substituted for Affected Euro-Dollar Advances.

     82   

SECTION 8.05.

 

Compensation.

     83   

ARTICLE IX MISCELLANEOUS

     84   

SECTION 9.01.

 

Notices Generally.

     84   

SECTION 9.02.

 

No Waivers.

     85   

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver.

     86   

SECTION 9.04.

 

Setoffs; Sharing of Set-Offs; Application of Payments.

     87   

SECTION 9.05.

 

Amendments and Waivers.

     89   

SECTION 9.06.

 

Margin Stock Collateral.

     90   

 

iii



--------------------------------------------------------------------------------

SECTION 9.07.

 

Successors and Assigns.

     90   

SECTION 9.08.

 

Defaulting Lenders.

     95   

SECTION 9.09.

 

Confidentiality.

     96   

SECTION 9.10.

 

Representation by Lenders.

     97   

SECTION 9.11.

 

Obligations Several.

     97   

SECTION 9.12.

 

Survival of Certain Obligations.

     97   

SECTION 9.13.

 

North Carolina Law.

     97   

SECTION 9.14.

 

Severability.

     97   

SECTION 9.15.

 

Interest.

     98   

SECTION 9.16.

 

Interpretation.

     98   

SECTION 9.17.

 

Counterparts; Integration; Effectiveness; Electronic Execution.

     98   

SECTION 9.18.

 

Jurisdiction; Waiver of Venue; Service of Process; Waiver of Jury Trial.

     98   

SECTION 9.19.

 

Independence of Covenants.

     99   

SECTION 9.20.

 

Concerning Certificates.

     100   

ARTICLE X GUARANTY

     100   

SECTION 10.01.

 

Unconditional Guaranty.

     100   

SECTION 10.02.

 

Obligations Absolute.

     100   

SECTION 10.03.

 

Continuing Obligations; Reinstatement.

     102   

SECTION 10.04.

 

Additional Security, Etc.

     103   

SECTION 10.05.

 

Information Concerning the Borrower.

     103   

SECTION 10.06.

 

Guarantors’ Subordination.

     103   

SECTION 10.07.

 

Waiver of Subrogation.

     103   

SECTION 10.08.

 

Enforcement.

     103   

SECTION 10.09.

 

Miscellaneous.

     104   

Exhibits:

Schedule A– Designation Notice

Exhibit A – Form of Notice of Borrowing

Exhibit B-1 – Form of Revolver Note

Exhibit B-2 – Form of Swing Advance Note

Exhibit C – Form of Notice of Continuation or Conversion

Exhibit D – Reserved

Exhibit E – Form of Borrowing Base Certification Report

Exhibit F – Form of Opinion of Borrower’s and Guarantors’ Counsel

Exhibit G – Form of Closing Certificate

Exhibit H – Form of Officer’s Certificate

Exhibit I – [Intentionally Omitted]

Exhibit J – Form of Compliance Certificate

Exhibit K – Reserved

Exhibit L – Form of Joinder and Reaffirmation Agreement

Exhibit M – Reserved

Exhibit N – Reserved

Exhibit O – Form of Assignment and Assumption

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of September 18, 2012
among TRIANGLE CAPITAL CORPORATION, a Maryland corporation, as borrower, the
LENDERS listed on the signature pages hereof and BRANCH BANKING AND TRUST
COMPANY, as Administrative Agent.

RECITALS

A. Certain of the parties hereto are parties to a Credit Agreement dated as of
May 9, 2011 by and among the Borrower, Branch Banking and Trust Company, as
Administrative Agent and Swing Line Lender, and the Lenders identified therein
(the “Existing Credit Agreement”), and certain other Loan Documents entered into
in connection with (and as defined in) the Existing Credit Agreement
(collectively with the Existing Credit Agreement, the “Existing Loan
Documents”), pursuant to which the Lenders party thereto provided credit
facilities to the Borrower in the aggregate principal amount of up to
$50,000,000, subject to increase from time to time to a maximum aggregate
principal amount of $90,000,000 as set forth in the Existing Credit Agreement.

B. The parties wish to enter into this Agreement to provide credit facilities to
the Borrower in the aggregate principal amount of up to $165,000,000 (subject to
increase from time to time to a maximum aggregate principal amount of
$215,000,000), and the Borrower wishes to issue the Notes described herein,
which shall amend, restate, replace and supersede (but not cause a novation of)
the Existing Credit Agreement and the other Existing Loan Documents and which
hereinafter shall govern the terms and conditions under which the Lenders shall
provide senior revolving facilities to the Borrower.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. The terms as defined in this Section 1.01 shall, for
all purposes of this Agreement and any amendment hereto (except as otherwise
expressly provided or unless the context otherwise requires), have the meanings
set forth herein:

“Acquisition” means any transaction or series of related transactions (other
than a Portfolio Investment) for the purpose of, or resulting in, directly or
indirectly, (a) the acquisition by the Borrower or any Subsidiary of all or
substantially all of the assets of a Person (other than a Subsidiary) or of any
business or division of a Person (other than a Subsidiary), (b) the acquisition
by the Borrower or any Subsidiary of more than 50% of any class of Voting Stock
(or similar ownership interests) of any Person (provided that formation or
organization of any Wholly Owned Subsidiary shall not constitute an
“Acquisition” to the extent that the amount of the Investment in such entity is
permitted under Sections 5.08 and 5.12), or (c) a merger, consolidation,
amalgamation or other combination by the Borrower or any Subsidiary with

 

1



--------------------------------------------------------------------------------

another Person (other than a Subsidiary) if the Borrower or such Subsidiary is
the surviving entity; provided that in any merger or other combination involving
the Borrower, the Borrower must be the surviving entity.

“Adjusted London InterBank Offered Rate” applicable to any Interest Period means
a rate per annum equal to the quotient obtained (rounded upwards, if necessary,
to the next higher 1/100th of 1%) by dividing (i) the applicable London
InterBank Offered Rate for such Interest Period by (ii) 1.00 minus the
Euro-Dollar Reserve Percentage.

“Administrative Agent” means BB&T, in its capacity as administrative agent for
the Lenders, and its successors and permitted assigns in such capacity.

“Administrative Agent’s Letter Agreement” means that certain letter agreement,
dated as of July 30, 2012, between Borrower and the Administrative Agent
relating to the terms of this Agreement, and certain fees from time to time
payable by the Borrower to the Administrative Agent, together with all
amendments and modifications thereto. If there is any conflict between the
provisions of this Agreement and the provisions of the Administrative Agent’s
Letter Agreement, the provisions of this Agreement will control.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance Rate” means, as to any Eligible Investment then permitted to be
included in the Borrowing Base in accordance with the definition of Borrowing
Base, and subject to adjustment as provided in the definition of Borrowing Base,
the following percentages with respect to such Eligible Investment:

 

Portfolio Investment

   Advance
Rate  

Unrestricted Cash and Cash Equivalents

     100 % 

Eligible First Lien Debt Investments

     60 % 

Eligible Mezzanine Debt Investments

     40 % 

“Advances” means collectively the Revolver Advances and the Swing Advances.
“Advance” means any one of such Advances, as the context may require.

“Affiliate” of any Person means (i) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 10% or more of the
common stock or equivalent equity interests. As used herein, the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. Notwithstanding the
foregoing, the term “Affiliate” shall not include any

 

2



--------------------------------------------------------------------------------

Person that is an “Affiliate” solely by reason of the Borrower or any
Subsidiary’s investment therein in connection with a Portfolio Investment in the
ordinary course of business and consistent with the Investment Policies.

“Agent Parties” has the meaning set forth in Section 9.01(d).

“Agreement” means this Amended and Restated Credit Agreement, together with all
amendments and supplements hereto.

“Applicable Laws” means all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Applicable Margin” has the meaning set forth in Section 2.06(a).

“Applicable Percentage” means with respect to any Lender, the percentage of the
total Revolver Commitments represented by such Lender’s Revolver Commitment. If
the Revolver Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolver Commitments most recently in effect,
giving effect to any assignments.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender
or (b) an Affiliate of a Lender.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.07), and accepted by the Administrative Agent, in
substantially the form of Exhibit O or any other form approved by the
Administrative Agent.

“Assignment of Mortgage” means, as to each Portfolio Investment secured by an
interest in real property, one or more assignments, notices of transfer or
equivalent instruments, each in recordable form and sufficient under the laws of
the relevant jurisdiction to reflect the transfer of the related mortgage, deed
of trust, security deed or similar security instrument and all other documents
related to such Portfolio Investment and, to the extent requested by the
Administrative Agent, to grant a perfected lien thereon by the Borrower in favor
of the Administrative Agent on behalf of the Secured Parties, each such
Assignment of Mortgage to be in form and substance acceptable to the
Administrative Agent.

“Authority” has the meaning set forth in Section 8.02.

“Bank Products” means any: (1) Hedging Agreements; and (2) other services or
facilities provided to any Loan Party by BB&T or any Lender that provides the
initial funding of any Revolver Commitment on the Closing Date or any Additional
Lender (as defined in Section 2.14(a)) that provides the funding of a Revolver
Commitment on any Commitment Increase Date

 

3



--------------------------------------------------------------------------------

(as defined in Section 2.14(c)) (but not any assignee of any of the foregoing
Lenders) or any of their respective Affiliates, in each case solely until such
Person has assigned all of its interests under this Agreement (each, in such
capacity, a “Bank Product Bank”) (but excluding Cash Management Services) with
respect to (a) credit cards, (b) purchase cards, (c) merchant services
constituting a line of credit, and (d) leasing.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978
(11 U.S.C. §§101, et. seq.).

“Base Rate” means for any Base Rate Advance for any day, the rate per annum
equal to the highest as of such day of (i) the Prime Rate, (ii) one-half of one
percent (0.5%) above the Federal Funds Rate and (iii) two percent (2%) above the
Adjusted London InterBank Offered Rate for a one-month Interest Period. For
purposes of determining the Base Rate for any day, changes in the Prime Rate,
the Federal Funds Rate or the Adjusted London InterBank Offered Rate shall be
effective on the date of each such change.

“Base Rate Advance” means, with respect to any Advance, such Advance when such
Advance bears or is to bear interest at a rate based upon the Base Rate.

“BB&T” means Branch Banking and Trust Company, and its successors.

“Borrower” means Triangle Capital Corporation, a Maryland corporation, and its
successors and its permitted assigns.

“Borrowing” means a borrowing hereunder consisting of Revolver Advances made to
the Borrower: (i) at the same time by all of the Lenders pursuant to Article II,
or (ii) by BB&T, for Swing Advances. A Borrowing is a “Revolver Borrowing” if
such Advance is made pursuant to Section 2.01(a) or a “Swingline Borrowing” if
such Advance is made pursuant to Section 2.01(b). A Borrowing is a “Base Rate
Borrowing” if such Advances are Base Rate Advances. A Borrowing is a
“Euro-Dollar Borrowing” if such Advances are Euro-Dollar Advances.

“Borrowing Base” means, based on the most recent Borrowing Base Certification
Report which as of the date of a determination of the Borrowing Base has been
received by the Administrative Agent, the sum of the applicable Advance Rates of
the Value of each Eligible Investment identified in the definition of “Advance
Rate” in this Section 1.01 and includable in the Borrowing Base pursuant to the
last paragraph of this definition; provided, however, that:

(a) in no event shall more than 10% of the aggregate value of the Borrowing Base
consist of PIK Investments (after giving effect to Advance Rates), where “PIK
Investments” shall mean an Eligible Debt Security with respect to which more
than 25% of the interest payable thereon may be paid in kind;

(b) in no event shall more than 10% of the aggregate value of the Borrowing Base
consist of debtor-in-possession Investments (after giving effect to Advance
Rates);

(c) for purposes of calculating the Borrowing Base, no Eligible Debt Security,
when aggregated with the Value of all other Eligible Debt Securities from the
same

 

4



--------------------------------------------------------------------------------

obligor, shall be deemed to have a Value greater than $10,000,000, except that
up to ten (10) Eligible Debt Securities, when aggregated with the Value of all
other Eligible Debt Securities from the same obligor, may be deemed to have a
Value of the lesser of (x) $15,000,000 and (y) their Value calculated without
the $15,000,000 limitation; and

(d) all filings and other actions required to perfect the first-priority
security interest of the Administrative Agent on behalf of the Secured Parties
in the Portfolio Investments comprising the Borrowing Base have been made or
taken.

Notwithstanding the foregoing, inclusion of any Eligible Debt Security in the
Borrowing Base calculation at any time is subject to the following further
restrictions:

If at any time the Borrowing Base includes fewer than eleven Eligible Debt
Securities, the Borrower shall have ten (10) Domestic Business Days to either
(i) seek a replacement Eligible Debt Security to restore the Borrowing Base to
not fewer than eleven Eligible Debt Securities, said restoration to be evidenced
by a certificate in the form contemplated by the proviso to Section 2.11(e) and
certifying as to the new Borrowing Base and the satisfaction of the conditions
set forth in said proviso, or (ii) establish the Minimum Liquidity Requirement
by delivery to the Administrative Agent of reasonably satisfactory evidence that
the Minimum Liquidity Requirement has been met (which Minimum Liquidity
Requirement would continue to be required so long as Eligible Debt Securities
are fewer than eleven), provided that if, after such ten (10) Domestic Business
Days have elapsed, the Borrower has neither restored the number of Eligible Debt
Securities to eleven or more nor met the Minimum Liquidity Requirement, then
(x) the Borrowing Base shall be calculated as 100% of the amount of Unrestricted
Cash and Cash Equivalents (until such time as there are once again eleven or
more Eligible Debt Securities in the Borrowing Base or the Minimum Liquidity
Requirement is met), and (y) the Borrower shall make a mandatory prepayment, in
the amount by which the Advances exceed the new Borrowing Base (as calculated
based solely on Unrestricted Cash and Cash Equivalents), in accordance with
Section 2.11(c). No Advances shall be made during any ten (10) Domestic Business
Day period described above.

“Borrowing Base Certification Report” means a report in the form attached hereto
as Exhibit E, and otherwise reasonably satisfactory to the Administrative Agent,
certified by the chief financial officer or other authorized officer of the
Borrower regarding the Eligible Investments, and including or attaching a list
of all Portfolio Investments included in the Borrowing Base and the most recent
Value (and the source of determination of the Value) for each. Upon receipt by
the Administrative Agent, a Borrowing Base Certification Report shall be subject
to the Administrative Agent’s satisfactory review, acceptance or correction, in
the exercise of its reasonable discretion.

“Capital Expenditures” means for any period the sum of all capital expenditures
incurred during such period by the Borrower and its Consolidated Subsidiaries,
as determined in accordance with GAAP; provided that in no event shall a
Portfolio Investment be considered a Capital Expenditure.

“Capital Securities” means, with respect to any Person, any and all shares,
interests (including membership interests and partnership interests),
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital

 

5



--------------------------------------------------------------------------------

(including any instruments convertible into equity), whether now outstanding or
issued after the Closing Date.

“Cash” means money, currency or a credit balance in any demand or deposit
account with a United States federal or state chartered commercial bank of
recognized standing having capital and surplus in excess of $500 million, so
long as such bank has not been a Defaulting Lender for more than three
(3) Domestic Business Days after notice to Borrower (which notice may be given
by telephone or e-mail), which bank or its holding company has a short-term
commercial paper rating of: (a) at least A-1 or the equivalent by Standard &
Poor’s Rating Services or at least P-1 or the equivalent by Moody’s Investors
Service, Inc., or (b) at least A-2 or the equivalent by Standard & Poor’s Rating
Services or at least P-2 or the equivalent by Moody’s Investors Service, Inc.
(or, in the case of a current Lender only, if not rated by Standard & Poor’s
Rating Services or Moody’s Investor’s Service, Inc., such Lender is rated by
another rating agency acceptable to the Administrative Agent and such Lender’s
rating by such rating agency is not lower than its rating by such rating agency
on the Closing Date) and (i) all amounts and assets credited to such account are
directly and fully guaranteed or insured by the United States of America or any
agency thereof (provided that the full faith and credit of the United States is
pledged in support thereof) or (ii) such bank is otherwise acceptable at all
times and from time to time to the Administrative Agent in its sole discretion.
The Administrative Agent acknowledges that, on the Closing Date, each current
Lender and each of the Borrower’s current depository banks listed in the
schedules to the Security Agreement is an acceptable bank within the meaning of
clause (b)(ii) of this definition. Notwithstanding the foregoing, Cash shall
also include up to $15 million in the aggregate in any demand or deposit account
with a United States federal or state chartered commercial bank of recognized
standing having capital and surplus less than $500 million.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency thereof (provided that
the full faith and credit of the United States is pledged in support thereof)
with maturities of not more than one year from the date acquired; (b) time
deposits and certificates of deposit with maturities of not more than one
(1) year from the date acquired issued by a United States federal or state
chartered commercial bank of recognized standing having capital and surplus in
excess of $500 million, and which bank or its holding company has a short-term
commercial paper rating of at least A-1 or the equivalent by Standard & Poor’s
Rating Services or at least P-1 or the equivalent by Moody’s Investors Service,
Inc.; and (c) investments in money market funds (i) which mature not more than
ninety (90) days from the date acquired and are payable on demand, (ii) with
respect to which there has been no failure to honor a request for withdrawal,
(iii) which are registered under the Investment Company Act of 1940, (iv) which
have net assets of at least $500,000,000 and (v) which maintain a stable share
price of not less than One Dollar ($1.00) per share and are either (A) directly
and fully guaranteed or insured by the United States of America or any agency
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) or (B) maintain a rating of at least A-2 or better by
Standard & Poor’s Rating Services and are maintained with an investment fund
manager that is otherwise acceptable at all times and from time to time to the
Administrative Agent in its sole discretion; provided that, notwithstanding the
foregoing, no asset, agreement, or investment maintained or entered into with,
or issued, guaranteed by, or administered by a Lender that has been a Defaulting
Lender for

 

6



--------------------------------------------------------------------------------

more than three (3) Domestic Business Days after notice to Borrower (which
notice may be given by telephone or e-mail) shall be a “Cash Equivalent”
hereunder.

“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by BB&T or any Lender that
provides the initial funding of any Revolver Commitment on the Closing Date or
any Additional Lender that provides the funding of a Revolver Commitment on any
Commitment Increase Date (but not any assignee of any of the foregoing Lenders)
or any of their respective Affiliates, in each case solely until such Person has
assigned all of its interests under this Agreement (each, in such capacity, a
“Cash Management Bank”): (a) ACH transactions, (b) cash management services,
including controlled disbursement services, treasury, depository, overdraft, and
electronic funds transfer services, (c) custody account services, (d) foreign
exchange facilities, (e) credit or debit cards, and (f) merchant services not
constituting a Bank Product.

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. §9601 et seq. and its implementing regulations and
amendments.

“CERCLIS” means the Comprehensive Environmental Response Compensation and
Liability Information System established pursuant to CERCLA.

“Change in Control” means the occurrence after the Closing Date of any of the
following: (i) any Person or two or more Persons acting in concert (excluding
the Persons that are officers and directors of the Borrower on the Closing Date)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 35% or more of the outstanding shares of the voting stock of the
Borrower; or (ii) as of any date a majority of the board of directors of the
Borrower consists of individuals who were not either (A) directors of the
Borrower as of the corresponding date of the previous year, (B) selected or
nominated to become directors by the board of directors of the Borrower of which
a majority consisted of individuals described in clause (A), or (C) selected or
nominated to become directors by the board of directors of the Borrower of which
a majority consisted of individuals described in clause (A) and individuals
described in clause (B) (excluding, in the case of both clause (B) and clause
(C), any individual whose initial nomination for, or assumption of office as, a
member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States

 

7



--------------------------------------------------------------------------------

or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Closing Certificate” has the meaning set forth in Section 3.01(d).

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means collectively: (1) (i) 100% of the Capital Securities of the
Guarantors and of the current and future Domestic Subsidiaries of the Borrower
and Guarantors; (ii) 65% of the voting and non-voting Capital Securities of any
current or future Foreign Subsidiaries and (iii) all of the other present and
future property and assets of the Borrower and each Guarantor including, but not
limited to, machinery and equipment, inventory and other goods, accounts,
accounts receivable, bank accounts, brokerage accounts, general intangibles,
financial assets, investment property, license rights, patents, trademarks,
copyrights, chattel paper, insurance proceeds, contract rights, hedge
agreements, documents, instruments, indemnification rights, tax refunds, and
cash; and (2) any other property which secures the Obligations pursuant to the
Collateral Documents; provided that, notwithstanding the foregoing, “Collateral”
shall not include (i) any assets of or any equity interests in any SBIC Entity
and (ii) property rights in Capital Securities issued by a Person other than a
Subsidiary, or in any Operating Documents of any such issuer, to the extent the
security interest of the Administrative Agent does not attach thereto pursuant
to the terms of the Collateral Documents.

“Collateral Custodian” means any and each of (i) Branch Banking and Trust
Company, in its capacity as Collateral Custodian under the Custodial Agreement
to which it is a party, together with its successors and permitted assigns and
(ii) any other Person acting as a collateral custodian with respect to any
Collateral under any Custodial Agreement entered into in accordance with the
terms of this Agreement. Notwithstanding the foregoing, the Collateral Custodian
shall at all times be satisfactory to the Administrative Agent, in its
reasonable discretion.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, any Control Agreements, any Mortgages and all other agreements,
instruments and other documents, whether now existing or hereafter in effect,
pursuant to which the Borrower or any Subsidiary shall grant or convey (or shall
have granted or conveyed) to the Secured Parties a Lien in, or any other Person
shall acknowledge any such Lien in, property as security for all or any portion
of the Obligations, as amended by that certain Omnibus Amendment No. 1 to
Collateral Documents and Custodial Agreement of even date herewith, and as any
of them may be further amended, modified or supplemented from time to time.

“Communications” has the meaning set forth in Section 9.01(d).

“Compliance Certificate” has the meaning set forth in Section 5.01(c).

“Consolidated EBITDA” means and includes, for the Borrower and the Consolidated
Subsidiaries that are Guarantors for any period, an amount equal to:
(a) Consolidated Net Investment Income for such period; plus, (b) to the extent
such amounts were

 

8



--------------------------------------------------------------------------------

deducted in computing Consolidated Net Investment Income for such period:
(i) Consolidated Interest Expense for such period; (ii) income tax expense for
such period, determined on a consolidated basis in accordance with GAAP;
(iii) Depreciation and Amortization for such period, determined on a
consolidated basis in accordance with GAAP; (iv) non-cash compensation expense;
and (v) such other non-cash expenses as may be recognized from time to time and
approved by the Administrative Agent; minus (c) to the extent included in
Consolidated Net Investment Income, interest income that is paid in kind or
other than in cash. Notwithstanding the fact that the SBIC Entities are not Loan
Parties, the SBIC Entities shall be included for purposes of calculating
Consolidated EBITDA.

“Consolidated Interest Expense” for any period means interest, whether expensed
or capitalized, in respect of Debt of the Borrower or any of its Consolidated
Subsidiaries that are Guarantors outstanding during such period on a
consolidated basis in accordance with GAAP. Notwithstanding the fact that the
SBIC Entities are not Loan Parties, the SBIC Entities shall be included for
purposes of calculating Consolidated Interest Expense.

“Consolidated Net Investment Income” means, for any period, the net investment
income of the Borrower and the Consolidated Subsidiaries that are Guarantors set
forth or reflected on the consolidated income statement of the Borrower and its
Consolidated Subsidiaries for such period prepared in accordance with GAAP.
Notwithstanding the fact that the SBIC Entities are not Loan Parties, the SBIC
Entities shall be included for purposes of calculating Consolidated Net
Investment Income.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Borrower in its consolidated financial statements as of such date.

“Consolidated Tangible Net Worth” means, at any time, Net Assets less the sum of
the value, (to the extent reflected in determining Net Assets) as set forth or
reflected on the most recent consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, on a consolidated basis prepared in accordance with
GAAP (but without giving effect to the operation of Accounting Standards
Codification No. 825-10), of

(A) All assets which would be treated as intangible assets for balance sheet
presentation purposes under GAAP, including goodwill (whether representing the
excess of cost over book value of assets acquired, or otherwise), trademarks,
tradenames, copyrights, patents and technologies, and unamortized debt discount
and expense;

(B) To the extent not included in (A) of this definition, any amount at which
the Capital Securities of the Borrower (i.e. stock of the Borrower, as issuer,
owned by the Borrower) appear as an asset on the balance sheet of the Borrower
and its Consolidated Subsidiaries;

(C) To the extent not included in (A) of this definition, any amount at which
the investment in any Borrower Subsidiary that is not an SBIC Entity appears as
an asset on the balance sheet of the Borrower and its Consolidated Subsidiaries;
and

 

9



--------------------------------------------------------------------------------

(D) Loans or advances to owners of Borrower’s Capital Securities, or to
directors, officers, managers or employees of Borrower and its Consolidated
Subsidiaries.

Notwithstanding the fact that the SBIC Entities are not Loan Parties, the SBIC
Entities shall be included for purposes of calculating Consolidated Tangible Net
Worth.

“Control Agreement” means (i) the Deposit Account Control Agreement dated
June 9, 2011 among the Borrower, the Administrative Agent, as secured party on
behalf of the Lenders, and Branch Banking and Trust Company, as depository bank,
with respect to the deposit account wherein the Borrower maintains the Minimum
Liquidity Requirement (ii) the Deposit Account Control Agreement (Access
Restricted After Notice) dated June 9, 2011 among the Borrower, the
Administrative Agent, as secured party on behalf of the Lenders, and Wells Fargo
Bank, National Association, as depositary bank, (iii) the Deposit Account
Control Agreement (Access Restricted After Notice) dated June 9, 2011 among ARC
Industries, Inc., the Administrative Agent, as secured party on behalf of the
Lenders, and Wells Fargo Bank, National Association, as depositary bank,
(iv) the Deposit Account Control Agreement (Access Restricted After Notice)
dated June 9, 2011 among Energy Hardware Holdings, Inc., the Administrative
Agent, as secured party on behalf of the Lenders, and Wells Fargo Bank, National
Association, as depositary bank, (v) the Account Control Agreement dated May 10,
2011 among the Borrower, the Administrative Agent, as secured party on behalf of
the Lenders, and RBC Bank, predecessor of PNC Bank, National Association by
merger, as depository bank, (vi) the Deposit Account Control Agreement dated
June 9, 2011 among the Borrower, the Administrative Agent, as secured party on
behalf of the Lenders, and Fifth Third Bank, as depository bank (as amended),
(vii) the Account Control Agreement dated August 23, 2012 among Borrower, the
Administrative Agent, as secured party on behalf of the Lenders, and Fifth Third
Bank, as depository Bank, (viii) the Deposit Account Control Agreement dated
June 9, 2011 among the Borrower, the Administrative Agent, as secured party on
behalf of the Lenders, and Capstone Bank, as depository bank, (ix) the Deposit
Account Control Agreement dated May 4, 2012 among the Borrower, the
Administrative Agent, as secured party on behalf of the Lenders, and Park
Sterling Bank and (x) the Deposit Account Control Agreement dated June 9, 2011
among the Borrower, the Administrative Agent, as secured party on behalf of the
Lenders, and U.S. Bank, as depository bank, as each of the foregoing Control
Agreements referenced in clauses (i) – (x) shall have been amended by that
certain Omnibus Amendment No. 1 to Collateral Documents and Custodial Agreement
of even date herewith, and each as otherwise from time to time in effect, and
(xi) any other deposit account control agreement, securities account control
agreement or like agreement, in form and substance satisfactory to the
Administrative Agent, pursuant to which the Administrative Agent obtains
“control” of Collateral held in deposit and securities accounts for UCC
purposes.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Loan Party, are treated as a single employer under
Section 414 of the Code.

“Credit Exposure” means, as to any Lender at any time, the outstanding principal
amount of the Revolver Advances by such Lender.

 

10



--------------------------------------------------------------------------------

“Credit Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
in connection with this Agreement and the other Loan Documents, including
(i) the reasonable fees, charges and disbursements of (A) counsel for the
Administrative Agent, (B) outside consultants for the Administrative Agent,
(C) appraisers, (D) commercial finance examinations, and (E) all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Obligations; and (ii) in connection with (A) the
syndication of the credit facilities provided for herein, (B) the
administration, management, execution and delivery of this Agreement and the
other Loan Documents, and the preparation, negotiation, administration and
management of any amendments, modifications or waivers of the provisions of this
Agreement and the other Loan Documents (whether or not the transactions
contemplated thereby shall be consummated), or (C) the enforcement or protection
of its rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral; and (b) all reasonable
out-of-pocket expenses incurred by the Secured Parties who are not the
Administrative Agent or any Affiliate of any of them, after the occurrence and
during the continuance of an Event of Default.

“Custodial Agreement” means, collectively, (i) the Custodial Agreement dated as
of June 13, 2011 among Borrower, Administrative Agent and Branch Banking and
Trust Company, Mortgage Custody Department of Corporate Trust Services, as
Custodian, as amended by that certain Omnibus Amendment No. 1 to Collateral
Documents and Custodial Agreement of even date herewith, and, (ii) to the extent
required in the future, any and each other custodial agreement entered into
among a Person acting as Collateral Custodian, the Borrower and the
Administrative Agent, in each case as the same may from time to time be amended,
restated, supplemented or otherwise modified.

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money; (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments; (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business;
(iv) all obligations of such Person as lessee under capital leases; (v) all
obligations of such Person to reimburse any bank or other Person in respect of
amounts payable under a banker’s acceptance; (vi) all Redeemable Preferred
Securities of such Person; (vii) all obligations (absolute or contingent) of
such Person to reimburse any bank or other Person in respect of amounts which
are available to be drawn or have been drawn under a letter of credit or similar
instrument; (viii) all Debt of others secured by a Lien on any asset of such
Person, whether or not such Debt is assumed by such Person; (ix) all Debt of
others Guaranteed by such Person; (x) all obligations of such Person with
respect to interest rate protection agreements, foreign currency exchange
agreements or other hedging agreements (valued at the termination value thereof
computed in accordance with a method approved by the International Swap Dealers
Association and agreed to by such Person in the applicable hedging agreement, if
any); (xi) all obligations of such Person under any synthetic lease, tax
retention operating lease, sale and leaseback transaction, asset securitization,
off-balance sheet loan or other off-balance sheet financing product; (xii) all
obligations of such Person to purchase securities or other property arising out
of or in connection with the sale of the same or substantially similar
securities or property; and (xiii) all obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such

 

11



--------------------------------------------------------------------------------

Person. The Debt of any Person shall include the Debt of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefore as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Debt provide that such Person is not liable therefor.

“Debt Security” means a note, bond, debenture, trust receipt or other
obligation, instrument or evidence of indebtedness, including debt instruments
of public and private issuers and tax-exempt securities, but specifically
excluding (i) Equity Securities or (ii) any security which by its terms permits
the payment obligation of the Obligor thereunder to be converted into or
exchanged for equity capital of such Obligor.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived in writing, become an Event of Default.

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s ratable portion of the aggregate Credit
Exposure of all Lenders (calculated as if all Defaulting Lenders had funded all
of their respective Defaulted Advances) over the aggregate outstanding principal
amount of all Revolver Advances of such Defaulting Lender.

“Default Period” means, with respect to any Defaulting Lender, (i) in the case
of any Defaulted Advance, the period commencing on the date the applicable
Defaulted Advance was required to be extended to the Borrower under this
Agreement, in the case of a Revolver Advance (after giving effect to any
applicable grace period) and ending on the earlier of the following: (x) the
date on which (A) the Default Excess with respect to such Defaulting Lender has
been reduced to zero (whether by the funding of any Defaulted Advance by such
Defaulting Lender or by the non-pro-rata application of any prepayment pursuant
to Section 9.08(c)) and (B) such Defaulting Lender shall have delivered to the
Borrower and the Administrative Agent a written reaffirmation of its intention
to honor its obligations hereunder; and (y) the date on which the Borrower, the
Administrative Agent and the Required Lenders (and not including such Defaulting
Lender in any such determination, in accordance with Section 9.08(a)) waive the
application of Section 9.08 with respect to such Defaulted Advances of such
Defaulting Lender in writing; (ii) in the case of any Defaulted Payment, the
period commencing on the date the applicable Defaulted Payment was required to
have been paid to the Administrative Agent or other Lender under this Agreement
(after giving effect to any applicable grace period) and ending on the earlier
of the following: (x) the date on which (A) such Defaulted Payment has been paid
to the Administrative Agent or other Lender, as applicable, together with (to
the extent that such Person has not otherwise been compensated by the Borrower
for such Defaulted Payment) interest thereon for each day from and including the
date such amount is paid but excluding the date of payment, at the greater of
the Federal Funds Rate plus two percent (2.0%) and a rate determined by the
Administrative Agent in accordance with banking industry rules on

 

12



--------------------------------------------------------------------------------

interbank compensation (whether by the funding of any Defaulted Payment by such
Defaulting Lender or by the application of any amount pursuant to
Section 9.08(c)) and (B) such Defaulting Lender shall have delivered to the
Administrative Agent or other Lender, as applicable, a written reaffirmation of
its intention to honor its obligations hereunder with respect to such payments;
and (y) the date on which the Administrative Agent or any such other Lender, as
applicable waives the application of Section 9.08 with respect to such Defaulted
Payments of such Defaulting Lender in writing; and (iii) in the case of any
Distress Event determined by the Administrative Agent (in its good faith
judgment) or the Required Lenders (in their respective good faith judgment) to
exist, the period commencing on the date that the applicable Distress Event was
so determined to exist and ending on the earlier of the following: (x) the date
on which (A) such Distress Event is determined by the Administrative Agent (in
its good faith judgment) or the Required Lenders (in their respective good faith
judgment) to no longer exist and (B) such Defaulting Lender shall have delivered
to the Borrower and the Administrative Agent a written reaffirmation of its
intention to honor its obligations hereunder; and (y) such date as the Borrower
and the Administrative Agent mutually agree, in their sole discretion, to waive
the application of Section 9.08 with respect to such Distress Event of such
Defaulting Lender.

“Default Rate” means, with respect to the Advances, on any day, the sum of 2%
plus the then highest interest rate (including the Applicable Margin) which may
be applicable to any Advance (irrespective of whether any such type of Advance
is actually outstanding hereunder).

“Defaulted Advance” has the meaning specified in the definition of “Defaulting
Lender”.

“Defaulted Investment” means any Portfolio Investment (a) that is 30 days or
more past due with respect to any interest or principal payments or (b) that is
or otherwise should be considered a non-accrual investment by the Borrower in
connection with its Investment Policies and GAAP.

“Defaulted Payment” has the meaning specified in the definition of “Defaulting
Lender”.

“Defaulting Lender” means, for so long as any Default Period is in effect, any
Lender that (a) has failed to (i) fund all or any portion of its Revolving
Advances within two Domestic Business Days of the date such Revolver Advances
were required to be funded hereunder (each such Revolver Advance, a “Defaulted
Advance”) unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (each such payment a “Defaulted Payment”) within two Domestic Business
Days of the date when due, (b) has notified the Borrower, the Administrative
Agent or the Swingline Lender in writing that it does not intend to comply with
its funding obligations hereunder (including in respect of its participation in
Swing Advances), or has made a public statement to that effect (unless such
writing or public statement relates to such Lender’s obligation to fund a
Revolver Advance hereunder and states

 

13



--------------------------------------------------------------------------------

that such position is based on such Lender’s determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Domestic Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity (each, a
“Distress Event”, and each Person subject to a Distress Event, a “Distressed
Person”); provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender, for so long as such
Default Period is in effect, upon delivery of written notice of such
determination to the Borrower, each Swingline Lender and each Lender.

“Depreciation and Amortization” means for any period an amount equal to the sum
of all depreciation and amortization expenses of the Borrower and its
Consolidated Subsidiaries that are Guarantors for such period, as determined on
a consolidated basis in accordance with GAAP. Notwithstanding the fact that the
SBIC Entities are not Loan Parties, the SBIC Entities shall be included for
purposes of calculating Depreciation and Amortization.

“Distress Event” has the meaning specified in the definition of “Defaulting
Lender”.

“Distressed Person” has the meaning specified in the definition of “Defaulting
Lender”.

“Dollars” or “$” means dollars in lawful currency of the United States of
America.

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in North Carolina are authorized or required by law to
close.

“Domestic Subsidiary” means any Subsidiary which is organized under the laws of
any state or territory of the United States of America.

 

14



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

“Eligible Debt Security” means, on any date of determination, any Debt Security
held by Borrower as a Portfolio Investment that meets the following conditions:

(i) the investment in the Debt Security was made in accordance with the terms of
the Investment Policies and arose in the ordinary course of the Borrower’s
business;

(ii) the Debt Security is not a Defaulted Investment and is not owed by an
Obligor that is subject to an Insolvency Event or as to which the Borrower has
received notice from an Obligor of an imminent bankruptcy, insolvency or similar
proceeding;

(iii) the Obligor of such Debt Security has executed all appropriate
documentation, if any, required in accordance with applicable Investment
Policies and such Debt Security is evidenced by Investment Documents that have
been duly authorized, that are in full force and effect and that constitute the
legal, valid and binding obligation of the Obligor of such Debt Security to pay
the stated amount of the Loan and interest thereon, and the related Investment
Documents are enforceable against such Obligor in accordance with their
respective terms;

(iv) the Debt Security, together with the Investment Documents related thereto,
does not contravene in any material respect any Applicable Laws (including laws,
rules and regulations relating to usury, truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) and with respect to which no Obligor party thereto is in violation
of any Applicable Laws or the terms and conditions of such Investment Documents,
to the extent any such violation results in or would be reasonably likely to
result in (a) an adverse effect upon the value or collectability of such Debt
Security, (b) a material adverse change in, or a material adverse effect upon,
any of (1) the financial condition, operations, business or properties of the
Obligor or any of its respective Subsidiaries, taken as a whole, (2) the rights
and remedies of the Borrower under the Investment Documents, or the ability of
the Obligor or any other loan party thereunder to perform its obligations under
the Investment Documents to which it is a party, as applicable, taken as a
whole, or (3) the collateral securing the Debt Security, or the Borrower’s Liens
thereon or the priority of such Liens;

(v) the Debt Security, together with the related Investment Documents, is fully
assignable (and if such Investment is secured by a mortgage, deed of trust or
similar lien on real property, and if requested in writing by the Administrative
Agent, an Assignment of Mortgage executed in blank has been delivered to the
Collateral Custodian);

 

15



--------------------------------------------------------------------------------

(vi) the Debt Security was documented and closed in accordance with the
Investment Policies, and each original promissory note representing the portion
of such Debt Security payable to the Borrower, has been delivered to the
Collateral Custodian, duly endorsed as collateral or held by a bailee on behalf
of the Administrative Agent;

(vii) the Debt Security is free of any Liens and the Borrower’s interest in all
Related Property is free of any Liens other than Liens permitted under the
applicable Investment Documents and all filings and other actions required to
perfect the security interest of the Administrative Agent on behalf of the
Secured Parties in the Debt Security have been made or taken;

(viii) no right of rescission, set off, counterclaim, defense or other material
dispute has been asserted with respect to such Debt Security;

(ix) any taxes due and payable in connection with the making of such Debt
Security have been paid and the Obligor has been given any assurances (including
with respect to the payment of transfer taxes and compliance with securities
laws) required by the Investment Documents in connection with the making of the
Portfolio Investment;

(x) the terms of the Debt Security have not been amended in any material respect
or subject to a deferral or waiver the effect of which is to (A) reduce the
amount (other than by reason of the repayment thereof) or extend the time for
payment of principal in any material respect or (B) reduce the rate or extend
the time of payment of interest (or any component thereof) in any material
respect, in each case without the consent of the Administrative Agent, not to be
unreasonably withheld or delayed;

(xi) the Debt Security, together with the Investment Documents related thereto
(if any), is a “general intangible”, an “instrument”, an “account”, or “chattel
paper”, within the meaning of the UCC of all jurisdictions that govern the
perfection of the security interest granted therein;

(xii) all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the purchase of such Debt
Security have been duly obtained, effected or given and are in full force and
effect;

(xiii) the Debt Security is denominated and payable only in Dollars in the
United States and the Obligor is organized under the laws of, and maintains its
chief executive office and principal residence in, the United States or any
state thereof;

(xiv) there is full recourse to the Obligor for principal and interest payments
with respect to such Debt Security (i.e., recourse is not limited to certain
assets or certain amounts);

 

16



--------------------------------------------------------------------------------

(xv) the Obligor with respect to the Debt Security is not (A) an Affiliate of
the Borrower or any other Person whose investments are primarily managed by the
Borrower or any Affiliate of the Borrower, unless such Debt Security is
expressly approved by the Administrative Agent (in its sole discretion), (B) a
Governmental Authority or (C) primarily in the business of gaming, nuclear
waste, bio-tech or oil or gas exploration; and

(xvi) all information delivered by any Loan Party to the Administrative Agent
with respect to such Debt Security is true and correct to the knowledge of such
Loan Party.

“Eligible Debt Security” shall not include any Debt Security of any SBIC Entity.

“Eligible First Lien Debt Investment” means an Eligible Debt Security which is
also a First Lien Debt Investment.

“Eligible Investment” means, on any date of determination, (i) Unrestricted Cash
and Cash Equivalents or (ii) any Eligible Debt Security that is either a First
Lien Debt Investment or a Mezzanine Debt Investment.

“Eligible Mezzanine Debt Investment” means an Eligible Debt Security which is
also a Mezzanine Debt Investment.

“Environmental Authority” means any foreign, federal, state, local or regional
government that exercises any form of jurisdiction or authority under any
Environmental Requirement.

“Environmental Authorizations” means all licenses, permits, orders, approvals,
notices, registrations or other legal prerequisites for conducting the business
of a Loan Party or any Subsidiary of a Loan Party required by any Environmental
Requirement.

“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement, whether or not incorporated in a judgment, decree or
order.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or other
governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, chemicals or industrial, toxic or hazardous substances or wastes into
the environment, including ambient air, surface water, groundwater or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, petroleum
or petroleum products, chemicals or industrial, toxic or hazardous substances or
wastes or the clean-up or other remediation thereof.

 

17



--------------------------------------------------------------------------------

“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.

“Environmental Notices” means notice from any Environmental Authority or by any
other person or entity, of possible or alleged noncompliance with or liability
under any Environmental Requirement, including any complaints, citations,
demands or requests from any Environmental Authority or from any other person or
entity for correction of any violation of any Environmental Requirement or any
investigations concerning any violation of any Environmental Requirement.

“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.

“Environmental Releases” means releases as defined in CERCLA or under any
applicable federal, state or local environmental law or regulation and shall
include, in any event, any release of petroleum or petroleum related products.

“Environmental Requirements” means any legal requirement relating to health,
safety or the environment and applicable to a Loan Party, any Subsidiary of a
Loan Party or the Properties, including but not limited to any such requirement
under CERCLA or similar state legislation and all federal, state and local laws,
ordinances, regulations, orders, writs, decrees and common law.

“Equity Security” means any equity security or other obligation or security that
does not entitle the holder thereof to receive periodic payments of interest and
one or more installments of principal.

“ERISA” means the Employee Retirement Income Security Act of 1974, or any
successor law and all rules and regulations from time to time promulgated
thereunder. Any reference to any provision of ERISA shall also be deemed to be a
reference to any successor provision or provisions thereof.

“Euro-Dollar Advance” means, with respect to any Advance, such Advance during
Interest Periods when such Advance bears or is to bear interest at a rate based
upon the London InterBank Offered Rate.

“Euro-Dollar Business Day” means any Domestic Business Day on which dealings in
Dollar deposits are carried out in the London interbank market.

“Euro-Dollar Reserve Percentage” has the meaning set forth in Section 2.06(c).

“Event of Default” has the meaning set forth in Section 6.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in

 

18



--------------------------------------------------------------------------------

which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender, any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 2.12(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.12(e).

“Existing Credit Agreement” has the meaning given such term in the Recitals.

“Existing Loan Documents” has the meaning given such term in the Recitals.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the next higher 1/100th of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if the day for which such rate is to be
determined is not a Domestic Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Domestic Business
Day as so published on the next succeeding Domestic Business Day, and (ii) if
such rate is not so published for any day, the Federal Funds Rate for such day
shall be the average rate charged to BB&T on such day on such transactions as
determined by the Administrative Agent.

“First Lien Debt Investment” means a Portfolio Investment which is a Debt
Security of an Obligor, which is secured by a first priority, perfected security
interest in all or substantially all of the assets of the Obligor, and which has
the most senior pre-petition priority in any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceedings.

“Fiscal Quarter” means any fiscal quarter of the Borrower.

“Fiscal Year” means any fiscal year of the Borrower.

“Foreclosed Subsidiary” shall mean any Person that becomes a direct or indirect
Subsidiary of the Borrower solely as a result of the Borrower or any other
Subsidiary of the Borrower acquiring the Capital Securities of such Person,
through a bankruptcy, foreclosure or similar proceedings, with the intent to
sell or transfer all of the Capital Securities of such Person; provided, that,
in the event that the Borrower or such Subsidiary of the Borrower is unable to
sell all of the Capital Securities of such Person within 180 days after the
Borrower or such Subsidiary of the Borrower acquires the Capital Securities of
such Person, such Person shall no longer be considered a “Foreclosed Subsidiary”
for purposes of this Agreement.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

19



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“Fronting Exposure” means with respect to any Swingline Lender, such Defaulting
Lender’s Applicable Percentage of outstanding Swing Advances made by such
Swingline Lender other than Swing Advances as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which, in accordance with Section 1.02, are to be used in
making the calculations for purposes of determining compliance with the terms of
this Agreement.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to provide collateral security, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.

“Guaranteed Obligations” means the Obligations, including any and all
liabilities, indebtedness and obligations of any and every kind and nature,
heretofore, now or hereafter owing, arising, due or payable from the Borrower to
one or more of the Lenders, the Hedge Counterparties, any Secured Party, the
Administrative Agent, or any of them, arising under or evidenced by this
Agreement, the Notes, the Collateral Documents or any other Loan Document.

“Guarantors” means collectively: (i) the Initial Guarantors and (ii) all direct
and indirect Subsidiaries of the Borrower or Guarantors acquired, formed or
otherwise in existence after the Closing Date and required to become a Guarantor
pursuant to Section 5.28; provided, however, no SBIC Entity shall ever be a
Guarantor.

“Hazardous Materials” includes (a) solid or hazardous waste, as defined in the
Resource Conservation and Recovery Act of 1980, 42 U.S.C. §6901 et seq. and its
implementing

 

20



--------------------------------------------------------------------------------

regulations and amendments, or in any applicable state or local law or
regulation, (b) any “hazardous substance”, “pollutant” or “contaminant”, as
defined in CERCLA, or in any applicable state or local law or regulation,
(c) gasoline, or any other petroleum product or by-product, including crude oil
or any fraction thereof, (d) toxic substances, as defined in the Toxic
Substances Control Act of 1976, or in any applicable state or local law or
regulation and (e) insecticides, fungicides, or rodenticides, as defined in the
Federal Insecticide, Fungicide, and Rodenticide Act of 1975, or in any
applicable state or local law or regulation, as each such Act, statute or
regulation may be amended from time to time.

“Hedge Counterparty” means BB&T or any Lender that provides the initial funding
of any Revolver Commitment on the Closing Date or any Additional Lender that
provides the funding of a Revolver Commitment on any Commitment Increase Date
(but not any assignee of any of the foregoing Lenders) which Lender or
Additional Lender has provided the Administrative Agent with a fully executed
designation notice substantially in the form of Schedule A – Designation Notice,
or any of their respective Affiliates, in each case solely until such Person has
assigned all of its interests under this Agreement, that enters into a Hedging
Agreement with the Borrower that is permitted by Section 5.35.

“Hedge Transaction” of any Person shall mean any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by such
Person that is a rate swap, basis swap, forward rate transaction, commodity
swap, interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collateral transaction, forward transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

“Hedging Agreement” means each agreement or amended and restated agreement
between the Borrower and a Hedge Counterparty that governs one or more Hedge
Transactions entered into pursuant to Section 5.35, which agreement shall
consist of a “Master Agreement” in a form published by the International Swaps
and Derivatives Association, Inc., together with a “Schedule” thereto in the
form the Administrative Agent shall approve in writing, and each “Confirmation”
thereunder confirming the specific terms of each such Hedge Transaction.

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedge Transactions,
(ii) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedge Transactions and (iii) any and all renewals, extensions
and modifications of any Hedge Transactions and any and all substitutions for
any Hedge Transactions.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial Guarantors” means ARC Industries Holdings, Inc., Brantley Holdings,
Inc., Energy Hardware Holdings, Inc., Minco Holdings, Inc., Peaden Holdings,
Inc. and Technology Crops Holdings, Inc., each a Delaware corporation and
Subsidiary of the Borrower.

 

21



--------------------------------------------------------------------------------

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed and in effect for a period of 60 consecutive
days; or (b) the commencement by such Person of a voluntary case under any
applicable Insolvency Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
law, or the consent by such Person to the appointment of or taking possession by
a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due,
or the taking of action by such Person in furtherance of any of the foregoing.

“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

“Interest Coverage Ratio” means the ratio of Consolidated EBITDA to Consolidated
Interest Expense.

“Interest Payment Date” means (a) with respect to any Base Rate Borrowing, the
first day of each month and (b) with respect to any Euro-Dollar Borrowing with
an Interest Period of three months or shorter, the last day of the Interest
Period applicable to such Borrowing and, (c) in the case of any Euro-Dollar
Borrowing with an Interest Period that exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period.

“Interest Period” means: (i) with respect to each Euro-Dollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the first, third or, if available to Lenders, sixth month
thereafter, as the Borrower may elect in the applicable Notice of Borrowing;
provided that:

(a) any Interest Period (subject to clause (c) below) which would otherwise end
on a day which is not a Euro-Dollar Business Day shall be extended to the next
succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day falls
in another calendar month, in which case such Interest Period shall end on the
next preceding Euro-Dollar Business Day;

(b) any Interest Period which begins on the last Euro-Dollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the appropriate subsequent calendar month) shall, subject to clause
(c) below, end on the last Euro-Dollar Business Day of the appropriate
subsequent calendar month; and

(c) no Interest Period may be selected that begins before the Maturity Date and
would otherwise end after the Maturity Date.

 

22



--------------------------------------------------------------------------------

(ii) with respect to each Base Rate Borrowing, a calendar month (commencing on
the first day of each calendar month and ending on the last day of each calendar
month regardless of whether a Base Rate Borrowing is outstanding on either
date); provided that:

(a) the initial Interest Period applicable to Base Rate Borrowings shall mean
the period commencing on the Closing Date and ending September 30, 2012; and

(b) the last Interest Period applicable to Base Rate Borrowings under this
Agreement shall end on the Maturity Date.

“Internal Control Event” means a material weakness in, or fraud that involves
management of the Borrower, which fraud has a material effect on the Borrower’s
internal controls over public reporting.

“Investment” means any investment in any Person, whether by means of
(i) purchase or acquisition of all or substantially all of the assets of such
Person (or of a division or line of business of such Person), (ii) purchase or
acquisition of obligations or securities of such Person, (iii) capital
contribution to such Person, (iv) loan or advance to such Person, (v) making of
a time deposit with such Person, (vi) Guarantee or assumption of any obligation
of such Person or (vii) by any other means.

“Investment Company Act” means the Investment Company Act of 1940.

“Investment Documents” means, with respect to any Debt Security, any related
loan agreement, security agreement, mortgage, assignment, all guarantees, note
purchase agreement, intercreditor and/or subordination agreements, and UCC
financing statements and continuation statements (including amendments or
modifications thereof) executed by the Obligor thereof or by another Person on
the Obligor’s behalf in respect of such Debt Security and any related promissory
note (except in the case of Noteless Loans), including general or limited
guaranties and, if requested by the Administrative Agent, for each Debt Security
secured by real property by a mortgage document, an Assignment of Mortgage, and
for all Debt Securities with a promissory note, an assignment thereof (which may
be by allonge), in blank, signed by an officer of the Borrower.

“Investment Policies” means those investment objectives, policies and
restrictions of the Borrower as in effect on the Closing Date as described in
Borrower’s annual report on Form 10-K for the year ended December 31, 2011, as
filed with the Securities and Exchange Commission, and any modifications or
supplements as may be adopted by the Borrower from time to time in accordance
with this Agreement.

“Joinder Agreement” means a Joinder and Reaffirmation Agreement substantially in
the form of Exhibit L.

“Joint Lead Arrangers” means Branch Banking and Trust Company and Fifth Third
Bank.

“Joint Lead Arranger’s Letter Agreement” means that certain letter agreement,
dated as of July 30, 2012, between Borrower and Fifth Third Bank relating to the
terms of this

 

23



--------------------------------------------------------------------------------

Agreement, and certain fees from time to time payable by the Borrower to Fifth
Third Bank, together with all amendments and modifications thereto. If there is
any conflict between the provisions of this Agreement and the provisions of the
Joint Lead Arranger’s Letter Agreement, the provisions of this Agreement will
control.

“Lender” means each lender listed on the signature pages hereof as having a
Revolver Commitment and their respective successors and assigns.

“Lenders’ Letter Agreement” means that certain Fee Letter, dated as of July 30,
2012, among Borrower and the Lenders (other than BB&T) signatory hereto relating
to the upfront fee payable by the Borrower to or for the account of such
Lenders. If there is any conflict between the provisions of this Agreement and
the provisions of the Lenders’ Letter Agreement, the provisions of this
Agreement will control.

“Lending Office” means, as to each Lender, its office located at its address set
forth on the signature pages hereof (or identified on the signature pages hereof
as its Lending Office) or such other office as such Lender may hereafter
designate as its Lending Office by notice to the Borrower and the Administrative
Agent.

“Lien” means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest
or encumbrance, servitude or encumbrance of any kind in respect of such asset to
secure or assure payment of a Debt or a Guarantee, whether by consensual
agreement or by operation of statute or other law, or by any agreement,
contingent or otherwise, to provide any of the foregoing. For the purposes of
this Agreement, the Borrower or any Subsidiary shall be deemed to own subject to
a Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

“Liquidity” means at any time the aggregate Cash and Cash Equivalents of the
Borrower and the Guarantors, but excluding Cash and Cash Equivalents included in
the Borrowing Base.

“Loan” means any loan arising from the extension of credit to an Obligor by the
Borrower in the ordinary course of business of the Borrower.

“Loan Documents” means this Agreement, the Notes, the Collateral Documents, the
Hedging Agreements, any other document evidencing or securing the Advances, the
Custodial Agreement, and any other document or instrument delivered from time to
time in connection with this Agreement, the Notes, the Collateral Documents, the
Hedging Agreements, the Custodial Agreement or the Advances, as such documents
and instruments may be amended or supplemented from time to time.

“Loan Parties” means collectively the Borrower and each Guarantor that hereafter
becomes a party to any of the Loan Documents.

 

24



--------------------------------------------------------------------------------

“London InterBank Offered Rate” has the meaning set forth in Section 2.06(c).

“Margin Stock” means “margin stock” as defined in Regulations T, U or X of the
Board of Governors of the Federal Reserve System, as in effect from time to
time, together with all official rulings and interpretations issued thereunder.

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, operations, business or properties of the Loan Parties and any of
their respective Subsidiaries, taken as a whole, (b) the rights and remedies of
the Administrative Agent or the Lenders under the Loan Documents, or the ability
of the Borrower or any other Loan Party to perform its obligations under the
Loan Documents to which it is a party, as applicable, or (c) the legality,
validity or enforceability of any Loan Document or (d) the Collateral, or the
Administrative Agent’s Liens for the benefit of the Secured Parties on the
Collateral or the priority of such Liens.

“Material Contract” has the meaning given such term in Section 4.33.

“Maturity Date” means the earlier to occur of: (a) the date that is one year
after the Termination Date and (b) the date upon which the Administrative Agent
has declared all Advances to be due and payable after the occurrence of an Event
of Default in accordance with Section 6.01. Any Advances then outstanding
(together with accrued interest thereon) shall be due and payable in full on the
Maturity Date.

“Mezzanine Debt Investment” means a Portfolio Investment which is a Debt
Security of an Obligor and is either a mezzanine, subordinated or second lien
Debt Security and not a First Lien Debt Investment.

“Minimum Liquidity Requirement” has the meaning given such term in Section 5.04.

“Mortgage” means, collectively the fee simple and leasehold mortgages, deeds of
trust and deeds to secure debt by the Borrower, in form and content reasonably
satisfactory to the Administrative Agent and in each case granting a Lien to the
Administrative Agent (or a trustee for the benefit of the Administrative Agent)
for the benefit of the Secured Parties in Collateral constituting real property
(including certain real property leases) and related personalty, as such
documents may be amended, modified or supplemented from time to time.

“Mortgaged Property” means, collectively, the Mortgaged Property (as defined in
the Mortgages) covering the Properties described on Schedule 1.01 – Mortgaged
Property.

“Mortgaged Property Security Documents” means collectively, the Mortgages and
all other agreements, instruments and other documents, whether now existing or
hereafter in effect, pursuant to which the Borrower or any Subsidiary grants or
conveys to the Administrative Agent and the Secured Parties a Lien in, or any
other Person acknowledges any such Lien in, real

 

25



--------------------------------------------------------------------------------

property as security for all or any portion of the Obligations, as any of them
may be amended, modified or supplemented from time to time.

“Multiemployer Plan” has the meaning set forth in Section 4001(a)(3) of ERISA.

“Net Assets” means, at any time, the net assets of the Borrower and its
Consolidated Subsidiaries that are Guarantors, as set forth or reflected on the
most recent consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries prepared in accordance with GAAP and filed with the Securities and
Exchange Commission. Notwithstanding the fact that the SBIC Entities are not
Loan Parties, the SBIC Entities shall be included for purposes of calculating
Net Assets.

“Net Proceeds of Capital Securities/Conversion of Debt” means any and all
proceeds (whether cash or non-cash) or other consideration received by the
Borrower or any Subsidiary of the Borrower in respect of the issuance of Capital
Securities (including the aggregate amount of any and all Debt converted into
Capital Securities), after deducting therefrom all reasonable and customary
costs and expenses incurred by the Borrower or any Subsidiary directly in
connection with the issuance of such Capital Securities.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Noteless Loan” means an Eligible Debt Security with respect to which (i) the
underlying Investment Documents do not require the Obligor to execute and
deliver a promissory note to evidence the indebtedness created under such Debt
Security; and (ii) no Loan Party nor any Subsidiary of a Loan Party has
requested or received a promissory note from the related Obligor. Except as
approved by the Administrative Agent in writing, no Loan Party nor any
Subsidiary of a Loan Party shall request or receive a promissory note or other
instrument from any Obligor in connection with a Noteless Loan.

“Notes” means collectively the Revolver Notes and Swing Advance Notes and any
and all amendments, consolidations, modifications, renewals, substitutions and
supplements thereto or replacements thereof. “Note” means any one of such Notes.

“Notice of Borrowing” has the meaning set forth in Section 2.02.

“Notice of Continuation or Conversion” has the meaning set forth in
Section 2.03.

“Obligations” means the collective reference to all of the following
indebtedness obligations and liabilities: (a) the due and punctual payment by
the Borrower of: (i) the principal of and interest on the Notes (including any
and all Revolver Advances and Swing Advances), when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and any renewals, modifications or extensions thereof, in whole or in
part; (ii) each payment required to be made by the Borrower under this Agreement
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon, and obligations, if any, to provide cash
collateral and any renewals, modifications or extensions thereof, in whole or in
part; and (iii) all other monetary obligations of the Borrower to the Secured
Parties under this Agreement and the other Loan Documents to which the Borrower
is or

 

26



--------------------------------------------------------------------------------

is to be a party and any renewals, modifications or extensions thereof, in whole
or in part; (b) the due and punctual performance of all other obligations of the
Borrower under this Agreement and the other Loan Documents to which the Borrower
is or is to be a party, and any renewals, modifications or extensions thereof,
in whole or in part; (c) the due and punctual payment (whether at the stated
maturity, by acceleration or otherwise) of all obligations (including any and
all Hedging Obligations arising under the Hedging Agreements and obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due), indebtedness and liabilities of the Borrower, now existing or
hereafter incurred under, arising out of or in connection with any and all
Hedging Agreements and any renewals, modifications or extensions thereof
(including, all obligations, if any, of the Borrower as guarantor under the
Credit Agreement in respect of Hedging Agreements), and the due and punctual
performance and compliance by the Borrower with all of the terms, conditions and
agreements contained in any Hedging Agreement and any renewals, modifications or
extensions thereof; (d) the due and punctual payment and performance of all
indebtedness, liabilities and obligations of any one or more of the Borrower and
Guarantors arising out of or relating to any Bank Products; (e) the due and
punctual payment and performance of all indebtedness, liabilities and
obligations of any one or more of the Borrower and Guarantors arising out of or
relating to any Cash Management Services; and (f) the due and punctual payment
and performance of all obligations of each of the Guarantors under the Credit
Agreement and the other Loan Documents to which they are or are to be a party
and any and all renewals, modifications or extensions thereof, in whole or in
part.

“Obligor” means, with respect to any Portfolio Investment, the Person or Persons
obligated to make payments pursuant to such Portfolio Investment, including any
guarantor thereof.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Officer’s Certificate” has the meaning set forth in Section 3.01(e).

“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, the bylaws,
operating agreement, partnership agreement, limited partnership agreement,
shareholder agreement or other applicable documents relating to the operation,
governance or management of such entity.

“Organizational Action” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, any corporate,
organizational or partnership action (including any required shareholder, member
or partner action), or other similar official action, as applicable, taken by
such entity.

“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership or other applicable
organizational or charter documents relating to the creation of such entity.

 

27



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” has the meaning assigned to such term in clause (d) of
Section 9.07.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Encumbrances” means Liens described in Section 5.14.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of any member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.

“Platform” has the meaning set forth in Section 9.01(d).

“Pledge Agreement” means the Equity Pledge Agreement dated as of May 9, 2011 by
and between the Borrower, the Guarantors and the Administrative Agent for the
benefit of the Secured Parties, as amended by that certain Omnibus Amendment
No. 1 to Collateral Documents and Custodial Agreement of even date herewith, and
as from time to time in effect.

“Portfolio Investment” means an investment made by the Borrower in the ordinary
course of business and consistent with the Investment Policies in a Person that
is accounted for under GAAP as a portfolio investment of the Borrower. Portfolio
Investments shall include Cash, Cash Equivalents, First Lien Debt Investments
and Mezzanine Debt Investments.

“Prime Rate” refers to that interest rate so denominated and set by BB&T from
time to time as an interest rate basis for borrowings. The Prime Rate is but one
of several interest rate bases used by BB&T. BB&T lends at interest rates above
and below the Prime Rate. The Prime Rate is not necessarily the lowest or best
rate charged by BB&T to its customers or other banks.

 

28



--------------------------------------------------------------------------------

“Properties” means all real property owned, leased or otherwise used or occupied
by a Loan Party or any Subsidiary of a Loan Party, wherever located. “Property”
means any one of such Properties.

“Quarterly Payment Date” means each March 31, June 30, September 30 and
December 31, or, if any such day is not a Domestic Business Day, the next
succeeding Domestic Business Day.

“Redeemable Preferred Securities” of any Person means any preferred stock or
similar Capital Securities (including limited liability company membership
interests and limited partnership interests) issued by such Person which is at
any time prior to the Maturity Date either (i) mandatorily redeemable (by
sinking fund or similar payments or otherwise) or (ii) redeemable at the option
of the holder thereof.

“Register” has the meaning set forth in Section 9.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Related Property” means, with respect to any Portfolio Investment, any property
or other assets of the Obligor thereunder pledged or purported to be pledged as
collateral to secure the repayment of such Portfolio Investment.

“Required Lenders” means (i) at any time when there are two or fewer Lenders,
all Lenders and (ii) at any time when there are three or more Lenders, Lenders
having at least 66-2/3% of the aggregate amount of the Revolver Commitments or,
if the Revolver Commitments are no longer in effect, Lenders holding at least
66-2/3% of the aggregate outstanding principal amount of the Revolver Notes;
provided, however, that the Revolver Commitments and any outstanding Revolver
Advances of any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Resignation Effective Date” has the meaning set forth in Section 7.06.

“Responsible Officer” means, as to any Person, the president, chief executive
officer, chief financial officer, or principal accounting officer.

“Restricted Payment” means (i) any dividend or other distribution on any shares
of the Borrower’s Capital Securities (except dividends payable solely in shares
of its Capital Securities); (ii) any payment of management, consulting, advisory
or similar fees; or (iii) any payment on account of the purchase, redemption,
retirement or acquisition of (a) any shares of the Borrower’s Capital Securities
(except shares acquired upon the conversion thereof into other shares of its
Capital Securities) or (b) any option, warrant or other right to acquire shares
of the Borrower’s Capital Securities.

“Revolver Advance” means an advance made to the Borrower under this Agreement
pursuant to Section 2.01(a).

 

29



--------------------------------------------------------------------------------

“Revolver Commitment” means, with respect to each Lender, (i) the amount set
forth opposite the name of such Lender on the signature pages hereof, or (ii) as
to any Lender which enters into an Assignment and Assumption (whether as
transferor Lender or as assignee thereunder), the amount of such Lender’s
Revolver Commitment after giving effect to such Assignment and Assumption, in
each case as such amount may be reduced from time to time pursuant to Sections
2.08 and 2.09.

“Revolver Notes” means the promissory notes of the Borrower, substantially in
the form of Exhibit B-1 hereto evidencing the obligation of the Borrower to
repay the Revolver Advances, together with all amendments, consolidations,
modifications, renewals, substitutions and supplements thereto or replacements
thereof and “Revolver Note” means any one of such Revolver Notes. In the case of
Revolver Notes payable to Lenders under the Existing Credit Agreement who are
continuing Lenders under this Amended and Restated Credit Agreement, Revolver
Notes shall mean the Amended and Restated Revolver Notes, substantially in the
form of Exhibit B-1 but with the addition of language evidencing the amendment
and restatement of the prior Revolver Notes.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its Revolver Advances and such Lender’s
participation in Swing Advances at such time.

“RIC” or “regulated investment company” shall mean an investment company or
business development company that qualifies for the special tax treatment
provided for by subchapter M of the Code.

“Sale/Leaseback Transaction” means any arrangement with any Person providing,
directly or indirectly, for the leasing by any Loan Party or any of its
Subsidiaries of real or personal property which has been or is to be sold or
transferred by any Loan Party or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of any Loan Party or such
Subsidiary.

“Sanctioned Entity” shall mean (i) a country or a government of a country,
(ii) an agency of the government of a country, (iii) an organization directly or
indirectly controlled by a country or its government, (iv) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time.

“SBIC Entities” means each of (1) Triangle Mezzanine Fund LLLP, a North Carolina
limited liability limited partnership, (2) Triangle Mezzanine Fund II LP, a
Delaware limited partnership, (3) Triangle Mezzanine Fund III, LP, a Delaware
limited partnership, (4) any other future “small business investment company”
owned, directly or indirectly, by the Borrower, and (5) any Subsidiary, general
partner or blocker corporation of an SBIC Entity.

“Secured Parties” shall mean collectively: (1) the Administrative Agent in its
capacity as such under this Agreement, the Collateral Documents and the other
Loan Documents; (2) the Lenders; (3) the Hedge Counterparties in their capacity
as such under the Hedging

 

30



--------------------------------------------------------------------------------

Agreements; (4) any Bank Product Bank or Cash Management Bank; and (5) except as
otherwise provided in the definitions of “Bank Products,” “Cash Management
Services” and “Hedging Counterparties,” the successors and assigns of the
foregoing.

“Security Agreement” means the General Security Agreement, dated as May 9, 2011,
by and between the Borrower, the Guarantors and the Administrative Agent for the
benefit of the Secured Parties, as amended by that certain Omnibus Amendment
No. 1 to Collateral Documents and Custodial Agreement of even date herewith, and
as from time to time in effect.

“Subsidiary” of any Person means a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interest having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person;
provided however, the term “Subsidiary” shall not include any Person that
constitutes an investment made by the Borrower or a Subsidiary in the ordinary
course of business and consistently with the Investment Policies in a Person
that is accounted for under GAAP as a portfolio investment of the Borrower.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swing Advance” means an Advance made by BB&T pursuant to Section 2.01(b), which
must be a Base Rate Advance.

“Swing Advance Note” means the promissory note of the Borrower, substantially in
the form of Exhibit B-2, evidencing the obligation of the Borrower to repay the
Swing Advances, together with all amendments, consolidations, modifications,
renewals, and supplements thereto.

“Swingline Lender” means BB&T, in its capacity as lender of Swing Advances
hereunder.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date” means the earliest to occur of (i) September 17, 2015 (or
such later date to which such date shall have been extended pursuant to
Section 2.05), (ii) the date the Revolver Commitments are terminated pursuant to
Section 6.01 following the occurrence of an Event of Default, or (iii) the date
the Borrower terminates the Revolver Commitments entirely pursuant to
Section 2.08.

“Third Parties” means all lessees, sublessees, licensees and other users of the
Properties, excluding those users of the Properties in the ordinary course of
the Borrower’s business and on a temporary basis.

 

31



--------------------------------------------------------------------------------

“Total Unused Commitments” means at any date, an amount equal to the aggregate
amount of the Unused Commitments of the Lenders.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
the Cash and Cash Equivalents of Borrower to the extent that such Cash and Cash
Equivalents (a) are free and clear of all Liens (other than Liens permitted
under Sections 5.14(j) and 5.14(l)), any legal or equitable claim or other
interest held by any other Person, and any option or right held by any other
Person to acquire any such claim or other interest, (b) are not subject to any
restriction pursuant to any provision of any outstanding Capital Securities
issued by any Person or of any Material Contract to which it is a party or by
which it or any of its property is bound (other than the Loan Documents) and
(c) are the subject of a Control Agreement that creates a valid and perfected
first-priority security interest in and lien in favor of the Administrative
Agent for the benefit of the Secured Parties.

“Unused Commitment” means at any date, with respect to any Lender, an amount
equal to its Revolver Commitment less the sum of the aggregate outstanding
principal amount of the sum of its Revolver Advances and its Applicable
Percentage of Swing Advances.

“Value” means, with respect to any Portfolio Investment and as of any date of
determination, the lesser of (i) the cost to the Borrower of such Portfolio
Investment or (ii) the fair value of such Portfolio Investment determined, not
less frequently than once per Fiscal Quarter, in accordance with, the Investment
Company Act and any orders of the Securities and Exchange Commission by the
Board of Directors of the Borrower in its good faith judgment and consistent
with past practices as described in the Borrower’s 2011 annual report on Form
10-K filed with the Securities and Exchange Commission, as such practices may be
amended from time to time in accordance with the last sentence in this
definition of “Value”, including consideration of valuation procedures of Duff &
Phelps or another third-party valuation firm selected by the Borrower and
reasonably acceptable to the Administrative Agent, and as approved by the
Administrative Agent in its reasonable credit judgment. The valuation practices
described in the Borrower’s 2011 Annual Report on Form 10-K filed with the
Securities and Exchange Commission may be amended from time to time provided
that the Borrower shall furnish to the Administrative Agent, prior to the
effective date of any such amendment or modification, prompt notice of any
changes in such practices and shall not agree or otherwise permit to occur any
modification of such practices in any manner that would or would reasonably be
expected to adversely affect the interests or remedies of the Administrative
Agent or the Secured Parties under this Agreement or any Loan Document or impair
the collectability of any Investment without the prior written consent of the
Administrative Agent (in its sole discretion).

“Voting Stock” means securities (as such term is defined in Section 2(1) of the
Securities Act of 1933) of any class or classes, the holders of which are
ordinarily, in the absence of contingencies, entitled to cast votes in any
election of any corporate directors (or Persons performing similar functions).

 

32



--------------------------------------------------------------------------------

“Wholly Owned Subsidiary” means any Subsidiary all of the Capital Securities of
which are at the time directly or indirectly owned by the Borrower.

SECTION 1.02. Accounting Terms and Determinations. Unless otherwise specified
herein, all terms of an accounting character used herein shall be interpreted,
all accounting determinations hereunder shall be made, and all financial
statements required to be delivered hereunder shall be prepared in accordance
with GAAP, applied on a basis consistent (except for changes concurred in by the
Borrower’s independent public accountants or otherwise required by a change in
GAAP) with the most recent audited consolidated financial statements of the
Borrower and its Consolidated Subsidiaries delivered to the Administrative Agent
for distribution to the Lenders, unless with respect to any such change
concurred in by the Borrower’s independent public accountants or required or
permitted by GAAP, in determining compliance with any of the provisions of this
Agreement or any of the other Loan Documents: (i) the Borrower shall have
objected to determining such compliance on such basis at the time of delivery of
such financial statements, or (ii) the Required Lenders shall so object in
writing within 30 days after the delivery of such financial statements, in
either of which events such calculations shall be made on a basis consistent
with those used in the preparation of the latest financial statements as to
which such objection shall not have been made (which, if objection is made in
respect of the first financial statements delivered under Section 5.01 hereof,
shall mean the financial statements referred to in Section 4.04).

SECTION 1.03. Use of Defined Terms. All terms defined in this Agreement shall
have the same meanings when used in any of the other Loan Documents, unless
otherwise defined therein or unless the context shall otherwise require.

SECTION 1.04. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time;
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights; and
(g) titles of Articles and Sections in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.

ARTICLE II

THE CREDIT

SECTION 2.01. Commitments to Make Advances.

(a) Revolver Advances. Each Lender severally agrees, on the terms and conditions
set forth herein, to make Revolver Advances to the Borrower from time to time
before the

 

33



--------------------------------------------------------------------------------

Termination Date; provided that, immediately after each such Revolver Advance is
made, the aggregate outstanding principal amount of Revolver Advances by such
Lender together with such Lender’s Applicable Percentage of the aggregate
outstanding principal amount of all Swing Advances shall not exceed the amount
of the Revolver Commitment of such Lender at such time, provided further that
the aggregate principal amount of all Revolver Advances shall not exceed the:
lesser of: (1) the Borrowing Base; and (2) the aggregate amount of the Revolver
Commitments of all of the Lenders at such time. Each Revolver Borrowing under
this Section 2.01 shall be in an aggregate principal amount of $1,000,000 or any
larger multiple of $100,000 (except that any such Revolver Borrowing may be in
the aggregate amount of the Total Unused Revolver Commitments) and shall be made
from the several Lenders ratably in proportion to their respective Revolver
Commitments. Within the foregoing limits, the Borrower may borrow under this
Section, repay or, to the extent permitted by Section 2.10, prepay Revolver
Advances and reborrow under this Section 2.01 at any time before the Termination
Date; provided, however, in accordance with Section 2.09, any Revolver Advances
outstanding on the Termination Date shall not be due and payable until the
Maturity Date.

(b) Swing Advances. In addition to the foregoing, the Swingline Lender shall
from time to time, upon the request of the Borrower, if the applicable
conditions precedent in Article III have been satisfied, make Swing Advances to
the Borrower in an aggregate principal amount at any time outstanding not
exceeding $5,000,000.00; provided that, immediately after such Swing Advance is
made, the conditions set forth in Section 2.01(a) shall have been satisfied.
Each Swingline Borrowing under this Section 2.01(b) shall be in an aggregate
principal amount of $100,000.00 or any larger multiple of $100,000.00. Within
the foregoing limits, the Borrower may borrow under this Section 2.01(b), prepay
and reborrow under this Section 2.01(b) at any time before the Termination Date.
Solely for purposes of calculating fees under Section 2.07(b), Swing Advances
shall not be considered a utilization of the Revolver Commitment of the
Swingline Lender or any other Lender hereunder. All Swing Advances shall be made
as Base Rate Advances. At any time, upon the request of the Swingline Lender,
each Lender other than the Swingline Lender shall, on the third Domestic
Business Day after such request is made, purchase a participating interest in
Swing Advances in an amount equal to its ratable share (based upon its
respective Revolver Commitment) of such Swing Advances. On such third Domestic
Business Day, each Lender will immediately transfer to the Swingline Lender, in
immediately available funds, the amount of its participation. Whenever, at any
time after the Swingline Lender has received from any such Lender its
participating interest in a Swing Advance, the Administrative Agent receives any
payment on account thereof, the Administrative Agent will distribute to such
Lender its participating interest in such amount (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded); provided, however,
that in the event that such payment received by the Administrative Agent is
required to be returned, such Lender will return to the Administrative Agent any
portion thereof previously distributed by the Administrative Agent to it. Each
Lender’s obligation to purchase such participating interests shall be absolute
and unconditional and shall not be affected by any circumstance, including:
(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender or any other Person may have against the Swingline Lender requesting such
purchase or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or the termination of the Revolver Commitments;

 

34



--------------------------------------------------------------------------------

(iii) any adverse change in the condition (financial, business or otherwise) of
any Loan Party or any other Person; (iv) any breach of this Agreement by any
Loan Party or any other Lender; or (v)  any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

SECTION 2.02. Method of Borrowing Advances.

(a) The Borrower shall give the Administrative Agent notice in the form attached
hereto as Exhibit A (a “Notice of Borrowing”) prior to (i) 12:00 P.M. (Eastern
time) at least one Domestic Business Day before each Base Rate Borrowing, and
(ii) 11:00 A.M. (Eastern time) at least three (3) Euro-Dollar Business Days
before each Euro-Dollar Borrowing, specifying:

(i) the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing and a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing,

(ii) the aggregate amount of such Borrowing,

(iii) whether the Revolver Advances comprising such Borrowing are to be Base
Rate Advances or Euro-Dollar Advances, or stating that such Borrowing is to be a
Swingline Borrowing and

(iv) in the case of a Euro-Dollar Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period.

(b) Upon receipt of a Notice of Borrowing, the Administrative Agent shall
promptly notify each Lender of the contents thereof and (unless such Borrowing
is a Swingline Borrowing) of such Lender’s ratable share of such Borrowing and
such Notice of Borrowing, once received by the Administrative Agent, shall not
thereafter be revocable by the Borrower.

(c) Not later than 11:00 A.M. (Eastern time) on the date of each Borrowing, each
Lender shall make available its ratable share of such Borrowing, in Federal or
other funds immediately available in Winston-Salem, North Carolina, to the
Administrative Agent at its address referred to in or specified pursuant to
Section 9.01. Unless the Administrative Agent determines that any applicable
condition specified in Article III has not been satisfied: (1) in the case of a
Revolver Borrowing the Administrative Agent will promptly disburse the funds so
received from the Lenders to the Borrower, and (2) in the case of a Swingline
Borrowing, the Swingline Lender will make available to the Borrower the amount
of any such Swingline Borrowing.

(d) Notwithstanding anything to the contrary contained in this Agreement, no
Euro-Dollar Borrowing may be made if there shall have occurred a Default, which
Default shall not have been cured or waived.

 

35



--------------------------------------------------------------------------------

(e) In the event that a Notice of Borrowing fails to specify whether the
Revolver Advances comprising such Borrowing are to be Base Rate Advances or
Euro-Dollar Advances, such Revolver Advances shall be made as Base Rate
Advances. If the Borrower is otherwise entitled under this Agreement to repay
any Revolver Advances maturing at the end of an Interest Period applicable
thereto with the proceeds of a new Borrowing, and the Borrower fails to repay
such Revolver Advances using its own moneys and fails to give a Notice of
Borrowing in connection with such new Borrowing, a new Borrowing shall be deemed
to be made on the date such Revolver Advances mature in an amount equal to the
principal amount of the Revolver Advances so maturing, and the Revolver Advances
comprising such new Borrowing shall be Base Rate Advances.

(f) Notwithstanding anything to the contrary contained herein, there shall not
be more than six (6) Interest Periods outstanding at any given time; provided
that for purposes of this Section 2.02(f), Base Rate Advances shall not be
deemed to have an outstanding Interest Period.

SECTION 2.03. Continuation and Conversion Elections. By delivering a notice (a
“Notice of Continuation or Conversion”), which shall be substantially in the
form of Exhibit C, to the Administrative Agent on or before 12:00 P.M., Eastern
time, on a Domestic Business Day (or Euro-Dollar Business Day, in the case of
Euro-Dollar Advances outstanding), the Borrower may from time to time
irrevocably elect, by notice one Domestic Business Day prior in the case of a
continuation of or conversion to Base Rate Advances or three (3) Euro-Dollar
Business Days prior in the case of a continuation of or conversion to
Euro-Dollar Advances, that all, or any portion in an aggregate principal amount
of $1,000,000 or any larger integral multiple of $100,000 be, (i) in the case of
Base Rate Advances, converted into Euro-Dollar Advances or (ii) in the case of
Euro-Dollar Advances, converted into Base Rate Advances or continued as
Euro-Dollar Advances; provided, however, that (x) each such conversion or
continuation shall be pro rated among the applicable outstanding Revolver
Advances of all Lenders that have made such Revolver Advances, and (y) no
portion of the outstanding principal amount of any Revolver Advances may be
continued as, or be converted into, any Euro-Dollar Advance when any Default has
occurred and is continuing. In the absence of delivery of a Notice of
Continuation or Conversion with respect to any Euro-Dollar Advance at least
three (3) Euro-Dollar Business Days before the last day of the then current
Interest Period with respect thereto, such Euro-Dollar Advance shall, on such
last day, automatically convert to a Base Rate Advance.

SECTION 2.04. Notes. Any Lender may request that its Revolver Advances be
evidenced by a single Revolver Note payable to the order of such Lender for the
account of its Lending Office in an amount equal to the original principal
amount of such Lender’s Revolver Commitment, and the Swingline Lender may
request that its Swing Advances be evidenced by a single Swing Advance Note
payable to the order of the Swingline Lender in the original principal amount of
$5,000,000.00. In such event, the Borrower, as applicable, shall prepare,
execute and deliver such Note or Notes. Upon receipt of each Lender’s Note
pursuant to Section 3.01, the Administrative Agent shall deliver such Note to
such Lender. Thereafter, the Revolver Commitments evidenced by such Note or
Notes and interest thereon shall at all times (including after any assignment
pursuant to Section 9.07) be represented by one or more Notes payable to the
order of the payee named therein or any assignee pursuant to Section 9.07,
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation.

 

36



--------------------------------------------------------------------------------

SECTION 2.05. Two One-Year Extensions of Termination Date. At any time after the
first anniversary of the Closing Date, the Borrower may, on up to two
(2) separate occasions, by notice to the Administrative Agent (who shall
promptly notify the Lenders) request that the Administrative Agent and the
Lenders extend the date set forth in clause (i) of the definition of Termination
Date by one year, and the Administrative Agent and the Lenders may, each in
their sole and individual discretion, elect to do so. No extension pursuant to
this Section 2.05 shall become effective unless agreed to in writing not later
than fifteen (15) Domestic Business Days following the date of the
Administrative Agent’s notice of such extension request by all of the Lenders.
In the event that Lenders constituting the Required Lenders but holding less
than 100% of the Commitments shall agree to an extension requested pursuant to
this Section 2.05, then, at the Borrower’s request, and upon agreement of the
Borrower and the Required Lenders, either (i) the extension request shall be
declined; (ii) the extension shall be granted but at the time of the then
effective Termination Date, the Commitments shall be reduced by the amount of
the Commitments of any Lenders not electing to extend; or (iii) the extension
shall be granted and the amount of the Commitments of any Lenders not electing
to extend shall be replaced by existing Lenders who agree to assume the
Commitments which were not extended, all pursuant to such arrangements and such
documentation as the parties (other than any Lender(s) not electing to extend)
may agree at the time. In the event that the Required Lenders and the Borrower
fail to reach agreement on an extension request, no extension will be made.
Unless otherwise agreed by the Borrower and the Required Lenders, the Revolver
Commitment of a Lender which does not agree to extend its Revolver Commitment
shall continue in full force and effect until the Termination Date to which it
has agreed.

In the event that one extension request is exercised and accepted by the Lenders
in accordance with this Section 2.05, this Agreement shall be amended to provide
that the Termination Date in clause (i) of the definition is extended to
September 17, 2016. In the event that two extension requests are exercised and
accepted by the Lenders in accordance with this Section 2.05, upon effectiveness
of the second extension, this Agreement shall be amended to provide that the
Termination Date in clause (i) of the definition is extended to September 17,
2017. Any extension pursuant to this Section 2.05 shall be effective as of the
date of the amendment to this Agreement effecting such extension and each such
amendment shall be conditioned upon: (x) no Default or Event of Default and
(y) continued accuracy of the representations and warranties, in each case as of
the date of such amendment in all material respects without duplication of any
materiality qualifier contained therein. There shall be no more than two
(2) extension requests, resulting in total extensions to the Termination Date of
no longer than two (2)  years.

SECTION 2.06. Interest Rates.

(a) “Applicable Margin” means (a) with respect to any Base Rate Advance, 1.95%
and (b) with respect to any Euro-Dollar Advance, 2.95%.

(b) Each Base Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from the date such Advance is made until it becomes
due, at a rate per annum equal to the Base Rate for such day plus the Applicable
Margin. Such interest shall be payable on each Interest Payment Date while such
Base Rate Advance is outstanding and on the date such Base Rate Advance is
converted to a Euro-Dollar

 

37



--------------------------------------------------------------------------------

Advance or repaid. Any overdue principal of and, to the extent permitted by
Applicable Law, overdue interest on any Base Rate Advance shall bear interest,
payable on demand, for each day until paid in full at a rate per annum equal to
the Default Rate.

(c) Each Euro-Dollar Advance shall bear interest on the outstanding principal
amount thereof, for the Interest Period applicable thereto, at a rate per annum
equal to the sum of: (1) the Applicable Margin, plus (2) the applicable Adjusted
London InterBank Offered Rate for such Interest Period. Such interest shall be
payable on each applicable Interest Payment Date. Any overdue principal of and,
to the extent permitted by Applicable Law, overdue interest on any Euro-Dollar
Advance shall bear interest, payable on demand, for each day until paid in full
at a rate per annum equal to the Default Rate.

The “London InterBank Offered Rate” applicable to any Euro-Dollar Advance means
for the Interest Period of such Euro-Dollar Advance the rate per annum
determined on the basis of the rate for deposits in Dollars of amounts equal or
comparable to the principal amount of such Euro-Dollar Advance offered for a
term comparable to such Interest Period, which rate appears on the display
designated as Reuters Screen LIBOR01 Page (or such other successor page as may
replace Reuters Screen LIBOR01 Page or such other service or services as may be
nominated by the British Banker’s Association for the purpose of displaying
London InterBank Offered Rates for U.S. dollar deposits) determined as of 11:00
a.m. London, England time, two (2) Euro-Dollar Business Days prior to the first
day of such Interest Period, provided that if no such offered rates appear on
such page, the “London InterBank Offered Rate” for such Interest Period will be
the arithmetic average (rounded upward, if necessary, to the next higher 1/100th
of 1%) of rates quoted by not less than two (2) major lenders in New York City,
selected by the Administrative Agent, at approximately 10:00 A.M., New York City
time, two (2) Euro-Dollar Business Days prior to the first day of such Interest
Period, for deposits in Dollars offered by leading European banks for a period
comparable to such Interest Period in an amount comparable to the principal
amount of such Euro-Dollar Advance.

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
such Euro-Dollar Advance is determined or any category of extensions of credit
or other assets which includes loans by a non-United States office of any Lender
to United States residents). The Adjusted London InterBank Offered Rate shall be
adjusted automatically on and as of the effective date of any change in the
Euro-Dollar Reserve Percentage.

(d) The Administrative Agent shall determine each interest rate applicable to
the Advances hereunder in accordance with the terms of this Agreement. The
Administrative Agent shall give prompt notice to the Borrower and the Lenders by

 

38



--------------------------------------------------------------------------------

telecopy of each rate of interest so determined, and its determination thereof
shall be conclusive in the absence of manifest error.

(e) After the occurrence and during the continuance of an Event of Default
(other than an Event of Default under Sections 6.01(g) or (h)), the principal
amount of the Advances (and, to the extent permitted by Applicable Law, all
accrued interest thereon) may, at the election of the Required Lenders, bear
interest at the Default Rate; provided, however, that automatically whether or
not the Required Lenders elect to do so, (i) any overdue principal of and, to
the extent permitted by law, overdue interest on the Advances shall bear
interest payable on demand, for each day until paid at a rate per annum equal to
the Default Rate, and (ii) after the occurrence and during the continuance of an
Event of Default described in Section 6.01(g) or 6.01(h), the principal amount
of the Advances (and, to the extent permitted by Applicable Law, all accrued
interest thereon) shall bear interest payable on demand for each day until paid
at a rate per annum equal to the Default Rate.

SECTION 2.07. Fees.

(a) The Borrower shall pay to the Administrative Agent for the ratable account
of each Lender an unused commitment fee equal to the product of: (i) the
aggregate of the daily average amounts of such Lender’s Unused Commitment during
such previous quarter, times (ii) a per annum percentage equal to 0.375%. Such
unused commitment fee shall accrue from but not including the Closing Date to
and including the Termination Date. Unused commitment fees shall be determined
quarterly in arrears and shall be payable on each Quarterly Payment Date and on
the Termination Date; provided that should the Revolver Commitments be
terminated at any time prior to the Termination Date for any reason, the entire
accrued and unpaid fee shall be calculated and paid on the date of such
termination. Any such unused commitment fee for the first quarter following the
Closing Date shall be prorated according to the number of days this Agreement
was in effect during such quarter.

(b) The Borrower shall pay (i) to the Administrative Agent, for the account and
sole benefit of the Administrative Agent, such fees and other amounts at such
times as set forth in the Administrative Agent’s Letter Agreement, (ii) to Fifth
Third Bank, for the account of and sole benefit of Fifth Third Bank, such fees
and other amounts as set forth in the Joint Lead Arranger’s Letter Agreement and
(iii) such fees and other amounts at such times as set forth in the Lenders’
Letter Agreement.

SECTION 2.08. Optional Termination or Reduction of Commitments. The Borrower
may, subject to any applicable prepayments pursuant to Section 2.11, upon at
least 3 Domestic Business Day’s irrevocable notice to the Administrative Agent,
terminate at any time, or proportionately reduce from time to time by an
aggregate amount of at least $2,000,000 or any larger multiple of $1,000,000,
the Revolver Commitments; provided, however: (1) each termination or reduction,
as the case may be, shall be permanent and irrevocable; (2) no such termination
or reduction shall be in an amount greater than the Total Unused Revolver
Commitments on the date of such termination or reduction; and (3) no such
reduction pursuant to this Section 2.08 shall result in the aggregate Revolver
Commitments of all of the Lenders being reduced to an amount less than
$20,000,000, unless the Revolver Commitments are terminated in their entirety,
in which case all accrued fees (as provided under

 

39



--------------------------------------------------------------------------------

Section 2.07) shall be payable on the effective date of such termination. Each
reduction shall be made ratably among the Lenders in accordance with their
respective Revolver Commitments.

SECTION 2.09. Termination of Commitments; Maturity of Advances. The Revolver
Commitments (including obligations to make Swing Advances) shall terminate on
the Termination Date, as may be extended pursuant to the terms of this
Agreement. Any outstanding Advances (together with accrued interest thereon)
shall be due and payable on the Maturity Date.

SECTION 2.10. Optional Prepayments.

(a) The Borrower may, upon at least one (1) Domestic Business Day’s notice to
the Administrative Agent, prepay any Base Rate Borrowing in whole at any time,
or from time to time in part in amounts aggregating at least $1,000,000 or any
larger integral multiple of $100,000 (or any lesser amount equal to the
outstanding balance of such Advance), by paying the principal amount to be
prepaid together with accrued interest thereon to the date of prepayment. Each
such optional prepayment shall be applied to first to any Swing Advances
outstanding and then to prepay ratably the Base Rate Advances of the several
Lenders included in such Base Rate Borrowing.

(b) Subject to any payments required pursuant to the terms of Article VIII for
such Euro-Dollar Borrowing, the Borrower may, upon at least three (3) Domestic
Business Day’s prior written notice, prepay in minimum amounts of $1,000,000
with additional increments of $100,000 (or any lesser amount equal to the
outstanding balance of such Advances) all or any portion of the principal amount
of any Euro-Dollar Borrowing prior to the maturity thereof, by paying the
principal amount to be prepaid together with accrued interest thereon to the
date of prepayment and such payments required pursuant to the terms of Article
VIII. Each such optional prepayment shall be applied to prepay ratably the
Euro-Dollar Advances of the several Lenders included in such Euro-Dollar
Borrowing.

(c) Upon receipt of a notice of prepayment pursuant to this Section 2.10, the
Administrative Agent shall promptly notify each Lender of the contents thereof
and of such Lender’s ratable share of such prepayment and such notice, once
received by the Administrative Agent, shall not thereafter be revocable by the
Borrower.

SECTION 2.11. Mandatory Prepayments.

(a) On each date on which the Revolver Commitments are reduced or terminated
pursuant to Section 2.08 or Section 2.09, the Borrower shall repay or prepay
such principal amount of the outstanding Advances, if any (together with
interest accrued thereon and any amount due under Section 8.05), as may be
necessary so that after such payment the aggregate unpaid principal amount of
the Advances does not exceed the aggregate amount of the Revolver Commitments as
then reduced. Each such payment or prepayment shall be applied first to any
Swing Advances outstanding and then ratably to the Revolver Advances of the
several Lenders outstanding on the date of payment or prepayment in the
following order or priority: (i) first, to Base Rate Advances; (ii) second, to
Euro-Dollar Advances.

 

40



--------------------------------------------------------------------------------

(b) In the event that the aggregate principal amount of all Advances at any one
time outstanding shall at any time exceed the aggregate amount of the Revolver
Commitments of all of the Lenders at such time, the Borrower shall immediately
repay so much of the Advances as is necessary in order that the aggregate
principal amount of the Advances thereafter outstanding, shall not exceed the
aggregate amount of the Revolver Commitments of all of the Lenders at such time.
Each such payment or prepayment shall be applied ratably to the Advances of the
several Lenders outstanding on the date of payment or prepayment in the
following order or priority: (i) first, to Base Rate Advances; (ii) second, to
Euro-Dollar Advances.

(c) In the event that: (1) the aggregate principal amount of all Advances at any
one time outstanding shall at any time exceed the Borrowing Base (including as a
result of a change of Borrowing Base calculation to limit such calculation to
Unrestricted Cash and Cash Equivalents, as contemplated by the definition of
Borrowing Base); or (2) the aggregate principal amount of all Revolver Advances,
together with the aggregate principal amount of the Swing Advances at any one
time outstanding shall at any time exceed the aggregate amount of the Revolving
Commitments of all of the Lenders at such time, the Borrower shall immediately
repay so much of the Advances as is necessary in order that: (1) the aggregate
principal amount of the Advances thereafter outstanding shall not exceed the
Borrowing Base; and (2) the aggregate principal amount of the Advances
thereafter outstanding shall not exceed the aggregate amount of the Revolving
Commitments of all of the Lenders at such time.

(d) If at any time when the Borrower is required to be in compliance with the
Minimum Liquidity Requirement, the Borrower is not in compliance with the
Minimum Liquidity Requirement, the Borrower shall immediately repay so much of
the Advances as is necessary in order that, after giving effect to such
repayment, the Minimum Liquidity Requirement is satisfied; provided however,
that such prepayment requirement shall be subject to the ten (10) day cure
period contemplated in the definition of Borrowing Base. Each such payment or
prepayment shall be applied ratably to the Advances of the several Lenders
outstanding on the date of payment or prepayment in the following order or
priority: (i) first, to Base Rate Advances, and (ii) second, to Euro-Dollar
Advances.

(e) If at any time (i) the Administrative Agent on behalf of the Secured Parties
does not own or have a valid and perfected first priority security interest in
any Eligible Investment or (ii) any representation or warranty with respect to
any Eligible Investment included in the Borrowing Base is not true and correct
in all material respects (without duplication of any materiality qualifier
contained therein), then upon the earlier of the Borrower’s receipt of notice
from the Administrative Agent or the Borrower becoming aware thereof, the
Borrower, in its sole discretion, shall either (x) repay the Advances
outstanding (together with any amounts owing under Article VIII relating to such
repayment) to the extent required by Section 2.11(c) after giving effect to the
exclusion of such ineligible Portfolio Investment from the Borrowing Base, or
(y) substitute an Eligible Investment for such ineligible Portfolio Investment;
provided that no such substitution shall be permitted unless (1) such substitute
Portfolio Investment is an Eligible Investment on the date of substitution,
(2) after giving effect to the inclusion of

 

41



--------------------------------------------------------------------------------

the substitute Eligible Investment, no repayment of any Advances outstanding
shall be required under Section 2.11(c) (after giving effect to the exclusion of
such ineligible Portfolio Investment from the Borrowing Base), (3) all
representations and warranties of the Borrower contained in Article IV shall be
true and correct, in all material respects (without duplication of any
materiality qualifier contained therein), as of the date of substitution,
(4) all actions or additional actions (if any) necessary to perfect the security
interest of the Administrative Agent in such substitute Portfolio Investment and
related Collateral shall have been taken as of or prior to the date of
substitution and (5) the Borrower shall deliver to the Administrative Agent on
the date of such substitution (A) a certificate of a Responsible Officer
certifying that each of the foregoing is true and correct as of such date and
(B) a Borrowing Base Certification Report (including a calculation of the
Borrowing Base after giving effect to such substitution).

(f) Any repayment or prepayment made pursuant to this Section shall not affect
the Borrower’s obligation to continue to make payments under any Hedging
Agreement, which shall remain in full force and effect notwithstanding such
repayment or prepayment, subject to the terms of such Hedging Agreement.

(g) Any repayment or prepayment made pursuant to this Section shall be in cash
without any prepayment premium or penalty (but including all breakage or similar
costs) on the customary terms of the Administrative Agent.

SECTION 2.12. General Provisions as to Payments.

(a) The Borrower shall make each payment of principal of, and interest on, the
Advances and of fees hereunder without any set off, counterclaim or any
deduction whatsoever, not later than 2:00 P.M. (Eastern time) on the date when
due, in Federal or other funds immediately available in Winston-Salem, North
Carolina, to the Administrative Agent at its address referred to in
Section 9.01. The Administrative Agent will promptly distribute to the Swingline
Lender each such payment received on account of the Swing Advances and to each
Lender its ratable share of each such payment received by the Administrative
Agent for the account of the Lenders.

(b) Whenever any payment of principal of, or interest on, the Base Rate Advances
or of fees shall be due on a day which is not a Domestic Business Day, the date
for payment thereof shall be extended to the next succeeding Domestic Business
Day. Whenever any payment of principal of or interest on, the Euro-Dollar
Advances shall be due on a day which is not a Euro-Dollar Business Day, the date
for payment thereof shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case the date for payment thereof shall be the next preceding
Euro-Dollar Business Day. If the date for any payment of principal is extended
by operation of law or otherwise, interest thereon shall be payable for such
extended time.

(c) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such

 

42



--------------------------------------------------------------------------------

Lender has made such share available on such date in accordance with
Section 2.02 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Advances or the Euro-Dollar Advances as the case may be. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Advance included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(d) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(e) Taxes.

(i) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (A) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (B) the Borrower shall make such deductions

 

43



--------------------------------------------------------------------------------

and (C) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

(ii) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (i) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

(iii) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) associated with the transactions
contemplated herein and paid by the Administrative Agent or such Lender, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(iv) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(v) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and

 

44



--------------------------------------------------------------------------------

from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

(A) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(B) duly completed copies of Internal Revenue Service Form W-8ECI,

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

(D) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

(vi) Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

SECTION 2.13. Computation of Interest and Fees. Interest on the Advances shall
be computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day). Utilization
fees, unused commitment fees and any

 

45



--------------------------------------------------------------------------------

other fees payable hereunder shall be computed on the basis of a year of 360
days and paid for the actual number of days elapsed (including the first day but
excluding the last day).

SECTION 2.14. Increase in Commitments.

(a) The Borrower shall have the right, at any time prior to the date that is one
hundred eighty (180) days prior to the Termination Date by written notice to and
in consultation with the Administrative Agent, Swingline Lender and the Joint
Lead Arrangers, to request an increase in the aggregate Revolver Commitments
(each such requested increase, a “Commitment Increase”), by having one or more
existing Lenders increase their respective Revolver Commitments then in effect
(each, an “Increasing Lender”), by adding as a Lender with a new Revolver
Commitment hereunder one or more Persons that are not already Lenders (each, an
“Additional Lender”), or a combination thereof, provided that (i) any such
request for a Commitment Increase shall be in a minimum amount of $5,000,000,
(ii) immediately after giving effect to any Commitment Increase, (y) the
aggregate Revolver Commitments shall not exceed $215,000,000 and (z) the
aggregate of all Commitment Increases effected shall not exceed $50,000,000,
(iii) no Default or Event of Default shall have occurred and be continuing on
the applicable Commitment Increase Date (as hereinafter defined) or shall result
from any Commitment Increase, (iv) immediately after giving effect to any
Commitment Increase (including any Borrowings in connection therewith and the
application of the proceeds thereof), the Borrower shall be in compliance with
the covenants contained in Article V, (v) no consent of any Lender to such
Commitment Increase shall be required and no Lender shall be obligated to
participate as a Lender in such Commitment Increase, and (vi) the Borrower shall
give the existing Lenders the right of first refusal for participating in any
such Commitment Increase by providing such notice to the Administrative Agent
ten (10) Domestic Business Days before executing a commitment with any Person
that is not already a Lender. An existing Lender shall have priority over
Additional Lenders to participate in such requested Commitment Increase if such
existing Lender provides written notice of its election to participate within
ten (10) Domestic Business Days of such existing Lender’s receipt of such
notice. Such notice from the Borrower shall specify the requested amount of the
Commitment Increase. No Lender shall have any obligation to become an Increasing
Lender and any decision by a Lender to increase its Commitment shall be made in
its sole discretion independently from any other Lender. Other than fees payable
under the Administrative Agent’s Letter Agreement and the Joint Lead Arranger’s
Letter Agreement, which shall be paid in accordance with their terms, any fees
paid by the Borrower for a Commitment Increase to an Increasing Lender, an
Additional Lender, the Administrative Agent or BB&T and Fifth Third Bank, as
joint lead arrangers, shall be for their own account and shall be in an amount,
if any, mutually agreed upon by each such party and the Borrower, in each
party’s sole discretion.

(b) Each Additional Lender must qualify as an Eligible Assignee (the selection
of which shall include the prior approval of the Administrative Agent). The
Borrower and each Additional Lender shall execute a joinder agreement, and the
Borrower and each Lender shall execute all such other documentation as the
Administrative Agent and the Borrower may reasonably require, all in form and

 

46



--------------------------------------------------------------------------------

substance reasonably satisfactory to the Administrative Agent and the Borrower,
to evidence the Revolver Commitment adjustments referred to in Section 2.14(e);
provided that the failure of any Lender that is not an Additional Lender or an
Increasing Lender to execute any such documentation shall not impair the ability
of the Additional Lenders, the Increasing Lenders and the Borrower to effect a
Commitment Increase pursuant to this Section 2.14.

(c) If the aggregate Revolver Commitments are increased in accordance with this
Section 2.14, the Borrower (in consultation with the Administrative Agent),
Increasing Lender(s) (if any) and Additional Lender(s) (if any) shall agree upon
the effective date of such Commitment Increase (the “Commitment Increase Date”),
which shall be a Domestic Business Day not less than thirty (30) days prior to
the Termination Date. The Administrative Agent shall promptly notify the Lenders
of such increase and the Commitment Increase Date.

(d) Notwithstanding anything set forth in this Section 2.14 to the contrary, the
Borrower shall not incur any Revolver Advances pursuant to any Commitment
Increase (and no Commitment Increase shall be effective) unless the conditions
set forth in Section 2.14(a) as well as the following conditions precedent are
satisfied on the applicable Commitment Increase Date:

(i) The Administrative Agent shall have received the following, each dated the
Commitment Increase Date and in form and substance reasonably satisfactory to
the Administrative Agent:

(A) a supplement to this Agreement signed by the Required Lenders and each other
Lender committing to the Commitment Increase, setting forth the reallocation of
Commitments referred to in Section 2.14(e), all other documentation required by
the Administrative Agent pursuant to Section 2.14(b) and such other
modifications, documents or items as the Administrative Agent, the Lenders or
their counsel may reasonably request;

(B) an instrument, duly executed by the Borrower and each Guarantor
acknowledging and reaffirming its obligations under this Agreement, the
Collateral Documents, and the other Loan Documents to which it is a party;

(C) a certificate of the secretary or an assistant secretary of the Borrower and
each Guarantor, certifying to and attaching the resolutions adopted by the board
of directors (or similar governing body) of such party approving or consenting
to such Commitment Increase;

(D) a certificate of the Chief Financial Officer or another Responsible Officer
of the Borrower, certifying that (x) as of the Commitment Increase Date, all
representations and warranties of the Borrower and the Guarantors contained in
this Agreement and the other Loan Documents are true and correct in all material
respects without

 

47



--------------------------------------------------------------------------------

duplication of any materiality qualifier contained therein (except to the extent
any such representation or warranty is expressly stated to have been made as of
a specific date, in which case such representation or warranty is true and
correct as of such date and, (y) immediately after giving effect to such
Commitment Increase (including any Borrowings in connection therewith and the
application of the proceeds thereof), the Borrower is in compliance with the
covenants contained in Article V, and (z) no Default or Event of Default has
occurred and is continuing, both immediately before and after giving effect to
such Commitment Increase (including any Borrowings in connection therewith and
the application of the proceeds thereof);

(E) an opinion or opinions of counsel for the Borrower and the Guarantors, in a
form satisfactory to Administrative Agent and covering such matters as
Administrative Agent may reasonably request, addressed to the Administrative
Agent and the Lenders, together with such other documents, instruments and
certificates as the Administrative Agent shall have reasonably requested; and

(F) such other documents or items that the Administrative Agent, the Lenders,
the Swingline Lender or their counsel may reasonably request.

(ii) In the case of any Borrowing of Advances in connection with such Commitment
Increase for the purpose of funding an Acquisition, the applicable conditions
set forth in this Agreement with respect to Acquisitions shall have been
satisfied.

(e) On the Commitment Increase Date, (i) the aggregate principal outstanding
amount of the Advances (the “Initial Advances”) immediately prior to giving
effect to the Commitment Increase shall be deemed to be repaid, (ii) immediately
after the effectiveness of the Commitment Increase, the Borrower shall be deemed
to have made new Borrowings of Revolver Advances (the “Subsequent Borrowings”)
in an aggregate principal amount equal to the aggregate principal amount of the
Initial Advances and of the types and for the Interest Periods specified in a
Notice of Borrowing delivered to the Administrative Agent in accordance with
Section 2.01, (iii) each Lender shall pay to the Administrative Agent in
immediately available funds an amount equal to the difference, if positive,
between (y) such Lender’s pro rata percentage (calculated after giving effect to
the Commitment Increase) of the Subsequent Borrowings and (z) such Lender’s pro
rata percentage (calculated without giving effect to the Commitment Increase) of
the Initial Advances, (iv) after the Administrative Agent receives the funds
specified in clause (iii) above, the Administrative Agent shall pay to each
Lender the portion of such funds equal to the difference, if positive, between
(y) such Lender’s pro rata percentage (calculated without giving effect to the
Commitment Increase) of the Initial Advances and (z) such Lender’s pro rata
percentage (calculated after giving effect to the Commitment Increase) of the
amount of the Subsequent Borrowings, (v) the Lenders shall be deemed to hold the
Subsequent Borrowings ratably in accordance with their

 

48



--------------------------------------------------------------------------------

respective Revolver Commitments (calculated after giving effect to the
Commitment Increase), (vi) the Borrower shall pay all accrued but unpaid
interest on the Initial Advances to the Lenders entitled thereto, and (vii) the
signature pages hereto shall be deemed amended to reflect the Revolver
Commitments of all Lenders after giving effect to the Commitment Increase. The
deemed payments made pursuant to clause (i) above in respect of each Euro-Dollar
Advance shall be subject to indemnification by the Borrower pursuant to the
provisions of Section 8.05 if the Commitment Increase Date occurs other than on
the last day of the Interest Period relating thereto.

ARTICLE III

CONDITIONS TO BORROWINGS

SECTION 3.01. Conditions to Initial Closing. The obligation of each Lender to
make an Advance on the Closing Date is subject to the satisfaction of the
conditions set forth in Section 3.02 and the following additional conditions:

(a) receipt by the Administrative Agent from each of the parties hereto of a
duly executed counterpart of this Agreement signed by such party;

(b) if requested by any Lender, receipt by the Administrative Agent of a duly
executed Revolver Note for the account of each such Lender, complying with the
provisions of Section 2.04;

(c) receipt by the Administrative Agent of an opinion of counsel to the Loan
Parties, dated as of the Closing Date (or in the case of an opinion delivered
pursuant to Section 5.28 hereof such later date as specified by the
Administrative Agent) in a form satisfactory to Administrative Agent and
covering such matters set forth in Exhibit F hereto and such additional matters
relating to the transactions contemplated hereby as the Administrative Agent may
reasonably request;

(d) receipt by the Administrative Agent of a certificate (the “Closing
Certificate”), dated the Closing Date, substantially in the form of Exhibit G
hereto, signed by a chief financial officer or other authorized officer of each
Loan Party, to the effect that, to his knowledge, (i) no Default has occurred
and is continuing on the Closing Date and (ii) the representations and
warranties of the Loan Parties contained in Article IV are true on and as of the
Closing Date;

(e) receipt by the Administrative Agent of all documents which the
Administrative Agent or any Lender may reasonably request relating to the
existence of each Loan Party, the authority for and the validity of this
Agreement, the Notes and the other Loan Documents, and any other matters
relevant hereto, all in form and substance satisfactory to the Administrative
Agent, including a certificate of incumbency of each Loan Party (the “Officer’s
Certificate”), signed by the Secretary, an Assistant Secretary, a member,
manager, partner, trustee or other authorized representative of the respective
Loan Party, substantially in the form of Exhibit H hereto, certifying as to the
names, true signatures and incumbency of the officer or officers of the
respective Loan Party, authorized to execute and deliver the Loan Documents, and
certified copies of the following items: (i) the Loan Party’s Organizational
Documents; (ii) the Loan Party’s

 

49



--------------------------------------------------------------------------------

Operating Documents; (iii) if applicable, a certificate of the Secretary of
State of such Loan Party’s state of organization as to the good standing or
existence of such Loan Party, and (iv) the Organizational Action, if any, taken
by the board of directors of the Loan Party or the members, managers, trustees,
partners or other applicable Persons authorizing the Loan Party’s execution,
delivery and performance of this Agreement, the Notes and the other Loan
Documents to which the Loan Party is a party;

(f) completion of due diligence to the satisfaction of the Administrative Agent
with respect to the Borrower and its Subsidiaries, including but not limited to
review of the Investment Policies, risk management procedures, accounting
policies, systems integrity, compliance, management and organizational structure
and the loan and investment portfolio of the Borrower and its Subsidiaries;

(g) the Omnibus Amendment No. 1 to Collateral Documents and Custodial Agreement
in form and content satisfactory to the Administrative Agent, which amendment
shall provide, among other things for all references to the Credit Agreement in
the existing Collateral Documents to be deemed to refer to this Amended and
Restated Credit Agreement, shall have been duly executed by the applicable Loan
Parties and such document shall have been delivered to the Administrative Agent
and such amendment, along with each of the Collateral Documents and Custodial
Agreement amended thereby, shall be in full force and effect and each document
(including each UCC financing statement) required by law or reasonably requested
by the Administrative Agent to be filed, registered or recorded in order to
create in favor of the Administrative Agent for the benefit of the Secured
Parties, upon filing, recording or possession by the Administrative Agent, as
the case may be, a valid, legal and perfected first-priority security interest
in and lien on the Collateral described in the Collateral Documents, to the
extent not previously received and/or filed, shall have been delivered to the
Administrative Agent; Borrower shall also deliver or cause to be delivered, to
the extent not previously delivered, the certificates (with undated stock powers
executed in blank) for all shares of stock or other equity interests pledged to
the Administrative Agent for the benefit of Lenders pursuant to the Pledge
Agreement or such equity interests shall be held by the Collateral Custodian
under the Custodial Agreement for the benefit of the Administrative Agent and
the Secured Parties;

(h) the Administrative Agent shall have received the results of a search of the
UCC filings (or equivalent filings) made with respect to the Loan Parties in the
states (or other jurisdictions) in which the Loan Parties are organized, the
chief executive office of each such Person is located, any offices of such
persons in which records have been kept relating to Collateral described in the
Collateral Documents and the other jurisdictions in which UCC filings (or
equivalent filings) are to be made pursuant to the preceding paragraph, together
with copies of the financing statements (or similar documents) disclosed by such
search, and accompanied by evidence satisfactory to the Administrative Agent
that the Liens other than Permitted Encumbrances indicated in any such financing
statement (or similar document) have been released or subordinated to the
satisfaction of Administrative Agent;

 

50



--------------------------------------------------------------------------------

(i) receipt by the Administrative Agent of a Borrowing Base Certification
Report, dated as of the date of the initial Notice of Borrowing and satisfactory
in all respects to the Administrative Agent;

(j) the Borrower shall have paid all fees required to be paid by it on the
Closing Date, including all fees required hereunder and under the Administrative
Agent’s Letter Agreement to be paid as of such date, and shall have reimbursed
the Administrative Agent for all fees, costs and expenses of closing the
transactions contemplated hereunder and under the other Loan Documents,
including the reasonable legal, audit and other document preparation costs
incurred by the Administrative Agent; and

(k) such other documents or items as the Administrative Agent, the Lenders or
their counsel may reasonably request.

For purposes of determining compliance with the conditions specified in this
Section 3.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 3.02. Conditions to All Borrowings. The obligation of each Lender to
make an Advance on the occasion of each Borrowing and the obligation of the
Swingline Lender to make a Swing Advance are each subject to the satisfaction of
the following conditions:

(a) receipt by the Administrative Agent of a Notice of Borrowing as required by
Section 2.02, together with a Borrowing Base Certification Report dated as of
the date of delivery and satisfactory in all respects to the Administrative
Agent;

(b) receipt by the Administrative Agent of such documentation as the
Administrative Agent shall reasonably require confirming that the Borrower shall
be in compliance with the Minimum Liquidity Requirement, if applicable;

(c) the fact that, immediately before and after such Borrowing, no Default shall
have occurred and be continuing;

(d) the fact that the representations and warranties of the Loan Parties
contained in Article IV of this Agreement and the other representations and
warranties contained in the Loan Documents shall be true in all material
respects, on and as of the date of such Borrowing, without duplication of any
materiality qualifier contained therein (except to the extent that any such
representations and warranties speak as to a specific date, in which case such
representations and warranties shall be true as of such date); and

(e) the fact that, immediately after such Borrowing (i) the aggregate
outstanding principal amount of the Revolver Advances of each Lender together
with such Lender’s Applicable Percentage of the aggregate outstanding principal
amount of all Swing Advances, will not exceed the amount of its Revolver
Commitment and (ii) the

 

51



--------------------------------------------------------------------------------

aggregate outstanding principal amount of the Revolver Advances together with
the aggregate outstanding principal amount of all Swing Advances, will not
exceed the lesser of: (A) the aggregate amount of the Revolver Commitments of
all of the Lenders as of such date; and (B) the Borrowing Base.

Each Borrowing and each Notice of Continuation or Conversion hereunder shall be
deemed to be a representation and warranty by the Loan Parties on the date of
such Borrowing as to the truth and accuracy of the facts specified in clauses
(c), (d) and (e) of this Section.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower and Guarantors represent and warrant that:

SECTION 4.01. Existence and Power. The Borrower is a corporation, and each
Guarantor is a corporation, limited liability company or other legal entity, in
each case, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization, as the case may be, is
duly qualified to transact business in every jurisdiction where, by the nature
of its business, such qualification is necessary, and has all organizational
powers and all governmental licenses, authorizations, consents and approvals
required to carry on its business as now conducted.

SECTION 4.02. Organizational and Governmental Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of this Agreement,
the Notes, the Collateral Documents and the other Loan Documents to which such
Loan Party is a party (i) are within such Loan Party’s organizational powers,
(ii) have been duly authorized by all necessary Organizational Action,
(iii) require no action by or in respect of, or filing with, any Governmental
Authority that has not been obtained or made when required, (iv) do not
contravene, or constitute a default under, any provision of Applicable Law or
regulation or of the Organizational Documents and Operating Documents of such
Loan Party or of any agreement, judgment, injunction, order, decree or other
instrument binding upon such Loan Party or any of its Subsidiaries, and (v) do
not result in the creation or imposition of any Lien on any asset of such Loan
Party or any of its Subsidiaries (other than Liens in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Obligations).

SECTION 4.03. Binding Effect. This Agreement constitutes a valid and binding
agreement of the Loan Parties enforceable in accordance with its terms, and the
Notes, the Collateral Documents and the other Loan Documents, when executed and
delivered in accordance with this Agreement, will constitute valid and binding
obligations of the Loan Parties party to such Loan Document enforceable in
accordance with their respective terms, provided that the enforceability hereof
and thereof is subject in each case to general principles of equity and to
bankruptcy, insolvency and similar laws affecting the enforcement of creditors’
rights generally.

SECTION 4.04. Financial Information.

(a) Each of (i) the audited consolidated balance sheet of the Borrower as of
December 31, 2011 and the related consolidated statements of income,
shareholders’ equity and cash flows for the Fiscal Year then ended, reported on
by Ernst & Young, and (ii) the consolidated balance sheet of the Borrower as of
June 30, 2012 and the related

 

52



--------------------------------------------------------------------------------

consolidated statements of income, shareholders’ equity and cash flows for the
two fiscal quarters then ended, copies of which have been delivered to the
Administrative Agent for delivery to each of the Lenders, fairly present, in
conformity with GAAP, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such dates and their consolidated results of
operations and cash flows for such periods stated.

(b) Since June 30, 2012 there has been no event, act, condition or occurrence
having a Material Adverse Effect.

SECTION 4.05. Litigation. There is no action, suit or proceeding pending, or to
the knowledge of the Loan Parties threatened, against or affecting the Loan
Parties or any of their respective Subsidiaries before any court or arbitrator
or any Governmental Authority which in any manner draws into question the
validity or enforceability of, or could impair the ability of the Loan Parties
to perform their respective obligations under, this Agreement, the Notes, the
Collateral Documents or any of the other Loan Documents.

SECTION 4.06. Compliance with ERISA.

(a) The Loan Parties and each member of the Controlled Group have fulfilled
their obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and are in compliance with the applicable provisions of
ERISA and the Code, and have not incurred any liability to the PBGC or a Plan
under Title IV of ERISA.

(b) Neither the Loan Parties nor any member of the Controlled Group is or ever
has been obligated to contribute to any Multiemployer Plan.

(c) The assets of the Loan Parties or any Subsidiary of any Loan Party do not
and will not constitute “plan assets,” within the meaning of ERISA, the Code and
the respective regulations promulgated thereunder. The execution, delivery and
performance of this Agreement, and the borrowing and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Code.

SECTION 4.07. Payment of Taxes. There have been filed on behalf of the Loan
Parties and their respective Subsidiaries all Federal, state and local income,
excise, property and other tax returns which are required to be filed by them
and all taxes due pursuant to such returns or pursuant to any assessment
received by or on behalf of the Loan Parties or any Subsidiary have been paid
other than those being contested in good faith and by appropriate proceedings
diligently conducted and with respect to which such Person has established
adequate reserves in accordance with GAAP. The charges, accruals and reserves on
the books of the Loan Parties and their respective Subsidiaries in respect of
taxes or other governmental charges are, in the opinion of the Loan Parties,
adequate. No Loan Party has been given or been requested to give a waiver of the
statute of limitation relating to the payment of Federal, state, local or
foreign taxes.

SECTION 4.08. Subsidiaries. Each of the Subsidiaries (other than any Foreclosed
Subsidiary) of each Loan Party is a corporation, a limited liability company or
other legal entity, duly organized, validly existing and in good standing under
the laws of its jurisdiction of organization, is duly qualified to transact
business in every jurisdiction where, by the nature of its

 

53



--------------------------------------------------------------------------------

business, such qualification is necessary, and has all organizational powers and
all governmental licenses, authorizations, consents and approvals required to
carry on its business as now conducted. No Loan Party has any Subsidiaries
except those Subsidiaries listed on Schedule 4.08 and as set forth in any
Compliance Certificate provided to the Administrative Agent and Lenders pursuant
to Section 5.01(c) after the Closing Date, which accurately sets forth each such
Subsidiary’s complete name and jurisdiction of organization.

SECTION 4.09. Investment Company Act, Etc. Neither the Borrower nor any of its
Affiliates is a “holding company” as defined in, or subject to regulation under,
the Public Utility Holding Company Act of 1935. The Borrower qualifies as an RIC
and is an “investment company” that has elected to be a “business development
company” as defined in Section 2(a)(48) of the Investment Company Act and is
subject to regulation as such under the Investment Company Act including
Section 18, as modified by Section 61, of the Investment Company Act. The
business and other activities of the Borrower, including but not limited to, the
making of the Advances by the Lenders, the application of the proceeds and
repayment thereof by the Borrower and the consummation of the transactions
contemplated by the Loan Documents to which the Borrower is a party do not
result in any violations, with respect to the Borrower, of the provisions of the
Investment Company Act or any rules, regulations or orders issued by the
Securities and Exchange Commission thereunder.

SECTION 4.10. All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Person or of any Governmental Authority (if any)
required in connection with the due execution, delivery and performance by the
Loan Parties of this Agreement and any Loan Document to which any Loan Party is
a party, have been obtained.

SECTION 4.11. Ownership of Property; Liens. Each of the Loan Parties and their
respective Subsidiaries has title or the contractual right to possess its
properties sufficient for the conduct of its business and none of such
properties is subject to any Lien except as permitted in Section 5.14.

SECTION 4.12. No Default. No Loan Party nor any of their respective Subsidiaries
is in default under or with respect to any agreement, instrument or undertaking
to which it is a party or by which it or any of its property is bound which
could reasonably be expected to have a Material Adverse Effect or to materially
affect or alter the business of the Loan Parties as presently conducted. No
Default or Event of Default has occurred and is continuing.

SECTION 4.13. Full Disclosure. The Loan Parties have disclosed to the Lenders in
writing any and all facts which, alone or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or to materially affect or alter the
business of the Loan Parties as presently conducted.

SECTION 4.14. Environmental Matters.

(a) No Loan Party nor any Subsidiary of a Loan Party is subject to any
Environmental Liability which would reasonably be expected to have a Material
Adverse Effect and no Loan Party nor any Subsidiary of a Loan Party has been
designated as a potentially responsible party under CERCLA. None of the
Properties has been identified on any current or proposed (i) National
Priorities List under 40 C.F.R. § 300, (ii) CERCLIS list or (iii) any list
arising from a state statute similar to CERCLA.

 

54



--------------------------------------------------------------------------------

(b) No Hazardous Materials have been or are being used, produced, manufactured,
processed, treated, recycled, generated, stored, disposed of, managed or
otherwise handled at, or shipped or transported to or from the Properties or are
otherwise present at, on, in or under the Properties, or, to the best of the
knowledge of the Loan Parties, at or from any adjacent site or facility, except
for Hazardous Materials, such as cleaning solvents, pesticides and other
materials used, produced, manufactured, processed, treated, recycled, generated,
stored, disposed of, and managed or otherwise handled in minimal amounts in the
ordinary course of business of such Loan Party or Subsidiary of a Loan Party in
compliance with all applicable Environmental Requirements.

(c) The Loan Parties, and each of their respective Subsidiaries, has procured
all Environmental Authorizations necessary for the conduct of the business
contemplated on such Property, and is in compliance in all material respects
with all Environmental Requirements in connection with the operation of the
Properties and the Loan Party’s, and each of their respective Subsidiary’s,
respective businesses.

SECTION 4.15. Compliance with Laws. Each Loan Party and each Subsidiary of a
Loan Party is in compliance in all material respects with all Applicable Laws,
including all Environmental Laws and all regulations and requirements of the
Securities and Exchange Commission and the National Association of Securities
Dealers, Inc. (including with respect to timely filing of reports).

SECTION 4.16. Capital Securities. All Capital Securities, debentures, bonds,
notes and all other securities of each Loan Party and their respective
Subsidiaries presently issued and outstanding are validly and properly issued in
accordance, in all material respects, with all Applicable Laws, including, but
not limited to, the “Blue Sky” laws of all applicable states and the federal
securities laws. The issued shares of Capital Securities of each of the Loan
Party’s respective Subsidiaries are owned by the Loan Parties free and clear of
any Lien or adverse claim.

SECTION 4.17. Margin Stock. No Loan Party nor any of their respective
Subsidiaries is engaged principally, or as one of its important activities, in
the business of purchasing or carrying any Margin Stock, and no part of the
proceeds of any Advance will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock, or be used for any purpose which violates, or which is inconsistent with,
the provisions of Regulation X of the Board of Governors of the Federal Reserve
System. Following the application of the proceeds from each Advance, not more
than 25% of the value of the assets, either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis, will be “Margin Stock.”

SECTION 4.18. Insolvency. After giving effect to the execution and delivery of
the Loan Documents and the making of the Advances under this Agreement, no Loan
Party will be “insolvent,” within the meaning of such term as defined in § 101
of Title 11 of the United States Code or Section 2 of either the Uniform
Fraudulent Transfer Act or the Uniform Fraudulent Conveyance Act, or any other
applicable state law pertaining to fraudulent transfers, as each may be amended
from time to time, or be unable to pay its debts generally as such debts become
due, or have an unreasonably small capital to engage in any business or
transaction, whether current or contemplated.

SECTION 4.19. Collateral Documents. Upon execution by the applicable Loan
Parties and other parties thereto of the Omnibus Amendment No. 1 to Collateral
Documents and Custodial Agreement of even date herewith, the Collateral
Documents shall continue to be effective to

 

55



--------------------------------------------------------------------------------

create in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral, securing the Obligations, and, upon (i) the filing of one or more
UCC financing statements in the appropriate jurisdictions (to the extent not
previously filed and still in effect) and (ii) delivery of the certificates
evidencing shares of stock, partnership interests and other equity interests and
delivery of the original notes and other instruments representing debt or other
obligations owing to the Loan Parties to the Collateral Custodian as bailee for
the Administrative Agent (to the extent not previously delivered), the
Administrative Agent shall have or continue to have a fully perfected first
priority Lien on, and security interest in, all right, title and interest of the
applicable Loan Parties, in such Collateral and the proceeds thereof that can be
perfected upon filing of one or more UCC financing statements and execution and
delivery of such equity interests, notes and other instruments and such Control
Agreements, in each case prior and superior in any right to any other Person.
The representations and warranties of the Loan Parties contained in the
Collateral Documents are true and correct.

SECTION 4.20. Labor Matters. There are no strikes, lockouts, slowdowns or other
labor disputes against any Loan Party or any Subsidiary of any Loan Party
pending or, to the knowledge of any Loan Party, threatened. The hours worked by
and payment made to employees of the Loan Parties and each Subsidiary of any
Loan Party have been in compliance with the Fair Labor Standards Act and any
other applicable federal, state or foreign law dealing with such matters. All
payments due from the Loan Parties or any of their respective Subsidiaries, or
for which any claim may be made against the Loan Parties or any of their
respective Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Loan Party or such Subsidiary, as appropriate. No Loan Party nor
any Subsidiary of a Loan Party is party to a collective bargaining agreement.

SECTION 4.21. Patents, Trademarks, Etc. The Loan Parties and their respective
Subsidiaries own, or are licensed to use, all patents, trademarks, trade names,
copyrights, technology, know-how and processes, service marks and rights with
respect to the foregoing that are material to the businesses, assets,
operations, properties or condition (financial or otherwise) of the Loan Parties
and their respective Subsidiaries taken as a whole. The use of such patents,
trademarks, trade names, copyrights, technology, know-how, processes and rights
with respect to the foregoing by the Loan Parties and their respective
Subsidiaries, does not infringe on the rights of any Person.

SECTION 4.22. Insurance. The Loan Parties and each of their Subsidiaries has
(either in the name of such Loan Party or in such Subsidiary’s name), with
insurance companies believed by the Borrower to be financially sound and
reputable insurance companies, insurance in at least such amounts and against at
least such risks (including on all its property, and public liability and
worker’s compensation) as are usually insured against in the same general area
by companies of established repute engaged in the same or similar business.

SECTION 4.23. Anti-Terrorism Laws. None of the Loan Parties, nor any of their
respective Subsidiaries, is in violation of any laws relating to terrorism or
money laundering, including the Patriot Act.

SECTION 4.24. Ownership Structure. As of the Closing Date, Schedule 4.24 is a
complete and correct list of all Subsidiaries and Affiliates of the Borrower and
of each Loan Party setting forth for each such Subsidiary, (i) the jurisdiction
of organization of such Subsidiary, (ii) each Person holding any Capital
Securities in such Subsidiary, (iii) the nature of the Capital Securities held
by each such Person, and (iv) the percentage of ownership of such Subsidiary
represented by such Capital Securities. Except as disclosed in such Schedule, as
of the Closing Date (i) the Borrower and its Subsidiaries owns, free and clear
of all Liens and has the unencumbered right to vote, all outstanding

 

56



--------------------------------------------------------------------------------

Capital Securities in each Person shown to be held by it on such Schedule,
(ii) all of the issued and outstanding Capital Securities of each Person is
validly issued, fully paid and nonassessable and (iii) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional Capital Securities of any type in, any such Person.

SECTION 4.25. Reports Accurate; Disclosure. All information, exhibits, financial
statements, documents, books, records or reports furnished or to be furnished by
the Loan Parties to the Administrative Agent or any Lender in connection with
this Agreement or any Loan Document, including reports furnished pursuant to
Section 4.04, are true, complete and accurate in all material respects; it being
recognized by the Administrative Agent and the Lenders that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not to be viewed as facts and that actual results during the
period or periods covered by any such projections and forecasts may differ from
the projected or forecasted results. Neither this Agreement, nor any Loan
Document, nor any agreement, document, certificate or statement furnished to the
Administrative Agent or the Lenders in connection with the transactions
contemplated hereby contains any untrue statement of material fact or omits to
state a material fact necessary in order to make the statements contained herein
or therein not misleading in light of the circumstances under which they were
made. There is no fact known to any Loan Party which materially and adversely
affects the Borrower and its Subsidiaries, or in the future is reasonably likely
to have a Material Adverse Effect.

SECTION 4.26. Location of Offices. The Borrower’s name is Triangle Capital
Corporation. The location of Borrower (within the meaning of Article 9 of the
UCC) is Maryland. The Borrower has not changed its name, identity, structure,
existence or state of formation, whether by amendment of its Organizational
Documents, by reorganization or otherwise, or has changed its location (within
the meaning of Article 9 of the UCC) within the four (4) months preceding the
Closing Date or any subsequent date on which this representation is made.

SECTION 4.27. Affiliate Transactions. Except as permitted by Section 5.27,
neither the Borrower nor any Subsidiary nor any other Loan Party is a party to
or bound by any agreement or arrangement (whether oral or written) to which any
Affiliate of the Borrower, any Subsidiary or any other Loan Party is a party.

SECTION 4.28. Broker’s Fees. Except as set forth in the Administrative Agent’s
Letter Agreement, no broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. Except as set forth in the Administrative Agent’s Letter Agreement, no
other similar fees or commissions will be payable by any Loan Party for any
other services rendered to the Borrower or any of its Subsidiaries ancillary to
the transactions contemplated hereby.

SECTION 4.29. Survival of Representations and Warranties, Etc. All statements
contained in any certificate, financial statement or other instrument delivered
by or on behalf of the Borrower, any Subsidiary or any other Loan Party to the
Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Closing Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing of the transactions contemplated hereby) shall
constitute representations and warranties made by the Loan Parties in favor of
the Administrative Agent and each of the Lenders

 

57



--------------------------------------------------------------------------------

under this Agreement. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Advances.

SECTION 4.30. Loans and Investments. No Loan Party nor any of their respective
Subsidiaries has made a loan, advance or Investment which is outstanding or
existing on the Closing Date except (i) Portfolio Investments in the ordinary
course of business and consistently with the Investment Policies,
(ii) Investments in Subsidiaries and Affiliates as set forth on Schedule 4.24,
(iii) Investments in Cash and Cash Equivalents, and (iv) other Investments in
existence on the Closing Date and described on Schedule 4.30.

SECTION 4.31. No Default or Event of Default. No event has occurred and is
continuing and no condition exists, or would result from any Advance or from the
application of the proceeds therefrom, which constitutes or would reasonably be
expected to constitute a Default or Event of Default.

SECTION 4.32. USA Patriot Act; OFAC.

(a) No Loan Party nor any Affiliate of a Loan Party is (1) a Person that resides
or has a place of business in a country or territory named on such lists or
which is designated as a Non-Cooperative Jurisdiction by the Financial Action
Task Force on Money Laundering (“FATF”), or whose subscription funds are
transferred from or through such a jurisdiction; (2) a “Foreign Shell Bank”
within the meaning of the USA Patriot Act, i.e., a foreign lender that does not
have a physical presence in any country and that is not affiliated with a Lender
that has a physical presence and an acceptable level of regulation and
supervision; or (3) a person or entity that resides in or is organized under the
laws of a jurisdiction designated by the United States Secretary of the Treasury
under Section 311 or 312 of the USA Patriot Act as warranting special measures
due to money laundering concerns.

(b) No Loan Party or any Affiliate of a Loan Party (i) is a Sanctioned Entity,
(ii) has a more than 10% of its assets located in Sanctioned Entities, or
(iii) derives more than 10% of its operating income from investments in, or
transactions with Sanctioned Entities. The proceeds of any Advance will not be
used and have not been used, directly or, to the best of Borrower’s knowledge,
indirectly, to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Entity. No Loan Party or any Affiliate of
a Loan Party are in violation of and shall not violate any of the country or
list based economic and trade sanctions administered and enforced by OFAC that
are described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/
or as otherwise published from time to time.

(c) Notwithstanding anything contained in the foregoing to the contrary, no Loan
Party shall have any duty to investigate or confirm that any shareholder of
Borrower or any officer, director, manager, employee, owner or Affiliate of a
Portfolio Investment is in compliance with the provisions of this Section 4.32,
and any violation by any such shall not be a Default under this Agreement.

SECTION 4.33. Material Contracts. Schedule 4.33 is, as of the Closing Date, a
true, correct and complete listing of all contracts to which any Loan Party is a
party, the breach of or failure to perform which, either by a Loan Party or
other party to such contract, could reasonably be

 

58



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect (“Material Contract”). The Borrower,
its Subsidiaries and the other Loan Parties that is a party to any Material
Contract has performed and is in compliance with all of the material terms of
such Material Contract, and no Loan Party has knowledge of any default or event
of default, or event or condition which with the giving of notice, the lapse of
time, or both, would constitute such a default or event of default, that exists
with respect to any such Material Contract.

SECTION 4.34. Collateral-Mortgage Property. With respect to each Mortgaged
Property, if any, within the Collateral the Administrative Agent has: (i) a
first priority lien upon the fee simple title to the Mortgaged Property; (ii) a
first priority lien upon the leases and rents applicable to the Mortgaged
Property; (iii) a first priority lien upon all equipment and fixtures applicable
to the Mortgaged Property; and (iv) all Mortgaged Property Security Documents
reasonably requested by the Administrative Agent.

SECTION 4.35. Mortgaged Properties. As of the Closing Date, Schedule 1.01 is a
correct and complete list of all Mortgaged Properties included in the
Collateral. As of the Closing Date and as shown on Schedule 1.01, there are no
Mortgaged Properties.

SECTION 4.36. Common Enterprise. The successful operation and condition of the
Loan Parties is dependent on the continued successful performance of the
functions of the group of Loan Parties as a whole and the successful operation
of each of the Loan Parties is dependent on the successful performance and
operation of each other Loan Party. Each Loan Party expects to derive benefit
(and its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.

SECTION 4.37. Investment Policies. The Investment Policies are fully and
accurately described in all material respects in the Borrower’s annual report on
Form 10-K most recently filed with the Securities and Exchange Commission, and
any subsequent quarterly reports on Form 10-Q filed with the Securities and
Exchange Commission or any other information filed with the Securities and
Exchange Commission. There have been no material changes in the Investment
Policies other than in accordance with this Agreement, and the Borrower has at
all times complied in all material respects with the Investment Policies with
respect to each Portfolio Investment.

SECTION 4.38. Eligibility of Portfolio Investments. On the date of each
Borrowing, (i) the information contained in the Borrowing Base Certification
Report delivered pursuant to Section 3 is an accurate and complete listing in
all material respects of all the Eligible Investments that are part of the
Collateral as of such date, and the information contained therein with respect
to the identity of such Portfolio Investment and the amounts owing thereunder is
true and correct in all material respects as of such date and (ii) each such
Portfolio Investment is an Eligible Investment.

SECTION 4.39. Portfolio Investments. The Borrower has not authorized the filing
of and is not aware of any financing statements against the Borrower that
include a description of collateral covering the Portfolio Investments other
than any financing statement that has been terminated and financing statements
naming the Administrative Agent for the benefit of the Secured Parties as
secured party pursuant to the terms hereof. The Borrower is not aware of the
filing of any judgment or tax Lien filings against the Borrower. Each Portfolio
Investment was originated without any fraud or

 

59



--------------------------------------------------------------------------------

material misrepresentation by the Borrower or, to the best of the Borrower’s
knowledge, on the part of the Obligor.

SECTION 4.40. Selection Procedures. No procedures believed by the Borrower to be
adverse to the interests of the Administrative Agent and the Lenders were
utilized by the Borrower in identifying and/or selecting the Portfolio
Investments that are part of the Eligible Investments and are included in the
Borrowing Base.

SECTION 4.41. Coverage Requirement. The Advances outstanding do not exceed the
lesser of (i) the aggregate amount of the Revolver Commitments of all the
Lenders and (ii) the Borrowing Base.

ARTICLE V

COVENANTS

The Borrower and Guarantors agree, jointly and severally, that, so long as any
Lender has any Revolver Commitment hereunder or any Obligation remains unpaid:

SECTION 5.01. Information. The Borrower will deliver to the Administrative
Agent, who will then promptly deliver to each of the Lenders:

(a) as soon as available and in any event within 90 days after the end of each
Fiscal Year, a consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of income, shareholders’ equity and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all certified by Ernst & Young or other independent public
accountants reasonably acceptable to the Administrative Agent, with such
certification to be free of exceptions and qualifications not acceptable to the
Required Lenders;

(b) as soon as available and in any event within 50 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as of the end of such
Fiscal Quarter and the related statement of income and statement of cash flows
for such Fiscal Quarter and for the portion of the Fiscal Year ended at the end
of such Fiscal Quarter, setting forth in each case in comparative form the
figures for the corresponding Fiscal Quarter and the corresponding portion of
the previous Fiscal Year, all certified (subject to normal year-end adjustments)
as to fairness of presentation, GAAP and consistency by the chief financial
officer or the principal accounting officer of the Borrower;

(c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate, substantially in the
form of Exhibit J and with compliance calculations in form and content
satisfactory to the Administrative Agent (a “Compliance Certificate”), of the
chief financial officer or other authorized officers of the Borrower (i) setting
forth in reasonable detail the calculations required to establish whether the
Loan Parties were in compliance with the requirements of Sections 5.04, 5.07,
5.09, 5.11, 5.12 and 5.37 on the date of such financial statements, (ii) setting
forth the identities of the respective Subsidiaries on the date of such
financial statements, and (iii) stating whether any Default exists on the date
of such certificate and,

 

60



--------------------------------------------------------------------------------

if any Default then exists, setting forth the details thereof and the action
which the Loan Parties are taking or propose to take with respect thereto;

(d) [Intentionally omitted];

(e) within 5 Domestic Business Days after the Borrower becomes aware of the
occurrence of any Default, a certificate of the chief financial officer or other
authorized officer of the Borrower setting forth the details thereof and the
action which the Borrower is taking or proposes to take with respect thereto;

(f) at the request of the Administrative Agent promptly after the same become
publicly available, copies of all periodic and other reports, proxy statements
and other materials filed with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all functions of said Commission, or
with any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be;

(g) if and when the Borrower or any member of the Controlled Group (i) gives or
is required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA, a copy of such notice; or
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate or appoint a trustee to administer any Plan, a copy of such notice;

(h) promptly after the Borrower knows of the commencement thereof, notice of any
litigation, dispute or proceeding (and any material development in respect of
such proceedings) involving a claim against a Loan Party and/or any Subsidiary
of a Loan Party for $1,000,000 or more in excess of amounts covered in full by
applicable insurance (subject to customary deductibles);

(i) a Borrowing Base Certification Report, substantially in the form of Exhibit
E and otherwise in form and content reasonably satisfactory to the
Administrative Agent, which report is certified as to truth and accuracy by the
chief financial officer or other authorized officer of the Borrower and which
report shall be delivered (A) by the tenth Domestic Business Day following the
last day of each month and (B) by the tenth Domestic Business Day following the
day a Portfolio Investment enters or leaves the Borrowing Base (including by
reason of such Portfolio Investment ceasing to meet one or more requirements for
eligibility).

(j) promptly at the request of the Administrative Agent, (i) copies of the
Investment Documents with respect to any Portfolio Investment and (ii) to the
extent not subject to a nondisclosure provision, the most recent valuation
report of the Borrower’s and its Subsidiaries’ loan and investment portfolio,
conducted by Duff & Phelps or such other third party appraiser reasonably
acceptable to the Administrative Agent; provided

 

61



--------------------------------------------------------------------------------

that, the Borrower shall use its best efforts to obtain the consent of Duff &
Phelps or such other appraiser to release such report to the Administrative
Agent;

(k) promptly upon the occurrence of any Internal Control Event which is required
to be publicly disclosed of which a Responsible Officer (other than a
Responsible Officer committing the fraud constituting such Internal Control
Event) has knowledge; and

(l) from time to time such additional information regarding the financial
position or business of the Borrower, its Subsidiaries, and each Loan Party as
the Administrative Agent, at the request of any Lender, may reasonably request.

For purposes of clauses (a), (b) and (f) of this Section 5.01, all financial
statements and other information contained therein filed with the Securities and
Exchange Commission shall be deemed delivered hereunder; provided, however, that
nothing in the foregoing shall be deemed to relieve the Borrower of its
obligation to deliver a Compliance Certificate pursuant to clause (c).

SECTION 5.02. Inspection of Property, Books and Records. The Borrower will
(i) keep, and will cause each of its Subsidiaries to keep its books and records
in conformity with GAAP for all dealings and transactions in relation to its
business and activities; (ii) permit, and will cause each Subsidiary of the
Borrower and each Loan Party to permit, at reasonable times with at least five
(5) Domestic Business Days’ prior notice (or such lesser time period agreed upon
by the Administrative Agent and the Borrower), which notice shall not be
required in the case of an emergency, the Administrative Agent or its designee,
at the expense of the Borrower and Loan Parties, to perform periodic field
audits and investigations of the Borrower, the Loan Parties and the Collateral,
from time to time; and (iii) permit, and will cause each Subsidiary to permit,
with at least five (5) Domestic Business Days’ prior notice (or such lesser time
period agreed upon by the Administrative Agent and the Borrower), the
Administrative Agent or its designee, at the expense of the Borrower and the
Loan Parties, to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants; provided that the
Borrower shall only be required to reimburse the Administrative Agent for only
one such inspection each Fiscal Quarter unless a Default shall have occurred and
be continuing. The Loan Parties agree to cooperate and assist in such visits and
inspections, in each case at such reasonable times and as often as may
reasonably be desired.

SECTION 5.03. Maintenance of RIC Status and Business Development Company; Asset
Coverage. The Borrower will maintain its status as a RIC under the Code and as a
“business development company” under the Investment Company Act. The Borrower
will maintain the percentage amount of “Asset coverage” (as such term is defined
in Section 18 of the Investment Company Act) required by the Investment Company
Act as applicable to the Borrower and pursuant to any orders of the SEC issued
to the Borrower thereunder.

SECTION 5.04. Minimum Liquidity. At any time when the Borrowing Base is
comprised of ten or fewer Portfolio Investments, the Borrower will maintain
Liquidity of not less than 10% of the aggregate outstanding principal amount of
the sum of all Advances as of the date of determination (the “Minimum Liquidity
Requirement”), with such Liquidity to be maintained in a depository account at
the Administrative Agent subject to a Control Agreement. Notwithstanding the

 

62



--------------------------------------------------------------------------------

foregoing, the Borrower shall not be required to maintain the Minimum Liquidity
Requirement during any ten Domestic Business Day cure period contemplated under
the definition of Borrowing Base.

SECTION 5.05. [Intentionally omitted].

SECTION 5.06. Sale/Leasebacks. The Loan Parties shall not, nor shall they permit
any Subsidiary to, enter into any Sale/Leaseback Transaction

SECTION 5.07. Minimum Consolidated Tangible Net Worth. Consolidated Tangible Net
Worth shall not be less than the sum of (i) 80.0% of the Consolidated Tangible
Net Worth on the Closing Date plus (ii) 80.0% of the cumulative Net Proceeds of
Capital Securities/Conversion of Debt received after the Closing Date,
calculated quarterly at the end of each Fiscal Quarter.

SECTION 5.08. Acquisitions. No Loan Party nor any Subsidiary of a Loan Party
(other than a the SBIC Entity) shall make any Acquisition, or take any action to
solicit the tender of securities or proxies in respect thereof in order to
effect any Acquisition.

SECTION 5.09. Interest Coverage Ratio. The Borrower will maintain, as of the end
of each Fiscal Quarter, an Interest Coverage Ratio of not less than 2.00:1.00,
determined for the period of the four consecutive preceding Fiscal Quarters
ending on the date of determination.

SECTION 5.10. [Intentionally omitted].

SECTION 5.11. Loans or Advances. No Loan Party nor any Subsidiary of a Loan
Party shall make loans or advances to any Person except: (i) solely to the
extent not prohibited by Applicable Laws, employee loans or advances that do not
exceed One Hundred Thousand Dollars ($100,000) in the aggregate at any one time
outstanding made on an arms’-length basis in the ordinary course of business and
consistently with practices existing on December 31, 2011 and described in the
Borrower’s Form 10-K for the year ended December 31, 2011 filed with the
Securities and Exchange Commission; (ii) deposits required by government
agencies or public utilities; (iii) loans or advances to the Borrower or any
Guarantor that is a Consolidated Subsidiary; (iv) loans and advances by or to
SBIC Entities, (v) loans or advances consisting of Portfolio Investments,
(vi) loans and advances outstanding on the Closing Date and set forth on
Schedule 5.11; provided that after giving effect to the making of any loans,
advances or deposits permitted by this Section 5.11, no Default shall have
occurred and be continuing. All loans or advances permitted under this
Section 5.11 (excluding Noteless Loans) shall be evidenced by written promissory
notes. Except as approved by the Administrative Agent in writing, no Loan Party
nor any Subsidiary of a Loan Party shall request or receive a promissory note or
other instrument from any Obligor in connection with a Noteless Loan.

SECTION 5.12. Restricted Payments. The Loan Parties will not declare or make any
Restricted Payment during any Fiscal Year, except that:

(a) any Subsidiary of the Borrower may pay Restricted Payments to the Borrower,
on at least a pro rata basis with any other shareholders if such Subsidiary is
not wholly owned by the Borrower and other Wholly Owned Subsidiaries; and

(b) the Borrower may declare or make Restricted Payments from time to time in
accordance with Applicable Law to owners of its Capital Securities so long as
(i) at the time when any such Restricted Payment is to be made, no Default or
Event of Default has occurred and is continuing or would result therefrom and
(ii) the chief executive officer,

 

63



--------------------------------------------------------------------------------

chief financial officer or other authorized officer of the Borrower shall have
certified to the Administrative Agent and Lenders as to compliance with the
preceding clause (i) in a certificate attaching calculations; provided, however,
that notwithstanding the existence of a Default or an Event of Default (other
than an Event of Default specified in Sections 6.01(g) or (h)), the Borrower may
pay dividends in an amount equal to its investment company taxable income, net
tax-exempt interest and net capital gains that are required to be distributed to
its shareholders in order to maintain its status as an RIC and to avoid excise
taxes imposed on RICs.

SECTION 5.13. Investments. No Loan Party nor any Subsidiary of a Loan Party
shall make Investments in any Person except as permitted by Sections 5.08 and
5.11(i) through (iv) and except Investments in (i) Cash and Cash Equivalents,
(ii) Investments not constituting loans or advances in the Capital Securities of
their respective Subsidiaries and equity investments as set forth on
Schedule 4.24 and (iii) Investments in Portfolio Investments (or in the case of
Loan Parties or any Subsidiary of a Loan Party other than the Borrower, in
securities that would constitute Portfolio Investments if made by the Borrower)
made in the ordinary course of business and, in the case of the Borrower,
consistent with the Investment Policies, or in the case of any other Loan Party,
consistent with such Loan Party’s investment policies.

SECTION 5.14. Negative Pledge. No Loan Party nor any Subsidiary of a Loan Party
will create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it, except:

(a) Liens existing on the date of this Agreement encumbering assets (other than
Collateral) securing Debt outstanding on the date of this Agreement, in each
case as described and in the principal amounts set forth on Schedule 5.14;

(b) Liens for taxes, assessments or similar charges, incurred in the ordinary
course of business that are not yet due and payable or that are being contested
in good faith and with due diligence by appropriate proceedings;

(c) pledges or deposits made in the ordinary course of business to secure
payment of workers’ compensation, or to participate in any fund in connection
with workers’ compensation, unemployment insurance, old-age pensions or other
social security programs which in no event shall become a Lien prior to any
Collateral Documents;

(d) Liens of mechanics, materialmen, warehousemen, carriers or other like liens,
securing obligations incurred in the ordinary course of business that: (1) are
not yet due and payable and which in no event shall become a Lien prior to any
Collateral Documents; or (2) are being contested diligently in good faith
pursuant to appropriate proceedings and with respect to which the Loan Party has
established reserves reasonably satisfactory to the Administrative Agent and
Required Lenders and which in no event shall become a Lien prior to any
Collateral Documents;

(e) good faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of ten percent (10%) of the aggregate
amount due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance

 

64



--------------------------------------------------------------------------------

or other similar bonds required in the ordinary course of business which in no
event shall become a Lien prior to any Collateral Document;

(f) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by any Lien permitted by any of the foregoing clauses of this
Section, provided that (i) such Debt is not secured by any additional assets,
and (ii) the amount of such Debt secured by any such Lien is not increased;

(g) encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property by Borrower in the operation of its business, and none of
which is violated in any material respect by existing or proposed restrictions
on land use;

(h) any Lien on Margin Stock;

(i) any Lien imposed as a result of a taking under the exercise of the power of
eminent domain by any governmental body or by any Person acting under
governmental authority;

(j) Liens securing reasonable and customary fees of banks and other depository
institutions on Cash and Cash Equivalents held on deposit with such banks and
institutions; provided that such Liens are subordinated to the Liens described
in Section 5.14(l);

(k) (i) Liens restricting the ability of any SBIC Entity to encumber its assets
pursuant to Applicable Law and (ii) Liens of any SBIC Entity in favor of the
U.S. Small Business Administration and its assigns;

(l) Liens securing the Administrative Agent and the Secured Parties created or
arising under the Loan Documents;

(m) Liens securing Debt permitted under Section 5.31(d), provided that (i) such
Liens do not at any time encumber any property other than property financed by
such Debt, (ii) the Debt secured thereby does not exceed the cost or fair market
value, whichever is lower, of the property being acquired on the date of
acquisition, and (iii) such Liens attach to such property concurrently with or
within ninety (90) days after the acquisition thereof; and

(n) Liens existing at the time the Borrower or any Subsidiary acquires an
interest in a Person following a default under a Portfolio Investment.

Notwithstanding anything contained in this Section 5.14 to the contrary, no Loan
Party or any Subsidiary of a Loan Party will create, assume or suffer to exist
any Lien on the Collateral except the Liens in favor of the Secured Parties
under the Collateral Documents and the Permitted Encumbrances.

SECTION 5.15. Maintenance of Existence, etc. Each Loan Party shall, and shall
cause each Subsidiary of a Loan Party to, maintain its organizational existence
and carry on its business in substantially the same manner and in substantially
the same line or lines of business or line or

 

65



--------------------------------------------------------------------------------

lines of business reasonably related to the business now carried on and
maintained. Any Subsidiary pledging Collateral hereunder shall be organized as a
corporation, limited liability company, limited partnership or other legal
entity.

SECTION 5.16. Dissolution. No Loan Party nor any Subsidiary of a Loan Party
shall suffer or permit dissolution or liquidation either in whole or in part or
redeem or retire any shares of its own Capital Securities or that of any
Subsidiary of a Loan Party, except: (1) through corporate or company
reorganization to the extent permitted by Section 5.17; (2) Restricted Payments
permitted by Section 5.12; or (3) pursuant to the terms of the Organizational
Documents of any SBIC Entity.

SECTION 5.17. Consolidations, Mergers and Sales of Assets. No Loan Party will,
nor will it permit any Subsidiary of a Loan Party to, consolidate or merge with
or into, or sell, lease or otherwise transfer all or any substantial part of its
assets to, any other Person, or discontinue or eliminate any business line or
segment, provided that (a) Subsidiaries of a Loan Party (excluding Loan Parties)
may merge with one another; and (b) a Loan Party or any Subsidiary of a Loan
Party may effect a merger if it results in the simultaneous payoff in
immediately available funds of the Obligations in their entirety. The foregoing
limitation on the sale, lease or other transfer of assets and on the
discontinuation or elimination of a business line or segment shall not prohibit
divestitures of Portfolio Investments in the ordinary course of business so long
as the Borrower and its Subsidiaries shall be in compliance on a pro forma
basis, after giving effect to any such divestiture, with the terms and
conditions of this Agreement including the financial covenants in this Article
V; provided, however, that upon the occurrence and during the continuance of a
Default or an Event of Default, the Borrower shall not sell, transfer or
otherwise dispose of any asset (including any Portfolio Investment) without the
prior written consent of the Administrative Agent.

SECTION 5.18. Use of Proceeds. No portion of the proceeds of any Advance will be
used by the Borrower or any Subsidiary (i) in connection with, either directly
or indirectly, any tender offer for stock of any corporation with a view towards
obtaining control of such other corporation (other than a Portfolio Investment;
provided that the board of directors or comparable governing body of the Obligor
in which such Investment is made has approved such offer and change of control),
(ii) directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of purchasing or carrying any Margin Stock, or (iii) for any purpose
in violation of any Applicable Law or regulation. Except as otherwise provided
herein, the proceeds of the Advances shall be used: (a) to refinance existing
indebtedness of the Borrower under the Existing Credit Agreement; (b) for
working capital and other lawful corporate purposes of the Borrower, (c) to pay
fees and expenses incurred in connection with this Agreement and (d) for
investments in Portfolio Investments by the Borrower. No part of the proceeds of
any Advance will be used, whether directly or indirectly, for any purpose that
would violate any rule or regulation of the Board of Governors of the Federal
Reserve System, including Regulations T, U or X.

SECTION 5.19. Compliance with Laws; Payment of Taxes. Each Loan Party will, and
will cause each Subsidiary of a Loan Party and each member of the Controlled
Group to, comply in all material respects with Applicable Laws (including but
not limited to ERISA and the Patriot Act), regulations and similar requirements
of governmental authorities (including but not limited to PBGC), except where
the necessity of such compliance is being contested in good faith through
appropriate proceedings diligently pursued. Each Loan Party will, and will cause
each Subsidiary of a Loan Party to, pay promptly, prior to any delinquency, all
taxes, assessments, governmental charges, claims for labor, supplies, rent and
other obligations which, if unpaid, might become a lien against the property of
a Loan Party or any Subsidiary of a Loan Party, except liabilities being
contested in good faith by appropriate proceedings diligently pursued and
against which, if requested by the Administrative Agent, the Borrower shall have
set up reserves in accordance with GAAP.

 

66



--------------------------------------------------------------------------------

SECTION 5.20. Insurance. Each Loan Party will maintain, and will cause each
Subsidiary of a Loan Party to maintain (either in the name of such Loan Party or
in such Subsidiary’s own name), with financially sound and reputable insurance
companies, insurance on all its Property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies of established repute engaged in the same or similar business. Upon
request, the Loan Parties shall promptly furnish the Administrative Agent copies
of all such insurance policies or certificates evidencing such insurance and
such other documents and evidence of insurance as the Administrative Agent shall
request.

SECTION 5.21. Change in Fiscal Year. No Loan Party will make any significant
change in accounting treatment or reporting practices, except as required or
permitted by GAAP, or change its Fiscal Year (except to conform with the Fiscal
Year of the Borrower) without the consent of the Required Lenders.

SECTION 5.22. Maintenance of Property. Each Loan Party shall, and shall cause
each Subsidiary of a Loan Party to, maintain all of its properties and assets in
good condition, repair and working order, ordinary wear and tear excepted.

SECTION 5.23. Environmental Notices. Each Loan Party shall furnish to the
Lenders and the Administrative Agent prompt written notice of all Environmental
Liabilities, pending, threatened or anticipated Environmental Proceedings,
Environmental Notices, Environmental Judgments and Orders, and Environmental
Releases at, on, in, under or in any way affecting in any material respects the
Properties or any adjacent property, and all facts, events, or conditions that
could lead to any of the foregoing.

SECTION 5.24. Environmental Matters. No Loan Party or any Subsidiary of a Loan
Party will, and the Loan Parties shall use commercially reasonable efforts not
to permit any Third Party to, use, produce, manufacture, process, treat,
recycle, generate, store, dispose of, manage at, or otherwise handle or ship or
transport to or from the Properties any Hazardous Materials except for Hazardous
Materials such as cleaning solvents, pesticides and other similar materials
used, produced, manufactured, processed, treated, recycled, generated, stored,
disposed, managed or otherwise handled in minimal amounts in the ordinary course
of business in compliance with all applicable Environmental Requirements.

SECTION 5.25. Environmental Release. Each Loan Party agrees that upon the
occurrence of an Environmental Release at, under or on any of the Properties it
will act immediately to investigate the extent of, and to take appropriate
remedial action to eliminate, such Environmental Release, whether or not ordered
or otherwise directed to do so by any Environmental Authority.

SECTION 5.26. [Intentionally omitted].

SECTION 5.27. Transactions with Affiliates. No Loan Party nor any Subsidiary of
a Loan Party shall enter into, or be a party to, any transaction with any
Affiliate of a Loan Party or such Subsidiary (which Affiliate is not a Loan
Party or a Subsidiary of a Loan Party), except as permitted by law and in the
ordinary course of business and pursuant to reasonable terms which are no less
favorable to the Loan Party or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a Person which is not an Affiliate.

SECTION 5.28. Joinder of Subsidiaries.

 

67



--------------------------------------------------------------------------------

(a) The Loan Parties shall cause any Person which becomes a Domestic Subsidiary
of a Loan Party (other than a Foreclosed Subsidiary or any SBIC Entity) after
the Closing Date to become a party to, and agree to be bound by the terms of,
this Agreement and the other Loan Documents pursuant to a Joinder Agreement in
the form attached hereto as Exhibit L and otherwise satisfactory to the
Administrative Agent in all respects and executed and delivered to the
Administrative Agent within ten (10) Domestic Business Days after the day on
which such Person became a Domestic Subsidiary. The Loan Parties shall also
cause the items specified in Section 3.01(c), (e), (g) and (h) to be delivered
to the Administrative Agent concurrently with the instrument referred to above,
modified appropriately to refer to such instrument and such Subsidiary.

(b) The Loan Parties shall, or shall cause any Subsidiary (other than any SBIC
Entity) (the “Pledgor Subsidiary”) to pledge: (a) the lesser of 65% or the
entire interest owned by the Loan Parties and such Pledgor Subsidiary, of the
Capital Securities or equivalent equity interests in any Person which becomes a
Foreign Subsidiary after the Closing Date; and (b) the entire interest owned by
the Loan Parties and such Pledgor Subsidiary, of the Capital Securities or
equivalent equity interest in any Person which becomes a Domestic Subsidiary
after the Closing Date, all pursuant to a Pledge Agreement executed and
delivered by the Loan Parties or such Pledgor Subsidiary to the Administrative
Agent within ten (10) Domestic Business Days after the day on which such Person
became a Domestic Subsidiary and shall deliver to the Collateral Custodian, as
bailee for the Administrative Agent, such shares of capital stock together with
stock powers executed in blank. The Loan Parties shall also cause the items
specified in Section 3.01(c), (e), (g) and (h) to be delivered to the
Administrative Agent concurrently with the pledge agreement referred to above,
modified appropriately to refer to such pledge agreement, the pledgor and such
Subsidiary.

(c) Once any Subsidiary becomes a party to this Agreement in accordance with
Section 5.28(a) or any Capital Securities (or equivalent equity interests) of a
Subsidiary are pledged to the Administrative Agent in accordance with
Section 5.28(b), such Subsidiary thereafter shall remain a party to this
Agreement and the Capital Securities (or equivalent equity interests) in such
Subsidiary (including all initial Subsidiaries) shall remain subject to the
pledge to the Administrative Agent, as the case may be, even if such Subsidiary
ceases to be a Subsidiary; provided that if a Subsidiary ceases to be a
Subsidiary of the Borrower as a result of the Borrower’s transfer or sale of all
of the Capital Securities of such Subsidiary owned by Borrower in accordance
with and to the extent permitted by the terms of Section 5.17, the
Administrative Agent and the Lenders agree to release such Subsidiary from this
Agreement and release the Capital Securities of such Subsidiary from the Pledge
Agreement.

(d) The Loan Parties acknowledge that (i) the SBIC Entities are not Loan Parties
or Guarantors and shall not become Loan Parties or Guarantors at any time in the
future, (ii) the assets of and equity interests in the SBIC Entities are not
Collateral and (iii) the capital stock and equity interests of the SBIC Entities
have not been pledged and will not be pledged to any party. Notwithstanding the
fact that the SBIC Entities are not Loan Parties, the SBIC Entities shall be
included for purposes of calculating

 

68



--------------------------------------------------------------------------------

Consolidated EBITDA, Consolidated Interest Expense, Consolidated Net Investment
Income, Consolidated Tangible Net Worth and Depreciation and Amortization.

SECTION 5.29. No Restrictive Agreement. No Loan Party will, nor will any Loan
Party permit any of its Subsidiaries to, enter into, after the date of this
Agreement, any indenture, agreement, instrument or other arrangement that,
directly or indirectly, prohibits or restrains, or has the effect of prohibiting
or restraining, or imposes materially adverse conditions upon, any of the
following by the Loan Party or any such Subsidiary: (i) the incurrence or
payment of Debt, (ii) the granting of Liens (other than normal and customary
restrictions on the granting of Liens on Capital Securities issued by a Person
other than a Subsidiary in respect of any Portfolio Investment made in the
ordinary course of business) or (iii) the making of loans, advances or
Investments or the sale, assignment, transfer or other disposition of property,
real, personal or mixed, tangible; except in each case for prohibitions and
restraints on SBIC Entities. No Loan Party will, nor will any Loan Party permit
any of its Subsidiaries to, enter into, after the date of this Agreement, any
indenture, agreement, instrument or other arrangement that, directly or
indirectly, prohibits or restrains, or has the effect of prohibiting or
restraining, or imposes materially adverse conditions upon, the ability of the
Loan Party or any of its Subsidiaries to declare or pay Restricted Payments or
other distributions in respect of Capital Securities of the Loan Party or any
Subsidiary, except for prohibitions and restraints on the SBIC Entities relating
to or arising from their borrowings from and regulation by the U.S. Small
Business Administration.

SECTION 5.30. Partnerships and Joint Ventures. Without the prior written consent
of the Required Lenders, no Loan Party shall become a general partner in any
general or limited partnership or a joint venturer in any joint venture, other
than the SBIC Entities.

SECTION 5.31. Additional Debt. No Loan Party or Subsidiary of a Loan Party shall
directly or indirectly issue, assume, create, incur or suffer to exist any Debt
or the equivalent (including obligations under capital leases), except for:
(a) the Debt owed to the Lenders and Hedge Counterparties under the Loan
Documents; (b) Debt of SBIC Entities; (c) the Debt existing and outstanding on
the Closing Date described on Schedule 5.31; (d) purchase money Debt hereafter
incurred by the Borrower or any of its Subsidiaries to finance the purchase of
equipment so long as (i) such Debt when incurred shall not exceed the purchase
price of the asset(s) financed, and (ii) the aggregate outstanding principal
amount of all Debt permitted under this clause (d) shall not at any time exceed
$3,000,000.00; (e) Debt incurred after the date hereof with a maturity not less
than one year after the Maturity Date (after giving effect to any extensions of
the Termination Date which have been exercised at the time of incurrence of the
Debt) and with terms no more restrictive than those in this Agreement, so long
as such Debt is unsecured; and (f) Debt evidenced by the Borrower’s unsecured
7.00% Senior Notes due March 15, 2019 in the aggregate principal amount of up to
$69,000,000 issued pursuant to the Indenture dated on or about March 2, 2012
between the Borrower and The Bank of New York Mellon Trust Company, N.A. and the
First Supplemental Indenture dated on or about March 2, 2012 between the
Borrower and The Bank of New York Mellon Trust Company, N.A.

SECTION 5.32. [Intentionally omitted].

SECTION 5.33. Modifications of Organizational Documents. The Borrower shall not,
and shall not permit any Loan Party or other Subsidiary to, amend, supplement,
restate or otherwise modify its Organizational Documents or Operating Documents
or other applicable document if such amendment, supplement, restatement or other
modification has or would reasonably be expected to have a Material Adverse
Effect.

 

69



--------------------------------------------------------------------------------

SECTION 5.34. ERISA Exemptions. The Loan Parties shall not permit any of their
respective assets to become or be deemed to be “plan assets” within the meaning
of ERISA, the Code and the respective regulations promulgated thereunder.

SECTION 5.35. Hedge Transactions. The Loan Parties will not, and will not permit
any of their Subsidiaries to, enter into any Hedge Transaction, other than Hedge
Transactions entered into in the ordinary course of business to hedge or
mitigate risks to which the Loan Parties are exposed in the conduct of their
business or the management of their liabilities. Solely for the avoidance of
doubt, the Borrower acknowledges that a Hedge Transaction entered into for
speculative purposes or of a speculative nature (which shall be deemed to
include any Hedge Transaction under which any Loan Party is or may become
obliged to make any payment (i) in connection with the purchase by any third
party of any common stock or any Debt or (ii) as a result of changes in the
market value of any common stock or any Debt) is not a Hedge Transaction entered
into in the ordinary course of business to hedge or mitigate risks.

SECTION 5.36. Performance of Loan Documents. Each Loan Party will at its own
expense duly fulfill and comply with all obligations on its part to be fulfilled
or complied with under or in connection with the Collateral and all documents
related thereto and will do nothing to impair the rights of any Loan Party or
the Administrative Agent, as agent for the Secured Parties, or of the Secured
Parties in, to and under the Collateral. Each Loan Party shall clearly and
unambiguously set forth, in a manner reasonably satisfactory to the
Administrative Agent, in its financial statements filed with the Securities and
Exchange Commission that the Administrative Agent, as agent for the Secured
Parties has the interest therein granted by the Loan Parties pursuant to the
Loan Documents.

SECTION 5.37. Operating Leases. Other than operating leases in amounts not to
exceed $50,000 individually or $500,000 in the aggregate, no Loan Party nor any
Subsidiary of a Loan Party shall create, assume or suffer to exist any operating
lease except operating leases which: (A) (1) are entered into in the ordinary
course of business, and (2) the aggregate indebtedness, liabilities and
obligations of the Loan Parties under all such operating leases during any
period of four (4) consecutive Fiscal Quarters shall at no time exceed
$3,000,000; (B) are between a Borrower or Guarantor, as landlord and a Borrower
or Guarantor as tenant; or (C) are set forth on Schedule 5.37.

SECTION 5.38. [Intentionally omitted].

SECTION 5.39. Compliance with Investment Policies and Investment Documents. The
Borrower shall, and shall cause its Subsidiaries to, comply at all times with
its Investment Policies in all material respects and, at their own expense,
timely and fully perform and comply with all material provisions, covenants and
other promises required to be observed by each of them under the Portfolio
Investments and the related Investment Documents. The Borrower shall furnish to
the Administrative Agent, prior to its effective date, prompt notice of any
changes in the Investment Policies and shall not agree to or otherwise permit to
occur any modification of the Investment Policies in any manner that would or
would reasonably be expected to adversely affect the interests or remedies of
the Administrative Agent or the Secured Parties under this Agreement or any Loan
Document or impair the collectability of any Portfolio Investment without the
prior written consent of the Administrative Agent and the Required Lenders.

SECTION 5.40. Delivery of Collateral to Collateral Custodian. As soon as
reasonably practical after making a Portfolio Investment but in no event greater
than within sixty (60)  Domestic Business Days, the Borrower shall deliver
possession of all “instruments” (within the meaning of Article 9 of the UCC) not
constituting part of “chattel paper” (within the meaning of Article 9 of the
UCC) that evidence any Investment (including equity Investments held by the
Guarantors), including all

 

70



--------------------------------------------------------------------------------

original promissory notes, and certificated securities to the Administrative
Agent for the benefit of the Secured Parties, or to a Collateral Custodian on
its behalf, indorsed in blank without recourse and transfer powers executed in
blank, as applicable.

SECTION 5.41. Custody Agreements. No Loan Party shall enter into any custody
agreement or equivalent arrangement with any person to hold securities, cash or
other assets of any Loan Party unless the Person acting as custodian shall have
delivered a Custodial Agreement and, if requested by the Administrative Agent, a
Control Agreement, to the Administrative Agent (in each case in form and
substance satisfactory to the Administrative Agent).

ARTICLE VI

DEFAULTS

SECTION 6.01. Events of Default. If one or more of the following events (“Events
of Default”) shall have occurred and be continuing:

(a) the Borrower shall fail to pay when due any principal of any Advance
(including any Advance or portion thereof to be repaid pursuant to Section 2.11)
or shall fail to pay any interest on any Advance within three Domestic Business
Days after such interest shall become due, or any Loan Party shall fail to pay
any fee or other amount payable hereunder within three Domestic Business Days
after such fee or other amount becomes due; or

(b) any Loan Party shall fail to observe or perform any covenant contained in
Section 5.01(e) and (i), 5.02 (ii) and (iii), 5.03, 5.04, 5.06, 5.07, 5.08,
5.09, 5.12, 5.13, 5.14, 5.16, 5.17, 5.18, 5.29, 5.31, 5.33, 5.34, and 5.41; or

(c) any Loan Party shall fail to observe or perform any covenant or agreement
contained or incorporated by reference in this Agreement (other than those
covered by clause (a) or (b) above or clauses (n) or (q) below) or any other
Loan Document; provided that such failure continues for (1) ten (10) days in the
case of Section 5.01, Section 5.11 or 5.27 or (2) otherwise, thirty days, in
each case after the earlier of (A) the first day on which any Loan Party has
knowledge of such failure or (B) written notice thereof has been given to the
Borrower by the Administrative Agent at the request of any Lender; or

(d) any representation, warranty, certification or statement made or deemed made
by the Loan Parties in Article IV of this Agreement, any other Loan Document or
in any financial statement, material certificate or other material document or
report delivered pursuant to any Loan Document, including, without limitation,
any Borrowing Base Certification Report and any Compliance Certificate, shall
prove to have been untrue or misleading in any material respect when made (or
deemed made); or

(e) any Loan Party or any Subsidiary of a Loan Party shall fail to make any
payment in respect of Debt (other than the Notes) having an aggregate principal
amount in excess of $1,000,000.00 after expiration of any applicable cure or
grace period; or

(f) any event or condition shall occur which results in the acceleration of the
maturity of Debt outstanding of any Loan Party or any Subsidiary of a Loan Party
in an

 

71



--------------------------------------------------------------------------------

aggregate principal amount in excess of $1,000,000.00 or the mandatory
prepayment or purchase of such Debt by any Loan Party (or its designee) or such
Subsidiary of a Loan Party (or its designee) prior to the scheduled maturity
thereof, or enables (or, with the giving of notice or lapse of time or both,
would enable) the holders of such Debt or commitment to provide such Debt or any
Person acting on such holders’ behalf to accelerate the maturity thereof,
terminate any such commitment or require the mandatory prepayment or purchase
thereof prior to the scheduled maturity thereof, without regard to whether such
holders or other Person shall have exercised or waived their right to do so; or

(g) any Loan Party or any Subsidiary of a Loan Party shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, administrator, custodian or other similar official of it
or any substantial part of its property, or shall consent to any such relief or
to the appointment of or taking possession by any such official in an
involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally, or
shall admit in writing its inability, to pay its debts as they become due, or
shall take any corporate action to authorize any of the foregoing; or

(h) an involuntary case or other proceeding shall be commenced against any Loan
Party or any Subsidiary of a Loan Party seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, administrator, custodian or other similar
official of it or any substantial part of its property, and such involuntary
case or other proceeding shall remain undismissed and unstayed for a period of
60 days; or an order for relief shall be entered against any Loan Party or any
Subsidiary of a Loan Party under the federal bankruptcy laws as now or hereafter
in effect; or

(i) any Loan Party or any member of the Controlled Group shall fail to pay when
due any material amount which it shall have become liable to pay to the PBGC or
to a Plan under Title IV of ERISA; or notice of intent to terminate a Plan or
Plans shall be filed under Title IV of ERISA by any Loan Party, any member of
the Controlled Group, any plan administrator or any combination of the
foregoing; or the PBGC shall institute proceedings under Title IV of ERISA to
terminate or to cause a trustee to be appointed to administer any such Plan or
Plans or a proceeding shall be instituted by a fiduciary of any such Plan or
Plans to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within 30 days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or

(j) one or more judgments or orders for the payment of money in an aggregate
amount in excess of $1,000,000.00 (after taking into account the application of
insurance proceeds) shall be rendered against any Loan Party or any Subsidiary
of a Loan

 

72



--------------------------------------------------------------------------------

Party and such judgment or order shall continue unsatisfied and unstayed for a
period of 60 days; or

(k) a federal tax lien shall be filed against any Loan Party or any Subsidiary
of a Loan Party under Section 6323 of the Code or a lien of the PBGC shall be
filed against any Loan Party or any Subsidiary of a Loan Party under
Section 4068 of ERISA and in either case such lien shall remain undischarged for
a period of 60 days after the date of filing; or

(l) a Change in Control shall occur; or

(m) the Administrative Agent, as agent for the Secured Parties, shall fail for
any reason to have a valid first priority security interest in any of the
Collateral (other than by reason of any act or omission solely on behalf of the
Administrative Agent); or

(n) a default or event of default shall occur and be continuing under any of the
Collateral Documents or any Loan Party shall fail to observe or perform any
material obligation to be observed or performed by it under any Collateral
Document, and such default, event of default or failure to perform or observe
any obligation continues beyond any applicable cure or grace period provided in
such Collateral Document; or

(o) a default or event of default shall occur and be continuing under any of the
Material Contracts that would reasonably be likely to have a Material Adverse
Effect or any Loan Party shall fail to observe or perform any material provision
or any payment obligation to be observed or performed by it under any Material
Contract, and such default, event of default or failure to perform or observe
any such provision or obligation continues beyond any applicable cure or grace
period provided in such Material Contract; or

(p) [Intentionally omitted]; or

(q) (i) any of the Guarantors shall fail to pay when due any Guaranteed
Obligations (after giving effect to any applicable grace period) or shall fail
to pay any fee or other amount payable hereunder when due; or (ii) any Guarantor
shall disaffirm, contest or deny its obligations under Article X; or

(r) if the Borrower at any time fails to own (directly or indirectly, through
Wholly Owned Subsidiaries) 100% of the outstanding shares of the voting stock,
voting membership interests or equivalent equity interests of each Guarantor; or

(s) any Loan Party shall (or shall attempt to) disaffirm, contest or deny its
obligations under any Loan Document or any material provision of any Loan
Document for any reason ceases to be valid, binding and enforceable in
accordance with its terms; or

(t) a Collateral Custodian that is in the possession of any Collateral (1) shall
(or shall attempt to) disaffirm, contest or deny its obligations under, or
terminates or attempts to terminate, or is in default of its obligations under,
a Custodial Agreement or (2) ceases in any respect to be acceptable to the
Administrative Agent in its reasonable

 

73



--------------------------------------------------------------------------------

discretion and, in each case, such Collateral Custodian is not replaced by, and
any Collateral held by such Collateral Custodian is not delivered to, a
replacement Collateral Custodian satisfactory to the Administrative Agent within
10 days after (A) the first date of such occurrence, in the case of clause
(1) or (B) the date written notice thereof has been given to the Borrower by the
Administrative Agent, in the case of clause (2); or

(u) any SBIC Entity becomes the subject of an enforcement action and is
transferred into liquidation status by the U.S. Small Business Administration;
or

(v) the Borrower agrees or consents to, or otherwise permits any amendment,
modification, change, supplement or rescission of or to the Investment Policies
in whole or in part that has or would reasonably be expected to adversely affect
the interests or remedies of the Administrative Agent or the Secured Parties
under this Agreement or any Loan Document or impair the collectability of any
Portfolio Investment without the prior written consent of the Administrative
Agent; or

(w) the occurrence of any event, act or condition which the Required Lenders
determine either does or has a reasonable probability of causing a Material
Adverse Effect,

then, and in every such event, the Administrative Agent shall (i) if requested
by the Required Lenders, by written notice to the Borrower terminate the
Revolver Commitments and they shall thereupon terminate; (ii) if requested by
the Swingline Lender, by notice to the Borrower, terminate the Swingline
facility set forth in Section 2.01(b); and (iii) if requested by the Required
Lenders, by written notice to the Borrower declare the Notes (together with
accrued interest thereon) and all other amounts payable hereunder and under the
other Loan Documents to be, and the Notes (together with all accrued interest
thereon) and all other amounts payable hereunder and under the other Loan
Documents shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties; provided that if any Event of Default
specified in clause (g) or (h) above occurs with respect to any Loan Party or
any Subsidiary of a Loan Party, without any notice to any Loan Party or any
other act by the Administrative Agent or the Lenders, the Revolver Commitments
shall thereupon automatically terminate and the Swingline facility set forth in
Section 2.01(b) shall thereupon automatically terminate and the Notes, including
the Swing Advance Note, (together with accrued interest thereon) and all other
amounts payable hereunder and under the other Loan Documents shall automatically
become immediately due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Loan Parties.
Notwithstanding the foregoing, the Administrative Agent shall have available to
it all rights and remedies provided under the Loan Documents (including the
rights of a secured party pursuant to the Collateral Documents) and in addition
thereto, all other rights and remedies at law or equity, and the Administrative
Agent shall exercise any one or all of them at the request of the Required
Lenders.

SECTION 6.02. Notice of Default. The Administrative Agent shall give written
notice to the Borrower of any Default under Section 6.01(c) promptly upon being
requested to do so by any Lender and shall thereupon notify all the Lenders
thereof.

SECTION 6.03. [Intentionally omitted].

 

74



--------------------------------------------------------------------------------

SECTION 6.04. Allocation of Proceeds. If an Event of Default has occurred and
not been waived, and the maturity of the Notes has been accelerated pursuant to
Article VI hereof, all payments received by the Administrative Agent hereunder
or under the other Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrower or any other Loan
Party hereunder or under the other Loan Documents, shall be applied by the
Administrative Agent in the following order:

(a) To payment of that portion of the Obligations constituting fees,
indemnities, Credit Party Expenses and other amounts (including fees, charges
and disbursements of counsel to the Administrative Agent and amounts payable
under Article VIII and Section 2.12) payable to the Administrative Agent in its
capacity as such; and then

(b) To payment of that portion of the Obligations constituting indemnities,
Credit Party Expenses and other amounts (other than principal, interest and
fees) payable to the Lenders (including fees, charges and disbursements of
counsel to the respective Lenders and amounts payable under Article VIII and
Section 2.12), ratably among them in proportion to the amounts described in this
clause payable to them; and then

(c) To the extent that Swing Advances have not been refinanced by a Revolving
Advance, payment to the Swingline Lender of that portion of the Obligations
constituting accrued but unpaid interest on the Swing Advances; and then

(d) To payment of that portion of the Obligations constituting accrued and
unpaid interest on the Advances and other Obligations, and fees (including
unused commitment fees), ratably among the Lenders in proportion to the
respective amounts described in this clause payable to them; and then

(e) To the extent that Swing Advances have not been refinanced by a Revolver
Advance, to payment of the Swingline Lender of that portion of the Obligations
constituting unpaid principal of the Swing Advances; and then

(f) To payment of that portion of the Obligations constituting unpaid principal
of the Advances, ratably among the Lenders in proportion to the respective
amounts described in this clause held by them; and then

(g) To payment of all other Obligations (excluding any Obligations arising from
Cash Management Services and Bank Products), ratably among the Secured Parties
in proportion to the respective amounts described in this clause held by them;
and then

(h) To payment of all other Obligations arising from Bank Products and Cash
Management Services to the extent secured under the Collateral Documents,
ratably among the Secured Parties in proportion to the respective amounts
described in this clause held by them; and then

(i) The balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by law.

 

75



--------------------------------------------------------------------------------

ARTICLE VII

THE ADMINISTRATIVE AGENT

SECTION 7.01. Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Branch Banking and Trust Company to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders and neither the Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

SECTION 7.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 7.03. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any

 

76



--------------------------------------------------------------------------------

information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.05 and 6.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 7.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of an Advance, that by its terms must be fulfilled to
the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Advance. The Administrative Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

SECTION 7.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

77



--------------------------------------------------------------------------------

SECTION 7.06. Resignation of Administrative Agent. The Administrative Agent may
at any time give written notice of its resignation to the Lenders and the
Borrower. Upon receipt of any such written notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States of America,
reasonably acceptable to Borrower, or an Affiliate of any such bank with an
office in the United States of America. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent, reasonably acceptable to Borrower, meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date. With effect from the Resignation Effective Date, the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Upon resignation by Branch Banking and Trust Company as Administrative Agent,
Borrower’s obligations under Section 5.04 to maintain Liquidity in a depository
account at Branch Banking and Trust Company shall terminate.

SECTION 7.07. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

78



--------------------------------------------------------------------------------

SECTION 7.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

SECTION 7.09. Other Agents. The Borrower and each Lender hereby acknowledges
that any Lender designated as an “Agent” on the signature pages hereof (other
than the Administrative Agent) shall not have any obligations, duties or
liabilities hereunder other than in its capacity as a Lender.

SECTION 7.10. Hedging Agreements, Cash Management Services and Bank Products.
Except as otherwise expressly set forth herein or in any Collateral Document, no
Bank Product Bank, Cash Management Bank or Hedge Counterparty that obtains the
guarantees hereunder or any Collateral by virtue of the provisions hereof or of
any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) or any Guaranty (including the release or
impairment of any Guaranty) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article VII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under or related to Cash Management Services, Bank Products and Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank, Bank Product Bank
or Hedge Counterparty, as the case may be.

SECTION 7.11. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance or Obligation shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 or 9.03) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent

 

79



--------------------------------------------------------------------------------

and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.07 or 9.03.

SECTION 7.12. Collateral and Guaranty Matters. (a) The Secured Parties
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (x) upon termination of all Revolver Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations), (y) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Loan Documents, or (z) subject to Section 9.05,
if approved, authorized or ratified in writing by the Required Lenders;

(ii) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 5.14(m); and

(iii) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 7.12.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

ARTICLE VIII

CHANGE IN CIRCUMSTANCES; COMPENSATION

SECTION 8.01. Basis for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period:

(a) the Administrative Agent reasonably determines that deposits in Dollars (in
the applicable amounts) are not being offered in the relevant market for such
Interest Period, or

(b) the Required Lenders advise the Administrative Agent that the London
InterBank Offered Rate as determined by the Administrative Agent will not
adequately

 

80



--------------------------------------------------------------------------------

and fairly reflect the cost to such Lenders of funding the Euro-Dollar Advances
for such Interest Period,

the Administrative Agent shall forthwith give written notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Euro-Dollar Advances specified in such
notice, or to permit continuations or conversions into Euro-Dollar Advances,
shall be suspended. Unless the Borrower notifies the Administrative Agent at
least two (2) Euro-Dollar Business Days before the date of any Borrowing of
Euro-Dollar Advances for which a Notice of Borrowing has previously been given,
or continuation or conversion into such Euro-Dollar Advances for which a Notice
of Continuation or Conversion has previously been given, that it elects not to
borrow or so continue or convert on such date, such Borrowing shall instead be
made as a Base Rate Borrowing, or such Euro-Dollar Advance shall be converted to
a Base Rate Advance.

SECTION 8.02. Illegality. If, after the date hereof, any Change in Law shall
make it unlawful or impossible for any Lender (or its Lending Office) to make,
maintain or fund its Euro-Dollar Advances and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give written
notice thereof to the other Lenders and the Borrower, whereupon until such
Lender notifies the Borrower and the Administrative Agent that the circumstances
giving rise to such suspension no longer exist, the obligation of such Lender to
make or permit continuations or conversions of Euro-Dollar Advances shall be
suspended. Before giving any notice to the Administrative Agent pursuant to this
Section, such Lender shall designate a different Lending Office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender. If such
Lender shall determine that it may not lawfully continue to maintain and fund
any of its portion of the outstanding Euro-Dollar Advances to maturity and shall
so specify in such notice, the Borrower shall immediately prepay in full the
then outstanding principal amount of the Euro-Dollar Advances of such Lender,
together with accrued interest thereon and any amount due such Lender pursuant
to Section 8.05. Concurrently with prepaying such Euro-Dollar Advances, the
Borrower shall borrow a Base Rate Advance in an equal principal amount from such
Lender (on which interest and principal shall be payable contemporaneously with
the related Euro-Dollar Advances of the other Lenders), and such Lender shall
make such a Base Rate Advance.

SECTION 8.03. Increased Costs.

 

  (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the applicable Euro-Dollar Reserve
Percentage) with respect to this Agreement; or

(ii) subject any Lender to any tax of any kind whatsoever (other than the
Excluded Taxes) with respect to this Agreement or any Euro-Dollar Advances made
by it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 2.08(e)
and the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender); or

 

81



--------------------------------------------------------------------------------

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Euro-Dollar Advances by such Lender
or participation therein;

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any Euro-Dollar Advance (or of maintaining its obligation
to make any such Advance), or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital requirements and liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Revolver Commitments of such Lender or the Advances made by such Lender, to
a level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

SECTION 8.04. Base Rate Advances Substituted for Affected Euro-Dollar Advances.
If (i) the obligation of any Lender to make or maintain a Euro-Dollar Advance
has been suspended pursuant to Section 8.02 or (ii) any Lender has demanded
compensation under Section 8.03, and the Borrower shall, by at least five
(5) Euro-Dollar Business Days’ prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section shall
apply to such Lender, then, unless and until such Lender notifies the Borrower
that the circumstances giving rise to such suspension or demand for compensation
no longer apply:

 

82



--------------------------------------------------------------------------------

(a) all Advances which would otherwise be made by such Lender as or permitted to
be continued as or converted into Euro-Dollar Advances shall instead be made as
or converted into Base Rate Advances, (in all cases interest and principal on
such Advances shall be payable contemporaneously with the related Euro-Dollar
Advances of the other Lenders), and

(b) after its portion of the Euro-Dollar Advance has been repaid, all payments
of principal which would otherwise be applied to repay such Euro-Dollar Advance
shall be applied to repay its Base Rate Advance instead.

In the event that the Borrower shall elect that the provisions of this Section
shall apply to any Lender, the Borrower shall remain liable for, and shall pay
to such Lender as provided herein, all amounts due such Lender under
Section 8.03 in respect of the period preceding the date of conversion of such
Lender’s portion of any Advance resulting from the Borrower’s election.

SECTION 8.05. Compensation. Upon the request of any Lender, delivered to the
Borrower and the Administrative Agent, the Borrower shall pay to such Lender
such amount or amounts as shall compensate such Lender for any loss, cost or
expense incurred by such Lender as a result of:

(a) any payment or prepayment (pursuant to Sections 2.10, 2.11, 6.01, 8.02 or
otherwise) of a Euro-Dollar Advance on a date other than the last day of an
Interest Period for such Advance; or

(b) any failure by the Borrower to prepay a Euro-Dollar Advance on the date for
such prepayment specified in the relevant notice of prepayment hereunder; or

(c) any failure by the Borrower to borrow a Euro-Dollar Advance on the date for
the Borrowing of which such Euro-Dollar Advance is a part specified on the
Closing Date;

such compensation to include an amount equal to the excess, if any, of (x) the
amount of interest which would have accrued on the amount so paid or prepaid or
not prepaid or borrowed for the period from the date of such payment, prepayment
or failure to prepay or borrow to the last day of the then current Interest
Period for such Euro-Dollar Advance (or, in the case of a failure to prepay or
borrow, the Interest Period for such Euro-Dollar Advance which would have
commenced on the date of such failure to prepay or borrow) at the applicable
rate of interest for such Euro-Dollar Advance provided for herein over (y) the
amount of interest (as reasonably determined by such Lender) such Lender would
have paid on deposits in Dollars of comparable amounts having terms comparable
to such period placed with it by leading lenders in the London interbank market
(if such Advance is a Euro-Dollar Advance).

 

83



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices Generally.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:

(i) if to the Borrower or any other Loan Party, to it at 3700 Glenwood Avenue,
Suite 530, Raleigh, NC 27612, Attention of Steven C. Lilly (Facsimile No.
(919) 719-4777; Telephone No. (919) 719-4789);

(ii) if to the Administrative Agent, to Branch Banking and Trust Company at 200
West Second Street, 16th Floor, Winston-Salem, NC 27101, Attention of Matthew W.
Rush (Facsimile No. (336) 733-2740; Telephone No. (336) 733-2422);

(iii) if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefore.

 

84



--------------------------------------------------------------------------------

(c) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

(d) Platform.

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material that any Loan Party provides to the Administrative Agent pursuant
to any Loan Document or the transactions contemplated therein which is
distributed to the Administrative Agent or any Lender by means of electronic
communications pursuant to this Section, including through the Platform.

SECTION 9.02. No Waivers. No failure or delay by the Administrative Agent or any
Lender in exercising any right, power or privilege hereunder or under any Note
or other Loan Document shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VI for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 9.04, or (c) any Lender from

 

85



--------------------------------------------------------------------------------

filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under the
Bankruptcy Code or any other applicable debtor relief law.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Loan Parties shall, jointly and severally, pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Advances made hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Advances.

(b) Indemnification by the Loan Parties. The Loan Parties shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof) and
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, penalties, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Advance or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
Environmental Releases on or from any property owned or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has

 

86



--------------------------------------------------------------------------------

obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that a Loan Party for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such Swingline Lender or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), such Swingline Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or any such
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Sections 9.10
and 9.13.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or the use of the
proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

SECTION 9.04. Setoffs; Sharing of Set-Offs; Application of Payments.

(a) If an Event of Default shall have occurred and be continuing, each Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by Applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or any such Affiliate to or
for the credit or the account of the Borrower or any other Loan Party against
any and all of the obligations of the Borrower or such Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the

 

87



--------------------------------------------------------------------------------

Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 9.08 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Advances or other Obligations (excluding any Obligations arising under or
related to Cash Management Services, Bank Products and Hedging Agreements)
hereunder or under any other Loan Document resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Advances and accrued
interest thereon or other such Obligations (excluding any Obligations arising
under or related to Cash Management Services, Bank Products and Hedging
Agreements) greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Advances and such other Obligations (excluding any Obligations arising under
or related to Cash Management Services, Bank Products and Hedging Agreements) of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Advances and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by a Loan Party pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

 

88



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

SECTION 9.05. Amendments and Waivers.

(a) Any provision of this Agreement, the Notes or any other Loan Documents may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed by the Borrower and the Required Lenders (and, if the rights or duties
of the Administrative Agent or the Swingline Lender, as applicable, are affected
thereby, by the Administrative Agent or the Swingline Lender, as applicable);
provided that no such amendment or waiver shall, unless signed by all the
Lenders, (i) increase the Revolver Commitment of any Lender or subject any
Lender to any additional obligation (it being understood and agreed that a
waiver of any condition precedent set forth in Section 3.02 or of any Default or
Event of Default is not considered an increase in Revolver Commitments of any
Lender or any Lender’s obligation to fund), (ii) reduce the principal of or
decrease the rate of interest on any Advance or decrease any fees hereunder,
(iii) defer the date fixed for any payment of principal of (including any
extension of the Termination Date or the Maturity Date but excluding mandatory
prepayments) or interest on any Advance or any fees hereunder; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate, (iv) reduce the amount of
principal, decrease the amount of interest or decrease the amount of fees due on
any date fixed for the payment thereof; provided, however, that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate, (v) change the percentage of the Revolver Commitments or of the aggregate
unpaid principal amount of the Notes, or the percentage of Lenders, which shall
be required for the Lenders or any of them to take any action under this Section
or any other provision of this Agreement, (vi) change the application of any
payments made under this Agreement or the other Loan Documents in a manner that
would alter any pro rata sharing requirements, (vii) release, share or
substitute all or substantially all of the Collateral held as security for the
Obligations, (viii) change or modify the definition of “Required Lenders,” or
this Section 9.05, or (ix) change the definition of the term “Borrowing Base”,
“Eligible Investment”, “Unrestricted Cash and Cash Equivalents” or any component
definition of any of them if as a result thereof the amounts available to be
borrowed by the Borrower would be increased without the consent of each Lender,
provided that the foregoing shall not limit the discretion of the Administrative
Agent to change, establish or eliminate any reserves or to make determinations
with respect to the eligibility or value of any Investment, (x) release any
guaranty given to support payment of the Guaranteed Obligations, except as
permitted in Section 7.12(a)(iii), or (xi) amend or waive any provision of the
Loan Documents in any manner that permits a Defaulting Lender to cure its status
as a Defaulting Lender without requiring such Defaulting Lender to pay in full
its unfunded obligations. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver, or consent hereunder

 

89



--------------------------------------------------------------------------------

(and any amendment, waiver, or consent which by its terms requires the consent
of all Lenders may be effected with the consent of all Lenders other than
Defaulting Lenders) provided that, without in any way limiting Section 9.08, any
such amendment, waiver, or consent that would increase or extend the term of the
Revolver Commitment or Revolver Advances of such Defaulting Lender, extend the
date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender. Notwithstanding the foregoing, (1) the Hedging
Agreements, the Administrative Agent’s Letter Agreement and the agreements
evidencing the Bank Products and Cash Management Services may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto and (2) any Commitment Increase meeting the conditions set forth
in Section 2.14 shall not require the consent of any Lender other than (i) the
Required Lenders and (ii) those Lenders, if any, which have agreed to increase
their Revolver Commitment in connection with the proposed Commitment Increase.

(b) Notwithstanding anything in clause (a), (i) unless also signed by the
Administrative Agent or the Swingline Lender, as applicable, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
or the Swingline Lender, as applicable, under this Agreement or any other Loan
Document, and (ii) the Administrative Agent’s Letter Agreement may be amended,
or rights or privileges thereunder waived, only by means of a written agreement
executed by all of the parties thereto. Additionally, notwithstanding anything
to the contrary herein, each Lender is entitled to vote as such Lender sees fit
on any bankruptcy reorganization plan that affects the Advances, and each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code of
the United States supersedes the unanimous consent provisions set forth herein
and the Required Lenders shall determine whether or not to allow a Loan Party to
use cash collateral in the context of a bankruptcy or insolvency proceeding and
such determination shall be binding on all of the Lenders.

SECTION 9.06. Margin Stock Collateral. Each of the Lenders represents to the
Administrative Agent and each of the other Lenders that it in good faith is not,
directly or indirectly (by negative pledge or otherwise), relying upon any
Margin Stock as collateral in the extension or maintenance of the credit
provided for in this Agreement.

SECTION 9.07. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted

 

90



--------------------------------------------------------------------------------

assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolver Commitment and the
Revolver Advances at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolver Commitment and/or the Advances at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolver Commitment (which for this purpose includes
Advances outstanding thereunder) or, if the Revolver Commitment is not then in
effect, the principal outstanding balance of the Advances of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative Agent and, so long as no Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolver Advances or the
Revolver Commitment assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default has occurred and is continuing
at the time of such assignment, or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be

 

91



--------------------------------------------------------------------------------

deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Domestic Business Days
after having received written notice thereof and provided, further, that the
Borrower’s consent shall not be required during the primary syndication of the
Facilities prior to the Closing Date;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Facility or any unfunded Revolving Commitments if such assignment is
to a Person that is not a Lender with a Revolver Commitment in respect of such
Revolving Facility, an Affiliate of such Lender or an Approved Fund with respect
to such Lender; and

(C) the consent of the Swingline Lender shall be required for any assignment in
respect of the Revolving Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500. The Eligible Assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Swingline
Lender and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Advances
and participations in Swing Advances in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such

 

92



--------------------------------------------------------------------------------

interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 8.03 and 9.03 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Winston-Salem,
North Carolina a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolver Commitments of, and principal amounts of the Revolver Advances owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
In addition, the Administrative Agent shall maintain on the Register the
designation, and the revocation of designation, of any Lender as a Defaulting
Lender of which it has received notice. The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolver Commitment and/or the Revolver Advances owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the

 

93



--------------------------------------------------------------------------------

indemnity under Section 9.03(c) with respect to any payments made by such Lender
to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 9.05(a)
(i) through (x) (inclusive) that affects such Participant. Subject to
paragraph (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 8.01 through 8.05 inclusive to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.04 as though it
were a Lender, provided such Participant agrees to be subject to Section 9.04 as
though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 8.03 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.12
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.12 as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender

 

94



--------------------------------------------------------------------------------

from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

SECTION 9.08. Defaulting Lenders. Notwithstanding anything contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, to the extent
permitted by Applicable Laws:

(a) during any Default Period with respect to such Defaulting Lender, such
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in
Section 9.05(a);

(b) until such time as the Default Excess with respect to such Defaulting Lender
shall have been reduced to zero:

except as otherwise provided in this Section 9.08, any payment of principal,
interest, fees, or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VI or otherwise, and including any amounts made available to
the Administrative Agent by such Defaulting Lender pursuant to Section 9.08),
shall be deemed paid to and redirected by such Defaulting Lender to be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by such Defaulting Lender to the Swingline Lender
hereunder, third, if so determined by the Administrative Agent and the Borrower,
to be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Revolver Advances under
this Agreement; fourth, as the Borrower may request, so long as no Default
exists and is continuing, to the funding of any Revolver Advance in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, to the
payment of any amounts owing to the Lenders or the Swingline Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender or
Swingline Lenders against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; sixth, so long as no
Default exists and is continuing, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Revolver Advance in respect of which that Defaulting Lender has
not fully funded its appropriate share and (y) such Revolver Advance was made at
a time when the conditions set forth in Section 3.02 were satisfied or waived,
such payment shall be applied solely to pay the Revolver Advance of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Revolver Advance of that Defaulting Lender until such time as all
Revolver Advances and funded and unfunded participations in Swing Advances are
held by the Lenders pro rata in

 

95



--------------------------------------------------------------------------------

accordance with the Commitments under the applicable Facility without giving
effect to Section 9.08(e).

(c) until such time as all Defaulted Payments with respect to such Defaulting
Lender shall have been paid, the Administrative Agent may (in its discretion)
apply any amounts thereafter received by the Administrative Agent for the
account of such Defaulting Lender to satisfy such Defaulting Lender’s
obligations to make such Defaulted Payments until such Defaulted Payments have
been fully paid.

(d) no assignments otherwise permitted by Section 9.07 shall be made to a
Defaulting Lender or any of its Subsidiaries or Affiliates that are Distressed
Persons.

(e) all or any part of such Defaulting Lender’s participation in Swing Advances
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 3.02 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any non-Defaulting Lender to exceed
such non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.

(f) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund that portion of any Swing Advance for which it has Fronting
Exposure.

Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) as provided in the above Section 9.08(b) to
pay amounts owed by a Defaulting Lender shall be deemed paid to and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto.

SECTION 9.09. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or

 

96



--------------------------------------------------------------------------------

prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Revolving Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Revolving Facility, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Loan Parties or their
Affiliates.

For purposes of this Section, “Information” means all information received from
the Loan Parties or any of their Subsidiaries relating to the Loan Parties or
any of their Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.10. Representation by Lenders. Each Lender hereby represents that it
is a commercial lender or financial institution which makes loans in the
ordinary course of its business and that it will make its Advances hereunder for
its own account in the ordinary course of such business; provided, however,
that, subject to Section 9.07, the disposition of the Note or Notes held by that
Lender shall at all times be within its exclusive control.

SECTION 9.11. Obligations Several. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or commitment of
any other Lender hereunder. Nothing contained in this Agreement and no action
taken by the Lenders pursuant hereto shall be deemed to constitute the Lenders
to be a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt and each Lender shall be entitled to protect and
enforce its rights arising out of this Agreement or any other Loan Document and
it shall not be necessary for any other Lender to be joined as an additional
party in any proceeding for such purpose.

SECTION 9.12. Survival of Certain Obligations. Sections 8.03(a), 8.03(b), 8.05,
9.03 and 9.09, and the obligations of the Loan Parties thereunder, shall
survive, and shall continue to be enforceable notwithstanding, the termination
of this Agreement, and the Revolver Commitments and the payment in full of the
principal of and interest on all Advances.

SECTION 9.13. North Carolina Law. This Agreement and each Note shall be
construed in accordance with and governed by the law of the State of North
Carolina.

SECTION 9.14. Severability. In case any one or more of the provisions contained
in this Agreement, the Notes or any of the other Loan Documents should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby and shall be enforced to the
greatest extent permitted by law.

 

97



--------------------------------------------------------------------------------

SECTION 9.15. Interest. In no event shall the amount of interest due or payable
hereunder or under the Notes exceed the maximum rate of interest allowed by
Applicable Law, and in the event any such payment is inadvertently made to any
Lender by the Borrower or inadvertently received by any Lender, then such excess
sum shall be credited as a payment of principal, unless the Borrower shall
notify such Lender in writing that it elects to have such excess sum returned
forthwith. It is the express intent hereof that the Borrower not pay and the
Lenders not receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may legally be paid by the Borrower under Applicable
Law.

SECTION 9.16. Interpretation. No provision of this Agreement or any of the other
Loan Documents shall be construed against or interpreted to the disadvantage of
any party hereto by any court or other governmental or judicial authority by
reason of such party having or being deemed to have structured or dictated such
provision.

SECTION 9.17. Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 3.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e. “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

SECTION 9.18. Jurisdiction; Waiver of Venue; Service of Process; Waiver of Jury
Trial.

(a) Submission to Jurisdiction. Each Loan Party irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender or any Related Party of
the

 

98



--------------------------------------------------------------------------------

foregoing in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of North Carolina sitting in Forsyth County, and of the United
States District Court of the Middle District of North Carolina, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such North Carolina State court or, to the fullest extent
permitted by Applicable Law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement or in any
other Loan Document shall affect any right that the Administrative Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or any other Loan
Party or its properties in the courts of any jurisdiction.

(b) Waiver of Venue. The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (a) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.

(d) Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.19. Independence of Covenants. All covenants under this Agreement and
the other Loan Documents shall be given independent effect so that if a
particular action or condition is not permitted by any such covenant, the fact
that it would be permitted by an exception to,

 

99



--------------------------------------------------------------------------------

or would be otherwise allowed by, another covenant shall not avoid the
occurrence of a Default if such action is taken or such condition exists.

SECTION 9.20. Concerning Certificates. All certificates required hereunder to be
delivered by the Borrower, any Guarantor or any Subsidiary and that are required
to be executed or certified by the Chief Financial Officer or any other
authorized officer of the Borrower, any Guarantor or any Subsidiary shall be
executed or certified by such officer in such capacity solely on behalf of the
entity for whom he is acting, and not in any individual capacity; provided that
nothing in the foregoing shall be deemed as a limitation on liability of any
officer for any acts of willful misconduct, fraud, intentional misrepresentation
or dishonesty in connection with such execution or certification.

ARTICLE X

GUARANTY

SECTION 10.01. Unconditional Guaranty. Each Guarantor hereby irrevocably,
unconditionally and jointly and severally guarantees, each as a primary obligor
and not merely as a surety, to the Administrative Agent, the Lenders and the
other Secured Parties the due and punctual payment of the principal of and the
premium, if any, and interest on the Guaranteed Obligations and any and all
other amounts due under or pursuant to the Loan Documents, when and as the same
shall become due and payable (whether at stated maturity or by optional or
mandatory prepayment or by declaration, redemption or otherwise) in accordance
with the terms of the Loan Documents. The Guarantors’ guaranty under this
Section is an absolute, present and continuing guarantee of payment and not of
collectability, and is in no way conditional or contingent upon any attempt to
collect from the Borrower, any of the Guarantors or any other guarantor of the
Guaranteed Obligations (or any portion thereof) or upon any other action,
occurrence or circumstances whatsoever. In the event that the Borrower or any
Guarantor shall fail so to pay any such principal, premium, interest or other
amount to the Administrative Agent, a Lender or any other Secured Party, the
Guarantors will pay the same forthwith, without demand, presentment, protest or
notice of any kind (all of which are waived by the Guarantors to the fullest
extent permitted by law), in lawful money of the United States, at the place for
payment specified in the Loan Documents or specified by such Administrative
Agent in writing, to such Administrative Agent. The Guarantors further agree,
promptly after demand, to pay to the Administrative Agent, the Lenders and the
other Secured Parties the costs and expenses incurred by such Administrative
Agent, Lender or other Secured Party in connection with enforcing the rights of
such Administrative Agent, Lenders and the other Secured Parties against the
Borrower and any or all of the Guarantors (whether in a bankruptcy proceeding or
otherwise) following any default in payment of any of the Guaranteed Obligations
or the obligations of the Guarantors hereunder, including the fees and expenses
of counsel to the Administrative Agent, such Lenders and the other Secured
Parties.

SECTION 10.02. Obligations Absolute. The obligations of the Guarantors hereunder
are and shall be absolute and unconditional, irrespective of the validity,
regularity or enforceability of this Agreement, any of the Guaranteed
Obligations or any of the Loan Documents, shall not be subject to any
counterclaim, set-off, deduction or defense based upon any claim any of the
Guarantors may have against the Borrower, any other Guarantor or the
Administrative Agent, any Lender or any other Secured Party, hereunder or
otherwise, and shall remain in full force and effect without regard to, and
shall not be released, discharged or in any way affected by, to the fullest
extent permitted by law, any circumstance or condition whatsoever (whether or
not any of the Guarantors shall have any knowledge or notice thereof),
including:

(a) any amendment or modification of or supplement to any of the Loan Documents
or any other instrument referred to herein or therein, or any assignment or

 

100



--------------------------------------------------------------------------------

transfer of any thereof or of any interest therein, or any furnishing or
acceptance of additional security for any of the Guaranteed Obligations;

(b) any waiver, consent or extension under any Loan Document or any such other
instrument, or any indulgence or other action or inaction under or in respect
of, or any extensions or renewals of, any Loan Document, any such other
instrument or any Guaranteed Obligation;

(c) any failure, omission or delay on the part of the Administrative Agent to
enforce, assert or exercise any right, power or remedy conferred on or available
to the Administrative Agent or any Lender against the Borrower or any Guarantor,
any Subsidiary of the Borrower or any Subsidiary of any Guarantor;

(d) any Bankruptcy, insolvency, readjustment, composition, liquidation or
similar proceeding with respect to the Borrower, any Guarantor, any Subsidiary
of the Borrower or any Subsidiary of any Guarantor or any property of the
Borrower, any Guarantor or any such Subsidiary or any unavailability of assets
against which the Guaranteed Obligations, or any of them, may be enforced;

(e) any merger or consolidation of the Borrower, any Subsidiary of the Borrower
or any Guarantor or any of the Guarantors into or with any other Person or any
sale, lease or transfer of any or all of the assets of any of the Guarantors,
the Borrower or any Subsidiary of the Borrower or any Guarantor to any Person;

(f) any failure on the part of the Borrower, any Guarantor or any Subsidiary of
the Borrower or any Guarantor for any reason to comply with or perform any of
the terms of any agreement with any of the Guarantors;

(g) any exercise or non-exercise by the Administrative Agent, any Lender or any
other Secured Party, of any right, remedy, power or privilege under or in
respect of any of the Loan Documents or the Guaranteed Obligations, including
under this Section;

(h) any default, failure or delay, willful or otherwise, in the performance or
payment of any of the Guaranteed Obligations;

(i) any furnishing or acceptance of security, or any release, substitution or
exchange thereof, for any of the Guaranteed Obligations;

(j) any failure to give notice to any of the Guarantors of the occurrence of any
breach or violation of, or any event of default or any default under or with
respect to, any of the Loan Documents or the Guaranteed Obligations;

(k) any partial prepayment, or any assignment or transfer, of any of the
Guaranteed Obligations; or

(l) any other circumstance (other than payment in full) which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or which
might in any manner or to any extent vary the risk of such Guarantor.

 

101



--------------------------------------------------------------------------------

The Guarantors covenant that their respective obligations hereunder will not be
discharged except by complete performance of the obligations contained in the
Loan Documents and this Agreement and the final payment in full of the
Guaranteed Obligations. The Guarantors unconditionally waive, to the fullest
extent permitted by law (A) notice of any of the matters referred to in this
Section, (B) any and all rights which any of the Guarantors may now or hereafter
have arising under, and any right to claim a discharge of the Guarantor’s
obligations hereunder by reason of the failure or refusal by the Administrative
Agent, any Lender or any other Secured Party to take any action pursuant to any
statute permitting a Guarantor to request that the Administrative Agent or any
Lender attempt to collect the Guaranteed Obligations from the Borrower, any of
the Guarantors or any other guarantor (including any rights under Sections 26-7,
26-8 or 26-9 of the North Carolina General Statutes, O.C.G.A. § 10-7-24, or any
similar or successor provisions), (C) all notices which may be required by
statute, rule of law or otherwise to preserve any of the rights of the
Administrative Agent, any Lender or any other Secured Party against the
Guarantors, including presentment to or demand of payment from the Borrower, any
of the Subsidiaries of the Borrower or any Guarantor, or any of the other
Guarantors with respect to any Loan Document or this agreement, notice of
acceptance of the Guarantors’ guarantee hereunder and/or notice to the Borrower,
any of the Subsidiaries of the Borrower or any Guarantor, or any Guarantor of
default or protest for nonpayment or dishonor, (D) any diligence in collection
from or protection of or realization upon all or any portion of the Guaranteed
Obligations or any security therefor, any liability hereunder, or any party
primarily or secondarily liable for all or any portion of the Guaranteed
Obligations, and (E) any duty or obligation of the Administrative Agent, any
Lender or any other Secured Party to proceed to collect all or any portion of
the Guaranteed Obligations from, or to commence an action against, the Borrower,
any Guarantor or any other Person, or to resort to any security or to any
balance of any deposit account or credit on the books of the Administrative
Agent, any Lender or any other Secured Party in favor of the Borrower, any
Guarantor or any other Person, despite any notice or request of any of the
Guarantors to do so.

SECTION 10.03. Continuing Obligations; Reinstatement. The obligations of the
Guarantors under this Article X are continuing obligations and shall continue in
full force and effect until such time as all of the Guaranteed Obligations (and
any renewals and extensions thereof) shall have been finally paid and satisfied
in full and shall thereafter terminate. The obligations of the Guarantors under
this Article X shall continue to be effective or be automatically reinstated, as
the case may be, if any payment made by the Borrower, any Guarantor or any
Subsidiary of the Borrower or any Guarantor on, under or in respect of any of
the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by the recipient upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower, any Guarantor or any such
Subsidiary, or upon or as a result of the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to the Borrower, any
Guarantor or any such Subsidiary or any substantial part of the property of the
Borrower, any Guarantor or any such Subsidiary, or otherwise, all as though such
payment had not been made. If an event permitting the acceleration of all or any
portion of the Guaranteed Obligations shall at any time have occurred and be
continuing, and such acceleration shall at such time be stayed, enjoined or
otherwise prevented for any reason, including because of the pendency of a case
or proceeding relating to the Borrower, any Guarantor or any Subsidiary of the
Borrower or any Guarantor under any bankruptcy or insolvency law, for purposes
of this Article X and the obligations of the Guarantors hereunder, such
Guaranteed Obligations shall be deemed to have been accelerated with the same
effect as if such Guaranteed Obligations had been accelerated in accordance with
the terms of the applicable Loan Documents or of this Agreement.

 

102



--------------------------------------------------------------------------------

SECTION 10.04. Additional Security, Etc. The Guarantors authorize the
Administrative Agent on behalf of the Lenders without notice to or demand on the
Guarantors and without affecting their liability hereunder, from time to time
(a) to obtain additional or substitute endorsers or guarantors; (b) to exercise
or refrain from exercising any rights against, and grant indulgences to, the
Borrower, any Subsidiary of the Borrower or any Guarantor, any other Guarantor
or others; and (c) to apply any sums, by whomsoever paid or however realized, to
the payment of the principal of, premium, if any, and interest on, and other
obligations consisting of, the Guaranteed Obligations. The Guarantors waive any
right to require the Administrative Agent, any Lender or any other Secured Party
to proceed against any additional or substitute endorsers or guarantors or the
Borrower or any of their Subsidiaries or any other Person or to pursue any other
remedy available to the Administrative Agent, any such Lender or any such other
Secured Party.

SECTION 10.05. Information Concerning the Borrower. The Guarantors assume all
responsibility for being and keeping themselves informed of the financial
condition and assets of the Borrower, the other Guarantors and their respective
Subsidiaries, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations and the nature, scope and extent of the risks
which the Guarantors assume and insure hereunder, and agree that neither the
Administrative Agent, any Lender nor any other Secured Party shall have any duty
to advise the Guarantors of information known to the Administrative Agent, any
such Lender or any such other Secured Party regarding or in any manner relevant
to any of such circumstances or risks.

SECTION 10.06. Guarantors’ Subordination. The Guarantors hereby absolutely
subordinate, both in right of payment and in time of payment, any present and
future indebtedness of the Borrower or any Subsidiary of the Borrower or any
Guarantor to any or all of the Guarantors to the indebtedness of the Borrower or
any such Subsidiary or to the Administrative Agent, Lenders and the other
Secured Parties (or any of them), provided that the Guarantors may receive
scheduled payments of principal, premium (if any) and interest in respect of
such present or future indebtedness so long as there is no Event of Default then
in existence.

SECTION 10.07. Waiver of Subrogation. Notwithstanding anything herein to the
contrary, until the payment in full of the Guaranteed Obligations, the
Guarantors hereby waive any right of subrogation (under contract, Section 509 of
the Bankruptcy Code or otherwise) or any other right of indemnity, reimbursement
or contribution and hereby waive any right to enforce any remedy that the
Administrative Agent, any Lender or any other Secured Party now has or may
hereafter have against the Borrower, any Guarantor or any endorser or any other
guarantor of all or any part of the Guaranteed Obligations, and the Guarantors
hereby waive any benefit of, and any right to participate in, any security or
collateral given to the Administrative Agent, any Lender or any other Secured
Party to secure payment or performance of the Guaranteed Obligations or any
other liability of the Borrower to the Administrative Agent, any Lender or any
other Secured Party. The waiver contained in this Section shall continue and
survive the termination of this Agreement and the final payment in full of the
Guaranteed Obligations.

SECTION 10.08. Enforcement. In the event that the Guarantors shall fail
forthwith to pay upon demand of the Administrative Agent, any Lender or any
other Secured Party any amounts due pursuant to this Article X or to perform or
comply with or to cause performance or compliance with any other obligation of
the Guarantors under this Agreement the Administrative Agent, any Lender and any
other Secured Party shall be entitled and empowered to institute any action or
proceeding at law or in equity for the collection of the sums so due and unpaid
or for the performance of or compliance with such terms, and may prosecute any
such action or proceeding to judgment or final decree and may enforce such
judgment or final decree against the Guarantors and collect in the manner
provided by law out of the property of the Guarantors, wherever situated, any
monies adjudged or decreed

 

103



--------------------------------------------------------------------------------

to be payable. The obligations of the Guarantors under this Agreement are
continuing obligations and a fresh cause of action shall arise in respect of
each default hereunder.

SECTION 10.09. Miscellaneous. Except as may otherwise be expressly agreed upon
in writing, the liability of the Guarantors under this Article X shall neither
affect nor be affected by any prior or subsequent guaranty by the Guarantors of
any other indebtedness to the Administrative Agent, the Lenders or any other
Secured Party. Notwithstanding anything in this Article X to the contrary, the
maximum liability of each Guarantor hereunder shall in no event exceed the
maximum amount which could be paid out by such Guarantor without rendering such
Guarantor’s obligations under this Article X, in whole or in part, void or
voidable under Applicable Law, including (i) the Bankruptcy Code, and (ii) any
applicable state or federal law relative to fraudulent conveyances.

[remainder of page intentionally left blank; signature page follows]

 

104



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal, by their respective authorized officers as of the day and
year first above written.

 

TRIANGLE CAPITAL CORPORATION By:   /s/ Steven C. Lilly Name:   Steven C. Lilly
Title:   Chief Financial Officer

INITIAL GUARANTORS

 

ARC INDUSTRIES HOLDINGS, INC.

By:   /s/ Steven C. Lilly Name:   Steven C. Lilly Title:   Secretary BRANTLEY
HOLDINGS, INC. By:   /s/ Steven C. Lilly Name:   Steven C. Lilly Title:  
Secretary ENERGY HARDWARE HOLDINGS, INC. By:   /s/ Steven C. Lilly Name:  
Steven C. Lilly Title:   Secretary MINCO HOLDINGS, INC. By:   /s/ Steven C.
Lilly Name:   Steven C. Lilly Title:   Secretary PEADEN HOLDINGS, INC. By:   /s/
Steven C. Lilly Name:   Steven C. Lilly Title:   Secretary TECHNOLOGY CROPS
HOLDINGS, INC. By:   /s/ Steven C. Lilly Name:   Steven C. Lilly Title:  
Secretary

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

COMMITMENTS                           

BRANCH BANKING AND TRUST COMPANY

as Administrative Agent and as a Lender

 

By:      /s/ Michael Skorich                                    (SEAL)

Name: Michael Skorich

Title: Senior Vice President

Revolver


Commitment:

$40,000,000

     

Lending Office

Branch Banking and Trust Company

200 West Second Street, 16th Floor

Winston-Salem, NC 27101

Attention: Matthew W. Rush

Facsimile number: (336) 733-2740

Telephone number: (336) 733-2422

 

And a copy to:

 

Jacqueline E. Camp, Esq.

Womble Carlyle Sandridge & Rice, LLP

300 North Greene Street

Suite 1900

Greensboro, NC 27401

Facsimile number: (336) 574-4547

Telephone number: (336) 574-8069

 

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

COMMITMENTS                           

FIFTH THIRD BANK

as a Lender

 

By:      /s/ Robert Weaver                                (SEAL)

Name: Robert Weaver                                    

Title: Vice President                                      

Revolver


Commitment:

$40,000,000

     

Lending Office

Fifth Third Bank

2105 Blue Ridge Road, Suite 150

Raleigh, NC 27607

Attention: Robert B. Weaver, V.P.

Facsimile number: (919) 573-1918

Telephone number: (919) 573-7802

 

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

COMMITMENTS                           

MORGAN STANLEY BANK, N.A.

as a Lender

 

By:      /s/ Michael King                                (SEAL)

Name: Michael King                                    

Title: Authorized Signatory                                      

Revolver


Commitment:

$25,000,000

     

Lending Office

1585 Broadway, Floor 04

New York, NY 10036

Attention: Michael P. King

Facsimile number: 212-507-3184

Telephone number: 212-761-3489

 

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

COMMITMENTS                           

ING CAPITAL LLC

as a Lender

 

By:      /s/ Patrick Frisch                                (SEAL)

Name: Patrick Frisch, CFA                                    

Title: Managing Director                                      

Revolver


Commitment:

$25,000,000

     

Lending Office

1325 Avenue of the Americas

New York, NY 10019

Attn: Patrick Frisch

Telecopy number: ____________

Telephone number: 646-424-6912

 

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

COMMITMENTS                           

STIFEL FINANCIAL CORPORATION

as a Lender

 

By:      /s/ John H. Philips                                (SEAL)

Name: John H. Philips                                    

Title: Executive Vice President, Stifel Bank & Trust  

Revolver


Commitment:

$10,000,000

     

Lending Office

955 Executive Parkway

Suite 216

St. Louis, MO 63141

Attn: Joseph Sooter

Telecopy number: 314-453-0476

Telephone number: 314-317-6988

 

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

COMMITMENTS                           

FIRST TENNESSEE BANK NATIONAL

ASSOCIATION

as a Lender

 

By:      /s/ K.A. Sherman                                (SEAL)

Name: K.A. Sherman                                    

Title: Senior Vice President                                       

Revolver


Commitment:

$10,000,000

     

Lending Office

4140 Parklake Avenue

Suite 120

Raleigh, NC 27612

Attn: Keith A. Sherman

Telecopy number: 919-781-1485

Telephone number: 919-789-2983

 

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

COMMITMENTS                           

PARK STERLING BANK

as a Lender

 

By:      /s/ John W. Lowe                                (SEAL)

Name: John W. Lowe                                    

Title: Senior Vice President  

Revolver


Commitment:

$8,000,000

     

Lending Office

2245 Gateway Access Point

Suite 202

Raleigh, NC 27607

Attn: John W. Lowe

Telecopy number: 919-747-6294

Telephone number: 919-747-6252

 

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

COMMITMENTS                           

RAYMOND JAMES BANK, N.A.

as a Lender

 

By:      /s/ Alexander L. Rody                                (SEAL)

Name: Alexander L. Rody                                    

Title: Senior Vice President  

Revolver


Commitment:

$5,000,000

     

Lending Office

710 Carillon Parkway

St. Petersburg, FL 33716

Attn: Joseph A. Ciccolini

Telecopy number: 866-205-1396

Telephone number: 727-567-4855

 

[Credit Agreement Signature Page]



--------------------------------------------------------------------------------

COMMITMENTS                           

CAPSTONE BANK

as a Lender

 

By:      /s/ Bryan Pennington                                (SEAL)

Name: Bryan Pennington                                    

Title: Senior Vice President  

Revolver


Commitment:

$2,000,000

     

Lending Office

4505-110 Falls of Neuse Rd

Raleigh, NC 27609

Attn: Bryan Pennington

Telecopy number: 919-875-8583

Telephone number: 919-256-6835

 

[Credit Agreement Signature Page]